Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 1 of 225 Page ID #:280
                               Robert Romero- 11/13/19

   1                       UNITED STATES DISTRICT COURT

   2                      CENTRAL DISTRICT OF CALIFORNIA

   3      ________________________________

   4      ALAN BAKER, ET AL.,

   5                   PLAINTIFFS,

   6              V.                                   CASE NO. 2:19-CV-08024

   7      ALLSTATE INSURANCE CO., ET AL.,

   8                   DEFENDANTS.

   9      ________________________________

  10

  11                        DEPOSITION OF ROBERT ROMERO

  12                                     VOLUME I

  13

  14      DATE:             WEDNESDAY NOVEMBER 13, 2019

  15      TIME:             10:07 A.M.

  16      LOCATION:         VERITEXT LEGAL SOLUTIONS

  17                        707 WILSHIRE BOULEVARD, SUITE 3500

  18                        LOS ANGELES, CA 90017

  19

  20

  21

  22      JOB NO.:          3618624

  23      REPORTED BY:      LUCAS MAYEDA, NOTARY PUBLIC

  24      PAGES:            1 - 186

  25

                                                                        Page 1

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 2 of 225 Page ID #:281
                               Robert Romero- 11/13/19

   1                                    A P P E A R A N C E S
   2      ON BEHALF OF PLAINTIFF:
   3              CHRISTOPHER G. HOOK, ESQUIRE
   4              LAW OFFICE OF CHRISTOPHER G. HOOK
   5              4264 OVERLAND AVENUE
   6              CULVER CITY, CA 90230
   7              CHRIS@CGHLAW.COM
   8              (310) 839-5179
   9
  10      ON BEHALF OF DEFENDANT:
  11              MARC J. FELDMAN, ESQUIRE
  12              SHEPPARD MULLIN RICHTER & HAMPTON, LLP
  13              501 WEST BROADWAY, 19TH FLOOR
  14              SAN DIEGO, CA 92101
  15              MFELDMAN@SHEPPARDMULLIN.COM
  16              (619) 338-6526
  17
  18      ALSO PRESENT:
  19              ALAN BAKER, PLAINTIFF
  20
  21
  22
  23
  24
  25

                                                                        Page 2

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 3 of 225 Page ID #:282
                               Robert Romero- 11/13/19

   1                                        I N D E X
   2      EXAMINATION:                                                       PAGE
   3            BY MR. HOOK                                                  5
   4
   5
   6
   7                                   E X H I B I T S
   8      NO.                 DESCRIPTION                                    PAGE
   9      EXHIBIT 1           AMENDED NOTICE OF DEPOSITION                   20
  10      EXHIBIT 2           SERIES OF DOCUMENTS                            47
  11      EXHIBIT 3           MACKEY CONSTRUCTION INVOICE                    66
  12      EXHIBIT 4           GLOBAL CONSULTING SYSTEMS
  13                          ESTIMATE                                       83
  14      EXHIBIT 5           BALDWIN ESTIMATE                               86
  15
  16                              (*EXHIBITS ATTACHED.)
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                        Page 3

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 4 of 225 Page ID #:283
                               Robert Romero- 11/13/19

   1                            P R O C E E D I N G S

   2                        COURT REPORTER:         Good morning. My name is

   3      Lucas Mayeda.     I am the reporter assigned by Veritext to

   4      take the record of this proceeding. I am a notary

   5      authorized to take acknowledgements and administer oaths

   6      in the state of California. We are now on the record.

   7                        This is the deposition of Robert Romero,

   8      taken in the matter of Baker vs. Allstate.                    This

   9      proceeding is being digitally recorded at 10:07 a.m. on

  10      November 13, 2019, at 707 Wilshire Boulevard, Suite

  11      35000, Los Angeles, CA 90017.

  12                        The parties agree that the record of this

  13      proceeding is being captured via high-quality digital

  14      audio and that a certified transcript of this proceeding

  15      is intended for the possible use at trial and the

  16      purpose of discovery and for all other uses permitted

  17      under California procedural rules.

  18                        Please note that the microphones are

  19      sensitive to touch, whispering, and cell phone noises.

  20      We will remain on the record unless all parties agree to

  21      go off the record.

  22                        At this time will everyone in attendance

  23      please identify yourself for the record, beginning with

  24      my right.

  25                        MS. HOOK:       Christopher Hook, attorney for

                                                                               Page 4

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 5 of 225 Page ID #:284
                               Robert Romero- 11/13/19

   1      the plaintiffs Alan Baker and Linda B. Oliver.

   2                             State your name.

   3                             MR. BAKER:     Alan Baker, Plaintiff.

   4                             MR. FELDMAN:     Marc Feldman for the

   5      defendants.

   6                             THE WITNESS:     Robert Romero, Allstate

   7      Insurance Company.

   8                             COURT REPORTER:      Sir, please raise your

   9      right hand.

  10      WHEREUPON,

  11                                   ROBERT ROMERO,

  12      called as a witness, and having been first duly sworn to

  13      tell the truth, the whole truth and nothing but the

  14      truth, was examined and testified as follows:

  15                                     EXAMINATION

  16      BY MR. HOOK:

  17              Q      Good morning, Mr. Romero.           We introduced

  18      ourselves off the recor, but for the sake of the record

  19      I'll introduce myself again.             My name's Christopher

  20      Hook.       I represent the plaintiffs Alan Baker and Linda

  21      Oliver in a lawsuit that was filed against Allstate

  22      Insurance Company and one of their adjusters Edward

  23      Carracsco.       You're aware of that lawsuit, sir?

  24              A      Yes.

  25              Q      Okay.     And you understand that you're here to

                                                                          Page 5

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 6 of 225 Page ID #:285
                               Robert Romero- 11/13/19

   1      give testimony with respect to that case today; do you

   2      understand that?

   3              A      Yes.

   4              Q      Perfect.     I'm going to go through a few

   5      admonitions with you just so we're clear about the

   6      ground rules for the deposition proceeding.                     The court

   7      reporter is making a digital recording of this

   8      proceeding that's going to be transcribed into a

   9      booklet.       It's important that only one of us speak at a

  10      time so that the video recording is clear and that the

  11      transcript can be clear.            So for that reason I'm going

  12      to ask that you allow me to get my full question out,

  13      even if you can anticipate what I'm going to ask.                     Is

  14      that something that you can try to do?

  15              A      I will try.

  16              Q      Great.     And, likewise, I'm going to allow you

  17      to get your full answer out and any statements from your

  18      counsel before I respond or pose another question.

  19      Okay?

  20              A      Okay.

  21              Q      The court reporter has administered a note to

  22      you, and it's the same oath that you would recite in a

  23      court of law to tell the truth, and it carries the same

  24      force and effect and obligates you to tell the truth

  25      here.       You understand that?

                                                                             Page 6

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 7 of 225 Page ID #:286
                               Robert Romero- 11/13/19

   1            A      Yes.

   2            Q      Is there any reason why you can't give your

   3      best testimony today.

   4            A      Not that I can think of.

   5            Q      Okay.   Have you taken any medication, drugs,

   6      anything like that in the last 24 hours that would

   7      affect your ability to testify accurately or recall

   8      facts?

   9            A      I do take medication, but it would not affect

  10      my testimony today.

  11            Q      And that's fine.        And I may ask for some

  12      things that you may not have a perfect recollection of

  13      but you have some basis for providing an estimate.                  I'm

  14      entitled to your best estimate, even if you don't have a

  15      perfect recollection, but I don't want you to guess.                  Do

  16      you understand?

  17            A      Ye.

  18            Q      Okay.   We are going to try to get through this

  19      as quickly as we can today, but it may take some time

  20      because we have quite a bit of documents.                 Your

  21      attorney's office produced over 4,000 pages of documents

  22      on the file; so it's a large file; there's a lot to talk

  23      about.    But I want to try to get through it as quickly

  24      as we can.     With that said, if you need to take a break

  25      to make yourself comfortable, to get some refreshment,

                                                                           Page 7

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 8 of 225 Page ID #:287
                               Robert Romero- 11/13/19

   1      let me know and we can certainly do that.                 All right?

   2            A     Thank you.

   3            Q     Sure.     However, if there is a question

   4      pending, of course I'd like that question to be

   5      answered.    It's not appropriate to pause and stole the

   6      proceeding while there's a question pending.                  You can

   7      appreciate that; correct?

   8            A      I can.

   9            Q     Great.     So why don't we just get into it then

  10      with some basic facts.         Can you, please, again state and

  11      spell your full name for the record, sir.

  12            A     Robert Romero.        R-O-B-E-R-T Romero, R-O-M-E-R-

  13      O.

  14            Q     What's your current address, sir?

  15            A     1305 South Primrose, P-R-I-M-R-O-S-E, Avenue,

  16      Alhambra, California 91803.

  17            Q     Any plans to relocate in the next year?

  18            A     I hope not.

  19            Q     And where did you attend high school, sir?

  20            A     Cathedral High School.           It's a Christian

  21      Brothers High School.

  22            Q     In which city?

  23            A     Los Angeles.

  24            Q     Did you graduate from high school?

  25            A     I did.

                                                                          Page 8

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 9 of 225 Page ID #:288
                               Robert Romero- 11/13/19

   1            Q     In what year?

   2            A     1985.

   3            Q     And after high school, did you attend college?

   4            A     I did.

   5            Q     Where?

   6            A     California State University at Los Angeles.

   7            Q     Which campus?

   8            A     Los Angeles.

   9            Q     Okay.    Where specifically is that campus

  10      located?    Is that the one --

  11            A     It's right by the 10 and the 710.

  12            Q     Okay.    How long did you attend CSULA?

  13            A     I was there on the five-year plan.

  14            Q     What do you mean by that?

  15            A     Well, I took -- you know, I was there for five

  16      years.

  17            Q     It took you five years to finish aye four-year

  18      degree?

  19            A     I didn't finish my four-year degree.              I had

  20      two classes left, and then Hurricane Andrew hit.                So I

  21      was working for Allstate at the time, and so they

  22      deployed me to Hurricane Andrew.             I was there for one

  23      year handling large losses for the catastrophe.                When I

  24      connect to finish my last two classes, since I'd missed

  25      two quarters in a row, they told me I have to reregister

                                                                        Page 9

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 10 of 225 Page ID
                              Robert#:289
                                     Romero- 11/13/19

 1      and I just never did.

 2              Q   So do you have a college degree?

 3              A   No.     I mean, my -- I never got my BS.

 4              Q   And what's your title with Allstate?

 5              A   Front line performance leader.

 6              Q   After's CSULA, did you attend any further

 7      secondary education?

 8              A   No.

 9              Q   What was your major while you were attending

10      CSULA

11              A   Business, entrepreneurship, and economics.

12              Q   Okay.     Do you hold any professional license?

13              A   No.

14              Q   You've been with Allstate for a long time.

15              A   I have many

16              Q   Since 1985 you said?

17              A   No.

18              Q   Excuse me.      What year did you start with

19      Allstate?

20              A   I started as a summer intern sometime in I

21      think it was June of '88.          And then I became permanent

22      in August of 89. Approximately June of '88, give or take

23      a few months.

24              Q   And then in 1989 you were hired?

25              A   I was hired as a permanent adjuster.

                                                                      Page 10

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 11 of 225 Page ID
                              Robert#:290
                                     Romero- 11/13/19

 1            Q    A claims adjuster, right?

 2            A    Actually, I -- it was a summer internship when

 3      I first got hired, and that's why they didn't -- they

 4      don't count that time.         And then in August of '89 they

 5      gave me a full-time position as an adjuster.

 6            Q    And what does the job of an adjuster entail?

 7            A    Depends on what capacity.

 8            Q    Well, in what capacity was your first job as

 9      an adjuster?

10            A    I was a property claims adjuster.                  So I would

11      be handling claims, small losses.              You know, something

12      happens to a house -- you know, some damages, vandalism,

13      water losses -- I would go out, estimate the damages,

14      investigate the coverage, and pay our customer and

15      customer service.       I mean, there's lots of things

16      entailed in adjusting claims.

17            Q    And what type of training course did Allstate

18      provide to train you to serve as a claims adjuster?

19            A    The -- initially, they sent me to Chicago.

20      And there was a three-week course in Chicago for

21      property technical school and estimating.                 There was a

22      policy -- and then I went back for policy training.

23      It's been a long time.         And then managers would ride

24      along with me when I'd go out in the field and make sure

25      that I'm determining coverage properly, that I'm

                                                                        Page 11

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 12 of 225 Page ID
                              Robert#:291
                                     Romero- 11/13/19

 1      estimating properly and issuing checks.

 2            Q     So it was a -- you said it was a three-week

 3      training course in Chicago?

 4            A     I believe -- it's been a long time, so I'm

 5      just going to give you my best estimate.                 I believe the

 6      policy training was two weeks and then property

 7      technical school was three weeks.              And I think it was in

 8      Northbrook, Illinois, close to Chicago.

 9            Q     So you said two weeks in policy training and

10      three weeks in property?

11            A     Technical.

12            Q     Property technical?

13            A     Correct.

14            Q     And what is that?

15            A     Well, it was a big commercial building, and

16      then they had a house inside this big commercial

17      building in different stages and they would show you --

18      you know, they showed you what the materials were; they

19      showed you how to estimate; they showed you how to

20      measure properly.       Taught you how to estimate property

21      damages to residential homes.

22            Q     Is that a training program that all Allstate

23      adjusters undertake?

24            A     It's changed a bit, you know, throughout the

25      years.    But when I went, that's what I had to do.

                                                                      Page 12

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 13 of 225 Page ID
                              Robert#:292
                                     Romero- 11/13/19

 1              Q   How about now?

 2              A   Now I think it's a two-week course.               But they

 3      do a lot of online training before they go out there.

 4      So before, you would go out there and they'd teach you

 5      everything.     Now, you know, you'll take course on, you

 6      know, how to drywall, how to paint, you know, stuff like

 7      that.

 8              Q   Okay.    And how long did you -- so your first

 9      title was claims adjuster?

10              A   Yeah, I don't remember the exact title, but it

11      was a claims adjuster.

12              Q   Okay. And how long did you serve in that role?

13              A   I think I got promoted in '92 or '93 to my

14      current position.       It wasn't called front line

15      performance leader.       It was a unit claim manager then.

16      But it's basically the same role.

17              Q   Unit claims manager?

18              A   That's correct.

19              Q   And what is the unit claim manager's job?

20              A   Well, we have to supervise field adjusters.

21      Well, my job as a unit claim manager was to -- it

22      depends on what capacity you have with the company.                 I

23      mean, if you're doing auto, that's a different capacity.

24      If you're doing bodily injury, that's a different

25      capacity.     So it's a different capacity, depending on

                                                                      Page 13

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 14 of 225 Page ID
                              Robert#:293
                                     Romero- 11/13/19

 1      which defendant you're in.

 2             Q     Okay.   And which department were you in

 3      originally?

 4             A     I've always been in property.

 5             Q     So is the unit the property unit?                When you

 6      say "unit claims manager," there's different managers

 7      for different units; right?

 8             A     Correct.

 9             Q     Okay.   So what's the name of the unit you work

10      for?

11             A     There was no name.        I mean, it was my unit.            I

12      mean, I call it the N Unit because when I first started

13      I had a desk location of NNN.            But, I mean, there's no

14      real significance with the name of the unit.                   Just --

15             Q     But you have -- you are assigned to a number

16      of field adjusters whom you supervisor; correct?

17             A     Correct.

18             Q     And you're the only person -- there's a single

19      claims manager that supervises that corral of field

20      adjusters?

21             A     Yes and no.     I mean, I'm the one that's

22      responsible.     But if I'm on vacation or if I'm somewhere

23      where I'm not available, then there's other managers

24      that can step in and assist while I'm gone.

25             Q     Okay.   So what is your current load in terms

                                                                        Page 14

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 15 of 225 Page ID
                              Robert#:294
                                     Romero- 11/13/19

 1      of how many adjusters you're supervising?

 2              A    Eight.

 3              Q    And then how about when you originally became

 4      a claims manager?        An estimate, if you don't --

 5              A    Yeah, I don't want to say something that 100

 6      percent wrong but --

 7              Q    No, that's okay.        I don't want to say

 8      something

 9              A    -- probably 12, 14.         I don't remember.

10              Q    Okay.     And so that load has changed over the

11      years, the amount of adjusters that you supervised?

12              A    It has.

13              Q    And has that changed based on your performance

14      or the needs of the company, or what factors influence

15      that?

16              A    I'm not sure of the factors, but it's not

17      based on my performance.          Before, we had several little

18      regional offices, like, one in Torrance, one in

19      Arcadia -- not in -- well, maybe Arcadia, one in West

20      Covina.     So you would handle a small geographic area.

21      Now we have one main office in California.                    So it just

22      changes and, you know, they give us more responsibility

23      doing other things that we -- our spending control -- we

24      just want to make sure that our spending control is

25      manageable.     So I really don't know all the details as

                                                                         Page 15

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 16 of 225 Page ID
                              Robert#:295
                                     Romero- 11/13/19

 1      to why I have eight now and why I had 14 at one point.

 2      But, you know, I think you try to balance life and work

 3      life.

 4              Q     And Mr. Edward Carracsco is one of the

 5      adjusters you've supervised?

 6              A     That's correct.

 7              Q     When was Mr. Carrasco hired by Allstate?

 8              A     I don't know the exact date but approximately

 9      maybe six, seven years ago.

10              Q     Have you been his supervisor the entire time?

11              A     I have.

12              Q     so with respect to the Bakers' claim, when did

13      you first learn about that water loss?

14              A     I don't remember the exact dat.              Probably -- I

15      mean, I have to review the file.              So, I mean, probably

16      from sometime in the beginning.              I just can't give you

17      the exact date.         I have hundreds of files, and it would

18      be almost impossible to remember what date I was aware

19      of any single claim, you know, a year or six months

20      later.      It's tough.

21              Q     All right.     Let's go back for a second.

22      Brings me to a good point.            Did you review any documents

23      before your deposition here today?

24              A     Yes.

25              Q     What did you review?

                                                                       Page 16

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 17 of 225 Page ID
                              Robert#:296
                                     Romero- 11/13/19

 1            A      With my attorney yesterday I reviewed the

 2      claim file, some e-mails, policy manual, the claim

 3      diary.    What I mean -- and the claim file, which

 4      includes estimates and stuff like that.

 5            Q      And who else was present during this meeting?

 6            A      My attorney.

 7            Q      And you're pointing to Mr. Marc Feldman?

 8            A      Yes, sir.

 9            Q      Nobody else was present?

10            A      Yesterday just Marc Feldman were present.

11            Q      Okay.     And had you met with Mr. Feldman

12      previously?

13            A      Yeah, like, two weeks ago.            Approximately two

14      weeks ago.

15            Q      In L.A. or in San Diego?

16            A      Two weeks ago?

17            Q      Yes.

18            A      No San Diego.

19            Q      And who was present at that meeting?

20            A      Mr. Feldman, Ed Carracsco -- Maybe Mr. Feldman

21      was not present.        I'm sorry.     Jack Burns was present.

22      Ed Carracsco and myself.

23            Q      And have you spoken with any of your

24      supervisors at Allstate regarding this case?

25            A      I have.

                                                                      Page 17

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 18 of 225 Page ID
                              Robert#:297
                                     Romero- 11/13/19

 1            Q      Whom?

 2            A      My boss.

 3            Q      And what's his or her name?

 4            A      Brian Marsh.

 5            Q      What's Mr. Marsh's title?

 6            A      Regional Claims Leader.

 7            Q      And when did you discuss the deposition with

 8      Mr. Marsh?

 9            A      Just a few days ago.         I told him I won't be

10      available because I will be in a deposition.

11            Q      And what did he say?

12            A      Okay.

13            Q      That's all you talked to him about?

14            A      Mm-hmm.    Yes.

15            Q      You haven't talked to anybody else at Allstate

16      about the deposition?

17            A      His -- my boss's secretary to let 'em know to

18      put me on the calendar so that, if a customer needs to

19      get a hold of me, they know I'm not available.

20            Q      Did you review the claim substantively with

21      Mr. Marsh?

22            A      No.

23            Q      Have you ever done that?

24            A      With this claim?

25            Q      Yes.

                                                                      Page 18

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 19 of 225 Page ID
                              Robert#:298
                                     Romero- 11/13/19

 1            A    No.

 2            Q    Has Mr. Marsh ever asked you, you know, what

 3      happened with this claim or why this claim went into

 4      litigation?

 5            A    No.

 6            Q    Other than Mr. Marsh's secretary, have you

 7      spoken with any other Allstate employees in preparation

 8      for today's deposition?

 9            A    No.     Well, I misspoke.

10            Q    That's okay.        Go ahead.

11            A    I sent a text message to my unit that I won't

12      be available because I'll be in a deposition.                 But they

13      don't know what the case is.            I just -- you know,

14      sometimes they look for me for authorizations, and I

15      wanted them to know that I was not available.

16            Q    I understand.        Okay.     And that brings me to

17      another point that we typically mention in the

18      admonitions, but the transcript will be prepared and

19      you'll have a chance to review it and make changes to

20      your testimony.      But, as your attorneys probably

21      cautioned you, it's important to give your best

22      testimony here today because any changes on the

23      transcript can be commented on by counsel at trial.                 Do

24      you understand?

25            A    Yeah.     The reason why I corrected myself,

                                                                      Page 19

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 20 of 225 Page ID
                              Robert#:299
                                     Romero- 11/13/19

 1      because I wanted to give you my best answer right now.

 2            Q      Yeah.     That's fine.      It's totally fine to

 3      correct yourself now.        And then, you know, for something

 4      like that when it's very minor, if you are inclined to

 5      do so, you can correct it on the transcript and it's

 6      perfectly acceptable.

 7                   So I'm going to go ahead and ask you to take a

 8      look at this document that we're going to attach as

 9      Exhibit 1.

10                           (Exhibit 1 was marked for

11                           identification.)

12                   And when you've had a chance to review it, let

13      me know, please.

14            A      You want me to read the entire document?

15            Q      Well, have you seen this document before, sir?

16            A      I believe I have.

17            Q      All right.     This was a notice that was sent to

18      your counsel's office demanding your attendance here

19      today, and I request that you produce various documents.

20      And I would like to go through the document request with

21      you and make sure that all of those have been produced.

22      On page --

23                           MR. FELDMAN:     Just for the record, since

24      it accompanies, is I want to state that our office, my

25      office, provided a written response to this which went

                                                                      Page 20

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 21 of 225 Page ID
                              Robert#:300
                                     Romero- 11/13/19

 1      through category by category.            So that written response

 2      through Allstate's and Mr. Romero's attorneys is a

 3      formal response to this document request with the

 4      deposition notice.       But you're free to ask him about it.

 5      BY MR. HOOK:

 6             Q   Request No. 1 asks for your entire claim file

 7      for Allstate, claim number 0517768081, arising from the

 8      water loss incident that occurred on or around September

 9      20, 2018, at the Las Palmas residents.                You see that,

10      sir?

11             A   Yes.

12             Q   And did you bring that document with you here

13      today, that claims file?

14             A   No.

15             Q   And why not?

16             A   Because it's my understanding that my attorney

17      supplied that to you.

18             Q   Okay.     Did you review the claim file that was

19      supplied to your attorneys?

20                         MR. FELDMAN:       Vague.

21                         THE WITNESS:       In which regard?

22      BY MR. HOOK:

23             Q   Did you review that the documents that were

24      provided to Sheppard Mullin that were purportedly the

25      claim file, comprehensively?

                                                                      Page 21

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 22 of 225 Page ID
                              Robert#:301
                                     Romero- 11/13/19

 1            A    Well, I didn't review it comprehensively.

 2      When I was preparing for this with my attorney, I was

 3      reviewing it then.

 4            Q    Okay.     So if I were to ask you today to go and

 5      obtain the full claims file for this claim, what would

 6      you do to do that?

 7            A    I probably would ask the secretary to copy the

 8      claim file --

 9            Q    Okay.

10            A      -- or ask someone to copy the claim file.                  I

11      don't have the capacity to do that.

12            Q    And then what would your secretary have done?

13      Is there a physical file?

14            A    No.     No -- I'm sorry.         I'll let you finish.

15            Q    It's okay.       Yeah, I'm wondering.              So then what

16      would your secretary do to get the claims file?

17            A    I don't know what the protocol she does, but

18      when I look at the file, it's electronically; it's done

19      on a computer.      Once it's in there, you can't change it,

20      you can modify it; it's in there.              So I guess they'll go

21      through the claim diary and start copying everything.

22            Q    Okay.     Number 2 asks for all written

23      communications that you've sent or received, including

24      but not limited to e-mails, letters, reports, text

25      messages that refer to or relate to the subject claim.

                                                                         Page 22

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 23 of 225 Page ID
                              Robert#:302
                                     Romero- 11/13/19

 1                   Did you bring all your written communications

 2      regarding the subject claim here today, sir?

 3            A      No, because it's my understanding that we,

 4      like, through my attorney, we supplied everything to

 5      you, everything that we have.

 6            Q      Okay.   But what about you particularly?               What

 7      did you do to look for all your communications regarding

 8      this claim?

 9            A      Well, all the -- I don't ever separate

10      communications.      Like, I don't keep -- everything's in

11      the claim diary.      So it's -- so unless they e-mail me

12      directly, and I don't recall ever receiving any personal

13      e-mails from the Bakers or anything on this claim file.

14            Q      Not just from the Bakers, but for any

15      adjuster.

16            A      From any adjuster on this claim file.              I don't

17      recall receiving any.

18            Q      Did you look?

19            A      Well, I haven't -- I mean, how do I say this?

20      I mean, I get hundreds --

21            Q      Well, you just tell me no.            I'm asking you did

22      you search your in-box for this claim number?

23            A      Well, I know I don't have any in my in-box

24      because I clear everything and then I delete them as I

25      work them.     So my in-box is pretty clear.              So if I

                                                                      Page 23

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 24 of 225 Page ID
                              Robert#:303
                                     Romero- 11/13/19

 1      would've go through my in-box on my computer, I

 2      wouldn't -- I know I don't have anything pertaining to

 3      the Bakers on this claim other than an e-mail from my

 4      attorney saying --

 5                        MR. FELDMAN:        But don't talk about what

 6      an e-mail from your attorney might say.                That's

 7      privileged.

 8                        THE WITNESS:         -- to see them, but okay.

 9      BY MR. HOOK:

10            Q    So what's Allstate's policy for preserving

11      your e-mails?

12            A    Well, we try to put every e-mail that we

13      can -- claim adjusting is extremely difficult.                  You

14      know, most of the adjusters -- field adjusters, they

15      work out of their home.         So, you know, they don't have

16      an office where they're sitting down waiting for

17      customers to e-mail them or call them.                You know, they

18      work through their cell phone and stuff.                 So they'll go

19      out in the field and they'll look at a loss.                  You know,

20      on the way home they would get an e-mail or they -- they

21      stop while waiting for a customer --

22            Q    Sir -- I'm sorry -- I asked you what

23      Allstate's policies are with respect to maintaining or

24      retaining your e-mails?

25            A    I was trying to answer that.               I'm sorry if I

                                                                        Page 24

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 25 of 225 Page ID
                              Robert#:304
                                     Romero- 11/13/19

 1      didn't.    So --

 2            Q     You didn't.

 3            A     Okay.    Well, we try to -- we try to put them

 4      in the claim file whenever possible.

 5            Q     Whenever possible?

 6            A     Yeah.    Like, if it's a pertinent e-mail, we

 7      would like that e-mail to be in the claim file.

 8            Q     So what's your personal -- what's your work e-

 9      mail account?

10            A     I have cdnfn@allstate.com [ph].

11            Q     And when you receive e-mails from that

12      account, what e-mail client do you use to look at them?

13            A     I'm not sure what you mean by "e-mail client."

14            Q     Microsoft Outlook --

15            A     It's -- oh, it's Outlook.

16            Q     Okay.    So the e-mails are saved on a Microsoft

17      Exchange server; is that correct?

18            A     I'm not a techy.         I can't answer that.       I

19      don't know how they're saved.

20            Q     So this is the 700-page claims file that I got

21      from your counsel.       And I didn't see any notes from you

22      in here.    Maybe you can find one.            Like from your e-mail

23      account.

24            A     Oh, I -- you asked for my e-mail account.               But

25      there's also a claim e-mail account.               I think that's

                                                                      Page 25

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 26 of 225 Page ID
                              Robert#:305
                                     Romero- 11/13/19

 1      where you may be confused.

 2              Q      Okay.   So the CDFN [sic], is that Robert

 3      Romero's personal?

 4              A      It's not personal.        I have my personal one

 5      that no one has here, and I'm not going to give it out.

 6      But I have a work personal e-mail.

 7              Q      And what is that?

 8              A      I just gave it to you -- cdnfn@allstate.com.

 9              Q      So that's work personal e-mail?

10              A      Correct.    Now I'm going to try to clarify this

11      for you so that you can understand where I'm coming

12      from.       I know there's not a question, but I think I -- I

13      think I can help you through this.                There's also an e-

14      mail that goes directly with the claim file.                    And on the

15      subject line, that's how I e-mailed you; that's how I

16      normally e-mail people is through the claim file, for

17      customers.       And so when I get an e-mail from that

18      account, it goes directly into the claim file.

19              Q      Okay.   But if you're having -- if you're

20      having issues with an adjuster or critiquing a way he's

21      handling the file, do you ever put that in a personal --

22      like, just a direct email to that adjuster?

23              A      I may have.     I don't recall if I have.            I

24      think if I have an issue with an adjuster, I'm not the

25      type of person that sends a bunch of letters or e-mails.

                                                                         Page 26

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 27 of 225 Page ID
                              Robert#:306
                                     Romero- 11/13/19

 1      I like to talk to people one on one.               So I think it

 2      would be more of a conversation that I would have.                     I

 3      mean, that's just my style.

 4            Q     So you never send e-mails to adjusters, you

 5      know, critiquing their work on a file?

 6            A     I didn't say that.         I just -- you know, I

 7      might have.     I don't recall, as I sit here today.                  But I

 8      can tell you 99.9 percent of the time I like picking up

 9      the phone and talking to someone voice to voice.

10            Q     How about in this claim where there was a lot

11      of back and forth, a lot of delays; did you have any

12      personal exchanges with Ed Carracsco via e-mail?

13                        MR. FELDMAN:        Well, object.           Lacks

14      foundation and argumentative.

15                        THE WITNESS:        I don't recall having any

16      e-mails back and forth with Ed Carracsco.

17      BY MR. HOOK:

18            Q     Did you look?

19            A     Like I said --

20            Q     No, no, no.      I just want you to answer my

21      question.     Did you look?

22                        MR. FELDMAN:        Vague

23                        THE WITNESS:        Well, I must've looked when

24      I -- if I would have got an e-mail; I look at all my e-

25      mails.

                                                                         Page 27

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 28 of 225 Page ID
                              Robert#:307
                                     Romero- 11/13/19

 1      BY MR. HOOK:

 2              Q   Sir, that's not what I asked you.                 I asked

 3      you, in preparation for this deposition today, did you

 4      look through your personal e-mail account for e-mails

 5      related to the Baker account?

 6              A   No, because I know I don't have any.

 7              Q   How do you know if you didn't look?

 8                          MR. FELDMAN:      Argumentative, but you can

 9      answer.

10                          THE WITNESS:      Because I -- when I work my

11      e-mails, I clear them.         I don't have tons of e-mails

12      just hanging out there.         I clear them.         I like to have a

13      clean desk.

14      BY MR. HOOK:

15              Q   Okay.     And --

16              A   So if I know that I have no e-mails there,

17      then why look?

18              Q   So you don't just archive them; you delete

19      them.

20              A   Well, after about a month I delete them.

21              Q   Okay.     So --

22              A   Yeah.     I -- because it slows my computer down.

23              Q   And that's consistent with Allstate's policy?

24              A   I don't think Allstate has an issue -- on what

25      their -- they don't -- I haven't read anything about

                                                                        Page 28

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 29 of 225 Page ID
                              Robert#:308
                                     Romero- 11/13/19

 1      deleting read e-mails on Allstate policy.

 2            Q      Okay.     So you don't know if they have a policy

 3      on the retention of electronic records?

 4            A      Well, no, they do have a policy on retention

 5      of electronic records if it pertains to the claim file.

 6      You asked me if I had conversations with Ed regarding

 7      this file.     I can bet you dollars to donuts that I did

 8      not have an electronic conversation with Ed regarding

 9      this file.

10            Q      Okay.     But you didn't look.

11                           MR. FELDMAN:     Asked and answered.

12                           THE WITNESS:     I --

13      BY MR. HOOK:

14            Q      That's okay.      I got your answer.             It's okay.

15                   Number 3 asks for all written conversations

16      that you sent to or received with the Plaintiffs --

17            A      Do you need this back?

18            Q      Please.

19            A      Here you go. Sorry.

20            Q      Number 3 asks for all written communications

21      you sent to or received with the plaintiffs; do you see

22      that, sir?

23            A      Yes.

24            Q      Did you bring those here today?

25            A      I don't have any to bring.            I didn't

                                                                         Page 29

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 30 of 225 Page ID
                              Robert#:309
                                     Romero- 11/13/19

 1      communicate with the plaintiffs.

 2            Q      Okay.     Did you look through your electronic

 3      communication toss see if you had any communications

 4      with them?

 5            A      If I know I did not send the Bakers any

 6      electronic communication, then there's no need for me to

 7      look for it.

 8            Q      Because you have a perfect recollection of all

 9      the e-mails you send and receive?

10                           MR. FELDMAN:     Argumentative.

11                           THE WITNESS:     No, I don't have a

12      perfect -- I'm human, you know, and I try my very best.

13      And I'm giving you my very best and truthful answer.

14      BY MR. HOOK:

15            Q      No --

16            A      And this is what I believe is true right now,

17      as I sit here today.

18            Q      right, but why I'm getting at this is because

19      you were actually obliged to look for these things.                And

20      maybe that wasn't shared with you by your counsel, but

21      you, personally, were obliged to look for these

22      documents and bring them here today.               And it seems like

23      you didn't do that at all.

24                           MR. FELDMAN:     Well, lacks foundation.       I

25      think it misstates the law.           He wasn't subpoenaed here;

                                                                      Page 30

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 31 of 225 Page ID
                              Robert#:310
                                     Romero- 11/13/19

 1      he was produced via notice of deposition.                   As I said on

 2      the record and as Mr. Romero clarified, he's represented

 3      by counsel.       Counsel responded point-by-point, category-

 4      by-category to the document request.

 5                          THE WITNESS:        I -- I have a pretty decent

 6      memory.       And I don't recall ever sending an e-mail to

 7      the Bakers.       And so if --

 8                          MR. FELDMAN:        You don't need to argue

 9      with that.

10      BY MR. HOOK:

11              Q      Number 4 asks for all internal Allstate

12      Insurance Company communications relating to the subject

13      claim.       Did you bring any documents responsive to that

14      request here today, sir?

15              A      It's going to be the same answer for all of

16      them.       You know, my attorney supplied that to you.

17              Q      He supplied all internal Allstate Insurance

18      Company communications?

19              A      That were -- that we have.

20                          MR. FELDMAN:        Well, that were not

21      privileged.       Again, just to clarify, we responded in

22      writing to all of this.           So Mr. Romero is not providing

23      the legal response to each of these.                 You can ask him

24      what he did, but he doesn't have memorized our written

25      response to each one of these.

                                                                        Page 31

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 32 of 225 Page ID
                              Robert#:311
                                     Romero- 11/13/19

 1                         THE WITNESS:       So to clarify a little bit.

 2      When the lawsuit came in, we got an e-mail to make sure

 3      that whatever --

 4                         MR. FELDMAN:       You don't need to clarify.

 5      There's no question pending.

 6                         THE WITNESS:       Okay.

 7      BY MR. HOOK:

 8            Q    So with respect to number 4, what steps did

 9      you take to make sure that all internal Allstate

10      Insurance Company communications relating to the subject

11      claim had been produced to my office?

12            A    We attempt to put everything in the claim

13      diary or e-mails.       And when the lawsuit came in, we got

14      a notification that a lawsuit came in and to ensure

15      that, you know, we go through our stuff to ensure that,

16      you know, we put everything in the claim file or, you

17      know, submit all the e-mails so that we can supply the

18      information for the subpoena.

19            Q    Okay.     So number 8 asks for all Allstate

20      insurance company training materials you have received

21      in the last three years.          Did you bring any such

22      training materials with you here today, sir?

23            A    I did not bring anything at all.                   Any of these

24      questions I did not, because it's my understanding that

25      my attorney has supplied that to you.

                                                                         Page 32

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 33 of 225 Page ID
                              Robert#:312
                                     Romero- 11/13/19

 1            Q     So you provided your attorney's office with

 2      training materials for the last three years that you

 3      received?

 4            A     I did not provide the training materials.                 We

 5      had sexual harassment training --

 6                        MR. FELDMAN:        You just need to answer the

 7      question.

 8                        THE WITNESS:        Okay.

 9      BY MR. HOOK:

10            Q     Have you received training materials on

11      property claims adjustments in the last three years?

12            A     The DOY test that --

13            Q     What was that?        Excuse me?

14            A     The Department of Insurance exam.                 We have to

15      take a DOY exam annually.          It's a series of 20 questions

16      that you have to answer.

17            Q     How about training materials from Allstate?

18            A     In what regards?         To claim handling or, or --

19            Q     Yeah, the claim handling of a property damage

20      claim.

21            A     I don't -- we have a training manual that I

22      haven't referred to in a long time, because, you know,

23      I've been doing it for a long time.              But I don't recall

24      receiving new training on property handling recently.

25            Q     How about in the last three years?

                                                                        Page 33

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 34 of 225 Page ID
                              Robert#:313
                                     Romero- 11/13/19

 1              A   Well, within the last three years.                I mean,

 2      other than, like, cyber security to make sure that

 3      our -- you know, we lock our computers and stuff like

 4      that.

 5              Q   Did you do anything to look for documents that

 6      were responsive to that request?

 7              A   I spoke to my attorney and -- when I reviewed

 8      this, and they said that --

 9                          MR. FELDMAN:      Don't -- no, no, no.         You

10      don't talk about privileged -- conversations --

11                          MR. HOOK:     No, no.      Don't -- yeah.

12                          MR. FELDMAN:       -- with your attorneys are

13      privileged.

14                          THE WITNESS:      Okay.

15      BY MR. HOOK:

16              Q   Anything between your attorney I'm not

17      entitled to know.

18              A   Okay.

19              Q   So -- but to the extent you can answer my

20      question, I am entitled to know what steps, if any, you

21      took to locate training materials you received from

22      Allstate in the last three years.

23              A   Well, I can't tell you because then -- you

24      just stopped me.       I mean, I talked to my attorney to

25      make sure that --

                                                                       Page 34

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 35 of 225 Page ID
                              Robert#:314
                                     Romero- 11/13/19

 1                          MR. FELDMAN:      Okay.     Don't -- let's take

 2      a break for a second.        I want to --

 3                          MR. HOOK:     Sure.

 4                          MR. FELDMAN:       -- make sure the privilege

 5      is preserved.

 6                          MR. HOOK:     Agree to go off record.

 7                          COURT REPORTER:       We are going off record.

 8      The time is approximately 10:44 a.m.

 9                          (Off the record.)

10                          COURT REPORTER:       We are going back on the

11      record.    The time is approximately 10:50 a.m.

12      BY MR. HOOK:

13             Q    Okay.     Mr. Romero, we're back on the record.

14      You understand you're still under oath?

15             A    Yes.

16             Q    Okay.     When we left off, we were talking about

17      document request number 8, I believe, for training

18      materials you've received in the last three years.                And

19      it doesn't appear that you brought anything today that

20      is responsive to that request nor did you undertake any

21      effort to look for those materials; correct?

22             A    Correct, because I was under the impression

23      that my attorney had supplied all the information to

24      you.

25             Q    Okay.     And on what --

                                                                      Page 35

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 36 of 225 Page ID
                              Robert#:315
                                     Romero- 11/13/19

 1                         MR. FELDMAN:       And just for the record,

 2      while Mr. Romero is not a lawyer and is not speaking in

 3      legal terms, we provided written responses consisting of

 4      both objections and offers to produce documents.

 5                         MR. HOOK:      Right.     You've said that many

 6      times for the record.        Appreciate it.

 7      BY MR. HOOK:

 8            Q    Allstate Insurance Company -- number 9 --

 9      training materials and writings that you used in

10      conjunction with the handling of the subject claim.

11      Number 9 -- did you bring any documents responsive to

12      that question request, sir?

13            A    No.

14            Q    And why not?

15            A    I don't have any training materials regarding

16      this claim.

17            Q    Okay.     Number 10 asked for all writings that

18      you relied upon or referenced in your handling of the

19      subject claim.      Did you bring any documents responsive

20      to that request today, sir?

21            A    No.

22            Q    Did you look for any responsive documents?

23            A    No.

24            Q    Number 12 asks for all contracts between you

25      and Allstate Insurance Company in effect at any time of

                                                                      Page 36

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 37 of 225 Page ID
                              Robert#:316
                                     Romero- 11/13/19

 1      the subject claim to the present.              Did you bring any

 2      documents responsive to that request today, sir?

 3            A     No, I don't.

 4            Q     And why not?

 5            A     'Cause I don't have any contracts between

 6      Allstate and I.

 7            Q     Do you have an employment agreement with them?

 8            A     I'm employed but I didn't -- I'm not sure of

 9      any employment agreements.

10            Q     Okay.     All photographs of the property damage

11      relating to the subject claim -- is it your

12      understanding that all you such photographs have been

13      produced?

14            A     Yes, sir.

15            Q     All right.      Number 14 asks forward your

16      paychecks from the date of the subject claim to the

17      present.    Did you bring any documents responsive to that

18      request?

19                          MR. FELDMAN:      Objection.       Calls for

20      private protected information.

21                          THE WITNESS:      No.

22      BY MR. HOOK:

23            Q     And why not?

24            A     'Cause I didn't want to share my paychecks

25      with you.

                                                                      Page 37

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 38 of 225 Page ID
                              Robert#:317
                                     Romero- 11/13/19

 1              Q   And number 15 asks for all negative

 2      performance reviews, write-ups, complaints, demotions,

 3      or similar writings that refer to you that were created

 4      in the last five years.         Did you bring any documents

 5      responsive to that request?

 6                        MR. FELDMAN:        Objection.       Protected by

 7      the right of privacy.

 8                        THE WITNESS:        No.

 9      BY MR. HOOK:

10              Q   And why not?

11              A   'Cause I don't have any negative reviews on

12      me.

13              Q   No complaints?

14              A   Not that I can recall.

15              Q   So why don't you take me through a typical

16      property damage claim for a water loss and the steps

17      that the insureds go through to submit the claim and get

18      their home repaired.        So after a loss, what's the first

19      step?

20                        MR. FELDMAN:        Overbroad; incomplete

21      hypothetical.

22      BY MR. HOOK:

23              Q   Let's take an example like the Bakers where

24      5,000 square feet of water comes down from the second

25      floor to the home and inundates the home with water and

                                                                      Page 38

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 39 of 225 Page ID
                              Robert#:318
                                     Romero- 11/13/19

 1      destroys a large portion of it.             What's the first step

 2      that the insureds take?

 3                           MR. FELDMAN:     Lacks foundation; vague.

 4                           THE WITNESS:     Every claim is different,

 5      and I don't like to -- there's so many mitigating

 6      circumstances on each and every claim.                It's -- you have

 7      to adjust the claim based on its own merit.

 8      BY MR. HOOK:

 9            Q      Okay.     So when an insured suffers a serious

10      property damage event at their home and it involves a

11      substantial rebuild, what's the process?                 What does the

12      process entail?

13            A      Again, every claim is different.                 You know,

14      what may apply to one house may not apply to another

15      house.    It's too -- I can't tell you a process because

16      what may apply to the Bakers may not apply to some other

17      house.

18            Q      Okay.     Well, when an insured has been

19      displaced from their home, what's Allstate's procedure?

20            A      It depends on why they've been displaced.

21            Q      Well, if it's for water damage, what's the

22      procedure?

23            A      First of all, you have to determine coverage.

24            Q      Okay.     And if coverage is present?

25            A      And if the house is uninhabitable due to the

                                                                         Page 39

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 40 of 225 Page ID
                              Robert#:319
                                     Romero- 11/13/19

 1      water damage, then we find additional living -- well,

 2      additional living expenses would apply.

 3            Q    Okay.     And then what about the property loss;

 4      how is that adjusted?

 5            A    Well, it depends, you know.

 6            Q    The physical building?

 7            A    First of all, you have to make sure that the

 8      property is dry so that all the damages can be

 9      determined.

10            Q    And who is responsible for that?

11                         MR. FELDMAN:       Vague.     Potentially calls

12      for a legal conclusion.

13                         THE WITNESS:       Financially responsible?

14      Or signing the contract?

15      BY MR. HOOK:

16            Q    Who's responsible for organizing the dry out,

17      making sure that the vendor is doing it?

18                         MR. FELDMAN:       Same objection.

19                         THE WITNESS:       It really depends

20      merchandise the insured should, you know, mitigate their

21      damages.   If the insured needs assistance, then we can

22      refer a mitigation company.

23      BY MR. HOOK:

24            Q    Okay.     And then that's a cost that Allstate

25      will pay; correct?

                                                                      Page 40

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 41 of 225 Page ID
                              Robert#:320
                                     Romero- 11/13/19

 1              A      It depends.     If it's reasonable, then yes.

 2      And if it's claim-related.             It depends on the claim and

 3      the facts and circumstances based on each and every

 4      individual claim.

 5              Q      Okay.     So in this case, it called for a

 6      massive dry-out; correct?

 7              A      It was a --

 8                             MR. FELDMAN:     Vague; argumentative.

 9                             THE WITNESS:     I it was a substantial dry-

10      out, yes.

11      BY MR. HOOK:

12              Q      Okay.     And were you physically present for

13      part of the dry-out?

14              A      No.

15              Q      Was Mr. Carracsco?

16              A      I believe he went there early on the claim.

17              Q      Yeah.

18              A      And so the claim diary reflects that he was

19      there.

20              Q      Okay.     And did Allstate promptly pay

21      Servepro's bill from that?

22              A      Well, we had concerns with Servepro's bills.

23      Most mitigation vendors follow the IICRC guideline.

24      And, you know, we need moisture mapping; we need dried

25      logs.       And when I had received the bill from Mr. Baker's

                                                                        Page 41

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 42 of 225 Page ID
                              Robert#:321
                                     Romero- 11/13/19

 1      mitigation company, we weren't able to decipher if that

 2      bill was in line and we needed additional information.

 3            Q    And to date has it been paid?

 4            A    I believe it has.

 5            Q    When?

 6            A    I'd have to look at the claim diary.               It's

 7      going to take me about a half hour, but I'll find it.

 8            Q    It's chronological.           Towards the bottom is the

 9      latter events from the claims diary.

10            A    I don't want to rip your pages.

11                 Do you have a area where we issued checks?

12      That'll be probably faster for me to find.

13            Q    I think at the very back there's a

14      summation --

15            A    If I can look at the date of the checks, then

16      that will be easier than me going through 4,000 pages.

17            Q    7/12, two thousand -- how much did they pay?

18            A    $53,222.83.

19            Q    Two hundred and what?

20            A    $53,222.83.

21            Q    And before Allstate -- so that's 10 months

22      after the loss you guys paid that, huh?

23            A    Approximately

24            Q    And coverage was determined immediately;

25      correct?

                                                                      Page 42

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 43 of 225 Page ID
                              Robert#:322
                                     Romero- 11/13/19

 1              A      Correct.

 2              Q      Do you have an explanation as to why it took

 3      Allstate 10 months to pay for water remediation at this

 4      house?

 5              A      Yes.   We were asking for additional

 6      information that we didn't receive.                And then I think

 7      I -- I know I spoke to Ed Carracsco; I said, look -- you

 8      know, he felt the mitigation bill was high, and I said

 9      let's get an independent expert to take a look at the

10      bill.       And I believe I asked him to call Jim Holland,

11      who is an expert in the field.              I think he was one that

12      wrote the standards for the IICRC and is actually

13      writing the revised standards now.                And he looked at it,

14      and he needed additional information; we didn't get that

15      additional information.

16              Q      What additional information did you need?

17              A      I believe he was looking for some dry logs,

18      some numbers to ensure that the equipment was running.

19      It's very complex.         You know, mitigation is not that

20      easy, and so -- it depends on how many air movers you

21      have, how many dehumidifiers you have, and it is

22      extremely complex.         It's even hard for me to even

23      explain it.

24              Q      Oh, so you thought they were defrauding

25      Allstate, Servepro?

                                                                        Page 43

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 44 of 225 Page ID
                              Robert#:323
                                     Romero- 11/13/19

 1            A    I did not say that.

 2            Q    Okay.     So why didn't you pay their original

 3      invoice?

 4            A    Because I thought it was excessive.

 5            Q    So you think -- you thought they were charging

 6      you for things they didn't do?

 7            A    I think they were charging me for things that

 8      should not be charged for.

 9            Q    Like what?

10            A    For example, the amount of equipment that they

11      have in there or, for example, like, the Exactimates

12      those that [ph] -- like, the filters, like, they have

13      the filters and stuff like that -- that's included in

14      the daily rental, and they had filters in there.

15      There's stuff like that.          Yeah, I don't really recall

16      every line item right now, but I can look at the -- at

17      their invoice and I can go over with you, if you'd like,

18      in more detail.      But there was some concern.              And we

19      ended up, I think, reducing it, like, 3-, $4,000 and we

20      paid it.

21            Q    Okay.     So and then over that course of 10

22      months, what was Servepro doing to try to collect the

23      money?

24            A    Well, they called in.            They wanted to get

25      their bills, and Ed goes, Look, this is the information

                                                                       Page 44

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 45 of 225 Page ID
                              Robert#:324
                                     Romero- 11/13/19

 1      I need, and I'm sending this to an independent person so

 2      that they can tell us if it's in line because it looks

 3      inflated."

 4              Q    So -- and then they're also coming after the

 5      insureds' money, right?

 6              A    I don't think they -- I think they wrote an e-

 7      mail to the customers telling them, hey, you know, we

 8      want to get paid; we haven't got paid.                But I didn't

 9      think they went after the insureds.              They wanted to get

10      paid.

11              Q    Do you think that's stressful for the insureds

12      to have a vendor that they hired not get paid by their

13      insurance company?

14                           MR. FELDMAN:     Calls for speculation;

15      lacks foundation.

16                           THE WITNESS:     I don't know the customers.

17      This is the first time I met Mr. Baker today.

18      BY MR. HOOK:

19              Q    Okay.     So if you hired a vendor at your house

20      and they did $60,000 at work and your insurance company

21      was supposed to pay for it and they didn't, would that

22      stress you out?

23              A    I don't know.      It --

24                           MR. FELDMAN:     Incomplete hypothetical.

25                           THE WITNESS:     I don't know.           It depends.

                                                                         Page 45

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 46 of 225 Page ID
                              Robert#:325
                                     Romero- 11/13/19

 1      If I think the estimate is inflated, you know, then I

 2      want to make sure that I do the right thing.                  I always

 3      want to do the right thing.

 4      BY MR. HOOK:

 5            Q     Do the right thing for who?

 6            A     For everyone involved.

 7            Q     And so how is that doing the right thing for

 8      the Bakers to stall for 10 months for 3- or $4,000?

 9                        MR. FELDMAN:        Argumentative; lacks

10      foundation.

11                        THE WITNESS:        I don't think we're

12      stalling.     We're asking for information that we didn't

13      receive from Service Master [sic].              To me, that's not

14      stalling.     If we got the information and we had

15      everything we asked for up front, this wouldn't have

16      dragged on for 10 months.

17      BY MR. HOOK:

18            Q     Yeah, well, is there any requirement in this

19      insurance policy that Allstate wrote that the Servepro

20      people provide the information that you are requesting?

21            A     Well, it's a standard within their industry.

22      And I see our standards Where they do -- where they

23      should have moisture readings and dried logs.                  It's not

24      in the policy, but it is a standard in the industry.

25            Q     I'm going to read you a -- did you read the e-

                                                                       Page 46

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 47 of 225 Page ID
                              Robert#:326
                                     Romero- 11/13/19

 1      mail that the Servepro president wrote about Carracsco?

 2            A      I have not.     Do you need this back?

 3            Q      Yeah, please.

 4                           MR. HOOK:    Let's Attach this as

 5      Exhibit 2.     A series of documents

 6                           (Exhibit 2 was marked for

 7                           identification.)

 8                           THE WITNESS:     And I did read it.

 9                           MR. FELDMAN:     And, Counsel, just for

10      clarification, I see your Bates stamps on the bottom but

11      they're not consecutive.          This is just -- that's

12      intentional, right?

13                           MR. HOOK:    That's intentional.

14                           MR. FELDMAN:     Okay.

15      BY MR. HOOK:

16            Q      And did you see this e-mail at the time,

17      January 5th?

18            A      No.

19            Q      Okay.     When was the first time you saw that?

20            A      Yesterday.

21            Q      Okay.     What do you think of it?

22            A      It's an e-mail from Servepro and that -- he's

23      looking to get payment.          He's not happy that he hasn't

24      got paid.

25            Q      Mm-hmm.     And he also said "... you should try

                                                                      Page 47

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 48 of 225 Page ID
                              Robert#:327
                                     Romero- 11/13/19

 1      to mandate that the adjuster Ed Carracsco be replaced

 2      with a more senior level adjuster that is reasonable.

 3      Ed Carracsco has been completely difficult to deal with,

 4      constantly stalls, and acts as if though the payments

 5      are coming from his" own "personal account therefore he

 6      must fight tooth and nail."           Do you see that?

 7            A      I do.

 8            Q      Would you say that's an accurate

 9      characterization of how Mr. Carracsco handled this file?

10            A      Absolutely not.

11            Q      It seems pretty accurate from everything I've

12      looked at.

13                           MR. FELDMAN:     Argumentative.          That's not

14      a question.

15      BY MR. HOOK:

16            Q      Let's go to the next passage.             He has a longer

17      list here.     Go ahead, take a look at that.

18                   Did you finish the e-mail?

19            A      I did.

20            Q      Okay.     Did you see this e-mail before?

21            A      I believe I have.

22            Q      When?

23            A      Yesterday.

24            Q      Okay.     This didn't go in the claims file?

25            A      I don't remember seeing it in the claim file.

                                                                        Page 48

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 49 of 225 Page ID
                              Robert#:328
                                     Romero- 11/13/19

 1            Q     Okay.    Would this have been something that

 2      should have been brought to your attention, a vendor

 3      accusing the primary adjuster of acting in bad faith and

 4      being unreasonable, stating that we on cannot deal with

 5      Mr. Carracsco due to his actions?              I mean, wouldn't that

 6      be something that Mr. Carracsco should have brought to

 7      your attention?

 8            A     He did talk to me about this claim.               He didn't

 9      show me the e-mail, but he told me, you know, the gist

10      of this e-mail.      We did have a conversation with -- I

11      did have a conversation with him.

12            Q     In January?

13            A     I don't remember the date.

14            Q     Okay.    And what did -- tell me about that

15      conversation.

16            A     He said that they weren't in agreement with

17      the estimate, you know, they wanted a different

18      adjuster.    I reviewed the estimate; I have concerns with

19      the mitigation bill as well.           I think we got Ruben

20      Franco involved just to see if he could help negotiate

21      this, and he eventually did get it resolved.

22            Q     What about all these on complaints from people

23      that Ed Carracsco is being unreasonable, acting in bad

24      faith?    I mean, why would you subject your injureds to

25      an adjuster that's behaving that way?

                                                                      Page 49

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 50 of 225 Page ID
                              Robert#:329
                                     Romero- 11/13/19

 1                          MR. FELDMAN:      Lacks foundation.

 2                          THE WITNESS:      I don't believe Ed was

 3      acting in bad faith.        I don't believe that because we

 4      don't agree with an contractor's estimate that it's bad

 5      faith.    Like I said, we want to do the right thing.

 6      BY MR. HOOK:

 7            Q     As long as it doesn't cost too much money;

 8      right?

 9            A     That is incorrect.

10                          MR. FELDMAN:      Argumentative.

11                          THE WITNESS:      I want to do the right

12      thing for everyone involved.

13      BY MR. HOOK:

14            Q     No, you don't.        So what was wrong with the

15      Servepro bill again?        Why did you think it was

16      unreasonable?

17            A     I have to look at it.           Can you give it to me

18      and I can go over some items with you?

19            Q     It's -- I don't have it.            It's -- is it in the

20      claims file?    You were asked to bring it today.

21                          MR. FELDMAN:      It should be in the claim

22      file, if you want to show it to him, if you could find

23      it.

24      BY MR. HOOK:

25            Q     Sure.     This is your claims file.               Why don't we

                                                                         Page 50

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 51 of 225 Page ID
                              Robert#:330
                                     Romero- 11/13/19

 1      discuss why you thought --

 2              A    Okay.

 3              Q    -- Servepro's bill was unreasonable?

 4              A    Not a problem. Sure.

 5                           MR. FELDMAN:     It's been asked and

 6      answered, but you can go through it again.

 7                           THE WITNESS:     Do you have any idea where

 8      in the claim file it is?          It's going to take a while

 9      then.

10      BY MR. HOOK:

11              Q    I would assume the claims supervisor would

12      know the claim better than the attorney that got it

13      yesterday.

14              A    I'm sorry.     This is your binder -- this is the

15      binder that you just gave me and it's, you know,

16      4,000 --

17              Q    It's 700 pages.

18              A    -- or 700 pages; it's going to take me a

19      little bit of time.        But once I find it, I'll go through

20      it.     Not a problem.

21                           MR. FELDMAN:     Counsel, I'm just doing in

22      the interest of efficiency.           The binder that you're

23      showing Mr. Romero is not the entire claims file; it's

24      just the electronic claim notes.             So we produced more

25      than that.     So to the extent you represented that the

                                                                      Page 51

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 52 of 225 Page ID
                              Robert#:331
                                     Romero- 11/13/19

 1      binder is the entire claim file for --

 2                        MR. HOOK:       I didn't represent that.

 3                        MR. FELDMAN:        You did, for the record.

 4      You said "here's the claim file.             " so --

 5                        MR. HOOK:       Well, I think that's what the

 6      witness said.

 7                        MR. FELDMAN:        No.    The witness actually

 8      said he doesn't know if it's the whole claim file; he

 9      just knows it's a binder that you put in front of him.

10                        MR. HOOK:       Right, 'cause he didn't look

11      for anything, right?

12                        MR. FELDMAN:        I'm just trying to be

13      helpful here.     I don't think -- it's not --

14                        MR. HOOK:       It's okay.

15                        MR. FELDMAN:         -- subject to dispute,

16      it's the online claim diary; it's not the claims file.

17      There are no estimates that I've seen standing alone.

18      It's just online diary notes.            But if you want the

19      witness to finish looking for it, that's fine.

20                        MR. HOOK:       Well, I asked him to bring

21      them here today.      So he's going to have to come back to

22      answer questions about that.           So --

23                        MR. FELDMAN:        Well, we've -- I know for a

24      fact that we've produced more than what's in this

25      binder, including, I believe, the claims file

                                                                      Page 52

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 53 of 225 Page ID
                              Robert#:332
                                     Romero- 11/13/19

 1      material -- well, I know claim file material which

 2      includes the Servepro estimate, the Baldwin estimate,

 3      the Mackey estimate, etc.          So you -- we've given that to

 4      you.

 5                          MR. HOOK:     Yes, you have.

 6                          MR. FELDMAN:      So if you brought it here

 7      today --

 8                          MR. HOOK:     I don't have it here today.

 9                          MR. FELDMAN:      Okay.

10      BY MR. HOOK:

11             Q    I mean, this -- if it's not in the notes --

12      I'm not, perhaps in this -- wouldn't this diary have

13      some notes describing why Servepro's bill was considered

14      unreasonable, in the 700-page electronic claim diary?

15             A    I don't know.       I don't know if Ed Carracsco

16      had a conversation with Servepro letting them know his

17      concerns.    I remember -- I'm not trying to waste your

18      time, I promise you; I'm trying to be as efficient as

19      possible.    But I remember going through the estimate and

20      having concerns with the estimate.              I do.

21             Q    Okay.     And so you think that having concerns

22      about a few thousand dollars is a reasonable basis for

23      denying payment of claims that are due to the insureds

24      and making them wait for 10 months after a water loss?

25                          MR. FELDMAN:      Lacks foundations.

                                                                      Page 53

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 54 of 225 Page ID
                              Robert#:333
                                     Romero- 11/13/19

 1                         THE WITNESS:       We have to pay the right

 2      dollar amount.      I have to equally weigh our insured as

 3      well as Allstate.       That's my position.           That's how I

 4      view my job.     I have an obligation to make sure that I'm

 5      being fair to both parties equally.              And if I see issues

 6      with the estimate, there's no reason why a contractor

 7      should take advantage of our customer or Allstate.

 8      BY MR. HOOK:

 9            Q    Does this Servepro company in Northridge have

10      any history of taking advantage of Allstate?

11            A    I don't know what their history is.                When I'm

12      looking at the claim, I -- I don't go back, past

13      history.   You have good estimators; you have bad

14      estimators.

15            Q    Okay.

16            A    I look at that estimate on an individual basis

17      based on my knowledge and expertise and my experience.

18            Q    Okay.     And then you made the decision, based

19      on never being to the house, never seeing the

20      mitigations efforts, that it was too high; right?

21            A    No.     I talked to Ed Carracsco who also felt it

22      was too high, and we both talked about it.

23            Q    And what specifically did he tell you with

24      respect to the bill being too high?

25            A    I have to look at it.            Like, I don't remember.

                                                                      Page 54

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 55 of 225 Page ID
                              Robert#:334
                                     Romero- 11/13/19

 1      I look at hundreds of estimates a week.

 2              Q      Mm-hmm.

 3              A      It'd be impossible for me to --

 4              Q      Wouldn't that be important to document in the

 5      claim note that there's some -- there's a concern that

 6      they're charging for 10 humidifiers when was there only

 7      five.       This is in the claim note.           Charge 'em -- only

 8      pay 'em 50 percent.         I was expecting something like

 9      that, but it's -- there's nothing like that in there.

10      It's just, oh, it's too much.

11                          MR. FELDMAN:        Lacks foundations.       And

12      there's actually not a question.               So …

13      BY MR. HOOK:

14              Q      So is your pay based on -- Is your income at

15      all based on your performance with respect to settling

16      claims?

17                          MR. FELDMAN:        Vague.     And potentially

18      invades --

19      BY MR. HOOK:

20              Q      Yeah, do you get paid more money if you save

21      Allstate money?

22              A      No, I don't.

23              Q      Do you get a performance bonus if you handle a

24      certain amount of claims?

25                          MR. FELDMAN:        Vague.

                                                                        Page 55

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 56 of 225 Page ID
                              Robert#:335
                                     Romero- 11/13/19

 1                             THE WITNESS:     No.

 2      BY MR. HOOK:

 3             Q       What is the bonus system like at Allstate?                 Is

 4      there a bonus structure at all?

 5             A       If there -- well, not for my level.

 6             Q       Okay.     So looking back at the way that

 7      Allstate handled just the Servepro estimate, do you

 8      think that was a reasonable way to handle that vendor

 9      invoice, and you would've handled it the same way again?

10             A       Hindsight is 20 --

11                             MR. FELDMAN:     Call -- calls for

12      speculation.       Go ahead.

13                             THE WITNESS:     Hindsight is 20/20.        You

14      learn; if you don't, then you're not human, right?

15      Nobody wants to wait a long time to get paid.                   And, you

16      know, we don't want to pay their bills.                  We want to be

17      able to close it and move on to the next claim.                   Maybe

18      another job walk [ph] with all involved parties would

19      have been better.          I don't know.       I can't speculate.

20      But the point is that we did our very best to try to get

21      this claim -- this bill paid based on the information we

22      had.       We requested additional information that wasn't

23      supplied to us that Jim Holland felt was necessary.

24      BY MR. HOOK:

25             Q       Who's Jim Holland?

                                                                        Page 56

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 57 of 225 Page ID
                              Robert#:336
                                     Romero- 11/13/19

 1            A      He is an expert in the field.

 2            Q      And was he at the house?

 3            A      No.

 4            Q      But you used his opinion to negotiate against

 5      Servepro and get a discount --

 6            A      Well, we asked for his opinion.              This is an

 7      expert.   He can read the dried logs; he can determine --

 8      sometimes when you have too many dehumidifiers, it

 9      actually brings more moisture in the house.                   There's

10      lots of stuff that I don't know, that I'm not, you know,

11      that qualified to do.        So we wanted to get an expert to

12      get their been.

13            Q      Mm-hmm.    So what's Allstate's policy with

14      respect to a large property claim where the primary

15      handling adjuster is being accused of bad faith?

16                         MR. FELDMAN:       Overbroad; calls for

17      speculation.

18                         THE WITNESS:       Honestly, this is the first

19      time that I've heard that Ed or one of my adjusters --

20      said it's bad faith.        There's cases where insureds say,

21      hey, I'm not getting enough money and it's going to be

22      bad faith.     They throw that word around a lot, you know.

23      Even sometimes before we even adjust the claim.                   I look

24      at the claim file and I see that Ed's handling

25      appropriately, and I don't see any bad faith.

                                                                        Page 57

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 58 of 225 Page ID
                              Robert#:337
                                     Romero- 11/13/19

 1      BY MR. HOOK:

 2              Q      You don't?

 3              A      I don't see bad faith.

 4              Q      What is bad faith?

 5                             MR. FELDMAN:     Calls for a legal

 6      conclusion.

 7      BY MR. HOOK:

 8              Q      Do you know it's codified in the insurance

 9      code of California?

10                             MR. FELDMAN:     Lacks foundations;

11      misstates the law.

12      BY MR. HOOK:

13              Q      Are you familiar with the insurance code

14      regulations?

15              A      I am.

16              Q      Okay.     Are you familiar with the prohibited

17      acts that are set forth by the insurance code with

18      respect to unfair practices?

19              A      Yes.

20              Q      And what are though?

21              A      I don't have them memorized?

22              Q      What's one of them?

23              A      We have to accept or reject a claim within 30

24      days.       That's one of them.

25              Q      Anything else?

                                                                        Page 58

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 59 of 225 Page ID
                              Robert#:338
                                     Romero- 11/13/19

 1            A    There's many.

 2            Q    Anything else that you can recall?

 3            A    We have to respond within 15 days when a

 4      response is reasonably expected.

 5            Q    Did you guys do that in this claim?

 6            A    For the most part.

 7            Q    Within 15 days, huh?

 8            A    For the most part.          There are some exceptions.

 9            Q    So one of the things that's considered an

10      unfair practice is misrepresenting to claimants

11      pertinent facts for insurance policy provisions relating

12      to any coverage or issue.          Do you agree with that?

13            A    Intentionally misrepresenting facts, yes, that

14      would be bad.

15            Q    Okay.     And if Mr. Carracsco had been

16      intentionally misrepresenting facts such as the amount

17      of repair estimates in this case, would you consider

18      that to be bad faith?

19                         MR. FELDMAN:       Calls for a legal

20      conclusion.

21                         THE WITNESS:       It depends.        I'd need more

22      facts, but possibly.        I don't know.        I have to review it

23      and get all the facts in order to make a decision.

24      BY MR. HOOK:

25            Q    Okay.     And what policy and so procedures does

                                                                      Page 59

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 60 of 225 Page ID
                              Robert#:339
                                     Romero- 11/13/19

 1      Allstate have in place to prevent adjusters from

 2      misrepresenting pertinent facts regarding insurance

 3      policy provisions?

 4            A     There's a code of ethics; we got to be honest

 5      in all our dealings.

 6            Q     And what policies do they have in place to

 7      make sure that the adjusters are complying with that

 8      code of ethics?

 9            A     Well, I review the claim files.               I review the

10      files.    I ride along with my adjusters.              There's lots of

11      which direction and balances.

12            Q     What else?      What other which direction and

13      balances are there?

14            A     Besides riding with the adjusters and

15      reviewing the claim files, doing a seven-day review,

16      doing 30-day reviews.

17            Q     Okay.     Another prohibited act under the

18      insurance code is failing to acknowledge and act

19      reasonably promptly upon communications with respect to

20      claims arising under an insurance policy.                 Would you

21      agree with that?

22            A     Yes.

23            Q     Okay.     And how fast does Allstate typically

24      respond to a construction bid?

25                          MR. FELDMAN:      Vague; overbroad.

                                                                      Page 60

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 61 of 225 Page ID
                              Robert#:340
                                     Romero- 11/13/19

 1                        THE WITNESS:        It depends on the facts and

 2      circumstances of every claim.            Some maybe sooner; some

 3      maybe later.

 4      BY MR. HOOK:

 5            Q     What's the policy?

 6                        MR. FELDMAN:        Lacks foundations.

 7                        THE WITNESS:        There's no policy because

 8      every claim is different and handled on its own merit.

 9      BY MR. HOOK:

10            Q     So Allstate doesn't have any policy with

11      respect to responding to a customer with respect to a

12      construction estimate for covered loss?

13                        MR. FELDMAN:        Vague; overbroad.

14                        THE WITNESS:        Well, we follow the -- we

15      try to follow Department of insurance regs.

16      BY MR. HOOK:

17            Q     And what are they?

18            A     That we have 30 days to accept or reject an

19      estimate.

20            Q     Uh-huh.     And was that done in this case?

21            A     I believe so.

22            Q     When did Allstate receive the bid from Mackey

23      Construction?

24            A     I have to look at the claim file.

25            Q     Here you go.

                                                                      Page 61

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 62 of 225 Page ID
                              Robert#:341
                                     Romero- 11/13/19

 1                         MR. FELDMAN:       Well, just for the record,

 2      again, that's not the whole claim file; that's just the

 3      diary or the notes.

 4                         THE WITNESS:       I'm trying to think so I

 5      don't go through the whole file.             If you have the Mackey

 6      estimate, I can look at the date and it'll make it a lot

 7      faster.     Do you have the date on the Mackey estimate so

 8      I can ...     October 24th.

 9                    MR. HOOK: Can I have the last question read

10      back, please.

11                         (The reporter replayed the record as

12                         requested.)

13                         COURT REPORTER:        Further than that?

14                         MR. HOOK:      The last question I asked.

15      (The reporter replayed the record as requested.)

16                         MR. HOOK:      Never mind.       Don't worry about

17      it.

18      BY MR. HOOK:

19            Q      The yes is when did Allstate receive this

20      Mackey testament?

21            A      I thought the question -- the original

22      question was when did we reject the estimate.

23            Q      No.   My question was when did you receive the

24      estimate.     And then my follow-up question will be when

25      did you reject the estimate?

                                                                      Page 62

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 63 of 225 Page ID
                              Robert#:342
                                     Romero- 11/13/19

 1            A    Well, I'm looking for it.

 2            Q    Okay.     Great.

 3            A    There must be other e-mails and maybe behind

 4      it that would show.       I, I don't know --

 5            Q    So I'll explain that this was produced as one

 6      volume, and then I received about 3500 pages of e-mails

 7      that were stacked in threads.            So there would be like --

 8      it was a very -- I think it's the bulk of e-mails but

 9      it's not easy to go through.

10            A    Yes.    That's why I'm having difficulty,

11      because -- I get your frustration because there's the

12      claim diary and then there's little attachments.                So

13      then those attachments have to be printed out

14      separately.    So I think that's why we're missing some of

15      those -- or not missing, but they're in another binder,

16      so that I can give you the answer.

17            Q    But the claim notes, don't those reflect when

18      the estimate was received?

19            A    Usually it's like -- there's, like, a little

20      paper clip.    And then you click on the paper clip and

21      then it's an e-mail.        So then you don't have to -- it'll

22      be redundant if you just documented the claim notes

23      again, if the e-mail already has that information.                   Does

24      that make sense?

25            Q    Yes, but I'm pretty sure the claim notes have

                                                                      Page 63

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 64 of 225 Page ID
                              Robert#:343
                                     Romero- 11/13/19

 1      them.

 2              A   Well, it -- you would have to click on the

 3      paper clip, and then that's where I'm going to need the

 4      e-mails.

 5              Q   Okay.     So you're telling me that you're

 6      sitting here and looking at 800 pages of claim notes for

 7      Allstate, right?

 8              A   Okay.

 9              Q   These are your notes from the file.               Is that

10      correct?

11              A   Yes.

12              Q   Okay.     And based on those notes, you can't

13      tell me when Allstate received Mackey's invoice?

14              A   Well, because this is not complete.               I'm going

15      to need to see the actual e-mails to -- because -- if we

16      receive an e-mail that has all this information on

17      there, we're not going to redocument all that

18      information.       It's redundant.

19              Q   I'm not asking you for all the information.

20      I'm asking you when you received -- when Allstate

21      received this.       That's not documented in the claim

22      notes?

23                          MR. FELDMAN:      It's asked and answered.

24                          THE WITNESS:      It is, but I need the

25      entire file.

                                                                      Page 64

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 65 of 225 Page ID
                              Robert#:344
                                     Romero- 11/13/19

 1      BY MR. HOOK:

 2            Q     I'm just asking you when Allstate received it.

 3                          MR. FELDMAN:      This is the fifth time he

 4      told you he needs to look at the whole file to answer

 5      your question.

 6      BY MR. HOOK:

 7            Q     Okay.     You know what, give it back to me.

 8      I'll find it and show you.           Okay.

 9            A     That will -- that will save some time.

10            Q     That'll be great.

11                  October 30.      Is it your understanding that

12      Allstate received the Mackey estimate on or about

13      October 24, 2018?

14            A     I don't remember when we received the

15      estimate.

16            Q     Do you have any reason to believe it was not

17      received in October of 2018?

18            A     It sounds about right, but I can't give you a

19      100-percent answer because I --

20            Q     Okay.     And so what are Allstate's standards

21      for the prompt investigation and processing of a claim?

22                          MR. FELDMAN:      Vague; overbroad.

23                          THE WITNESS:      It depends on the claim and

24      the facts and circumstances.

25      BY MR. HOOK:

                                                                      Page 65

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 66 of 225 Page ID
                              Robert#:345
                                     Romero- 11/13/19

 1             Q       So with respect to a construction estimate,

 2      how    is a construction estimate promptly investigated

 3      and processed?

 4             A       Again --

 5                          MR. FELDMAN:        Lacks foundations; vague

 6      and ambiguous.

 7                          THE WITNESS:        Every claim is different.

 8      I need to get all the facts, and I can give you the

 9      answer based on those specific facts.

10      BY MR. HOOK:

11             Q       So we'll attach as Exhibit 3 the Mackey

12      invoice.       Take a look at it.

13                          MR. FELDMAN:        You mean estimate, just for

14      clarification?

15                          MR. HOOK:       Estimate.      Excuse me.

16                          MR. FELDMAN:        Is this -- do you have more

17      than one?       I don't want to write on ...

18                          (Exhibit 3 was marked for

19                          identification.)

20      BY MR. HOOK:

21             Q       So tell me how this was evaluated and what is

22      process is when Allstate received this.

23             A       Well, when we had received this estimate, I'm

24      not sure if we had received the competitive bid yet or

25      not.       I don't think so.      But when you're looking at this

                                                                        Page 66

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 67 of 225 Page ID
                              Robert#:346
                                     Romero- 11/13/19

 1      estimate, it's very difficult to decipher exactly what

 2      the unit costs are.       It's not broken down enough.                We

 3      can't decipher if this is in line or not in line.                     We

 4      needed more information regarding this estimate.

 5            Q    Okay.     And did you tell that to Mackey?

 6            A    I did not tell that to Mackey?

 7            Q    And would that have been an important part of

 8      the claims handling process?

 9            A    No, because I never spoke to Mackey.

10            Q    So that wouldn't be an important part of the

11      process to tell the vendor what additional information

12      is needed in an estimate?

13            A    Yes, but the -- Ed Carracsco did that.                    You

14      asked me if I spoke to -- if I did it.

15            Q    When did Edward Carracsco tell Mackey

16      Construction that he needed additional information on

17      their estimate?

18            A    I don't remember what date.

19            Q    Did he advise them of that in writing?

20            A    I don't know if he did in writing.                 Most

21      likely, he did it verbally.

22            Q    Would it be the policy of Allstate to advise a

23      vendor that -- of the insufficiencies in their estimate

24      for a claim of this magnitude?

25            A    I believe that you need to have communication

                                                                       Page 67

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 68 of 225 Page ID
                              Robert#:347
                                     Romero- 11/13/19

 1      with the vendors so that you can, you know, reading out

 2      of the same handbook.

 3            Q    Mm-hmm. All right.          So the insured's expressed

 4      a desire to use this contractor; correct?

 5            A    Yes.

 6            Q    Okay.     And that -- Allstate had no objection

 7      to that; correct?

 8            A    Correct.

 9            Q    Okay.     And then Mackey submitted this invoice

10      in October of 2018; correct?

11            A    I don't think this is an invoice.

12            Q    Estimate.      Excuse me.        I misspoke.       You're

13      correct.   They submitted this estimate to Allstate;

14      right?

15            A    Sometime in 2018 -- latter part of 2018.

16            Q    And what did Allstate do to evaluate whether

17      this estimate was reasonable?

18            A    Well, Ed had inspected the property.                 I know

19      he had a conversation with Mackey requesting, you know,

20      more detail on the estimate.           We also were -- spent the

21      time securing a competitive bid.

22            Q    And tell me about that process of securing a

23      competitive bid.      Why do you do that?

24            A    Because we want to make sure that the estimate

25      is accurate and reflects the claim-related damages.

                                                                       Page 68

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 69 of 225 Page ID
                              Robert#:348
                                     Romero- 11/13/19

 1              Q     And did this estimate not reflect the claim-

 2      related damages?

 3              A     This estimate -- the initial estimate was

 4      extremely vague, and it's too difficult to determine

 5      exactly how much you're paying per item.                  When you look

 6      at it, it's two, three, four -- it's basically four

 7      pages.      And the only dollar amount you have is in the

 8      last page.      You know, baseboards 523 linear feet.              I

 9      mean, I can -- when I go through it and I do the math,

10      it appears to be substantial inflated.

11              Q     Mm-hmm.

12              A     So we need to get more description so we

13      see -- to determine         if it's in line or inflated.

14              Q     Okay.     And based on what?        Inflated based on

15      what?

16              A     Based on the unit cost.

17              Q     And the unit cost is standard?

18              A     It's not --

19                            MR. FELDMAN:     Vague.     It's vague.

20                            THE WITNESS:     It's not a standard cost,

21      but you have a good guideline, you know, and you have

22      the industry standards as to compare.                So, for example,

23      if you have 500 linear feet of base shoe and you're --

24      our measurements, based on the sketch, was off.                  That's

25      not the correct measurement.            So, I mean, there's issues

                                                                       Page 69

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 70 of 225 Page ID
                              Robert#:349
                                     Romero- 11/13/19

 1      here that we couldn't decipher if they were right or

 2      wrong because it's so -- it's not itemized.

 3      BY MR. HOOK:

 4            Q    And Allstate promptly advised Baldwin of all

 5      those deficiencies in the estimate?

 6                        MR. FELDMAN:        Vague.

 7                        THE WITNESS:        Baldwin?      No.       It's Mackey.

 8      BY MR. HOOK:

 9            Q    Correct.      Did Allstate promptly advise Mackey

10      of all of the deficiencies in their estimate?

11            A    I don't know if he advised Mackey of all the

12      deficiencies.     We explained to them that it was very

13      difficult to decipher this estimate, we needed more

14      detail.   And I believe he asked for additional

15      inspections at the property.

16            Q    Mm-hmm.      And were those permitted?

17            A    Some of them were?

18            Q    Were they denied?          Were they ever denied

19      access during this original claim-handling portion?

20            A    I e-mailed you, and you denied me access to

21      the property.

22            Q    Yeah, in August, right?             After the --

23            A    Recently.

24            Q    Right, when there would have been absolutely

25      no point to come.       That's right.

                                                                         Page 70

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 71 of 225 Page ID
                              Robert#:350
                                     Romero- 11/13/19

 1              A      Well --

 2              Q      But so -- but prior to the construction

 3      starting, were the insureds ever not cooperative with

 4      the vendors?

 5                             MR. FELDMAN:     Lacks foundations;

 6      argumentative because of the preface of the question.

 7                             But you can answer it.

 8                             THE WITNESS:     I don't think the insureds

 9      were -- yeah, I think they were cooperating.

10      BY MR. HOOK:

11              Q      Okay.     So Allstate's -- it's all based on unit

12      cost, right, an average cost that you get from --

13              A      Not necessarily.        Every claim is different.

14              Q      Right.

15              A      You know, there's -- in this room, it's pretty

16      easy.       You know, we know drywall is about two bucks a

17      square foot here.          We know the T-molding.           You know,

18      every house is different.

19              Q      And what was different about the Las Palmas

20      house?

21              A      Well, it was part of the HPOZ; you know, it's

22      a historical house.          It had wood lath and plaster.              It

23      had, you know, four-piece crown molding.                   It had the

24      original T&G wood floors on most of the house.                   I grew

25      up in a house like that, so I can appreciate the type of

                                                                        Page 71

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 72 of 225 Page ID
                              Robert#:351
                                     Romero- 11/13/19

 1      construction.

 2            Q    Mm-hmm.

 3            A    Not that big, but, you know, similar

 4      construction, you know, same era.

 5            Q    So if you were going to be repairing that

 6      house, wouldn't you want to have a contractor that was

 7      qualified to do so?

 8            A    Within the house.

 9            Q    Any house, right?

10            A    Yeah.

11            Q    Any house repairing you want a contractor that

12      was qualified to work on your homes, right?

13            A    Absolutely.

14            Q    So for a historic home you'd want a contractor

15      that has experience with historic properties, right?

16            A    Well, it really -- it helps.               You know, it

17      definitely helps, but I don't think it's necessary.

18            Q    Well, I mean, a contractor that's preparing an

19      estimate for a historic home built in 1900 or 1920,

20      whatever it is, who's never worked on a historic home

21      isn't going to have a very accurate estimate, is he?

22                         MR. FELDMAN:       Lacks foundations;

23      incomplete hypothetical.

24                         THE WITNESS: I don't know if that's the

25      case because contractors -- you know, GCs, they use

                                                                      Page 72

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 73 of 225 Page ID
                              Robert#:352
                                     Romero- 11/13/19

 1      subcontractors.      So it really depends on the equality of

 2      the subcontractors.       There's so many, you know --

 3      BY MR. HOOK:

 4            Q    So if you had a historic home and there was

 5      300,000 or so of damage or massive damage, would you

 6      want a contractor to come and work on that home that had

 7      never worked on a historic home before?

 8                         MR. FELDMAN:       Lacks foundations;

 9      incomplete hypothetical.

10                         THE WITNESS:       It depends on their

11      qualifications.

12      BY MR. HOOK:

13            Q    Okay.     What are Michelle Fan's [ph]

14      qualifications to work on a historic home?

15            A    I don't know who Michelle Fan is.                  I know she

16      works for the contractor.

17                         MR. BAKER:      Bolton.

18                         THE WITNESS:       Thank you.

19                         MR. HOOK:      Hey.

20                         MR. BAKER:      Oh, I'm sorry.

21      BY MR. HOOK:

22            Q    What are her qualifications to provide an

23      estimate on a historic home?

24            A    I don't know what her qualifications are.                  I

25      don't vet the contractors.

                                                                        Page 73

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 74 of 225 Page ID
                              Robert#:353
                                     Romero- 11/13/19

 1              Q      Who does?

 2              A      Innovation vetted this contractor.

 3              Q      And were they told that this was for a

 4      historic three-and-a-half-million-dollar home in Hancock

 5      Park?

 6                             MR. FELDMAN:     Lacks foundations.

 7                             THE WITNESS:     I don't know what they were

 8      told.       But I know that they get vetted.             They ask for

 9      ZIP codes that they want to work in the area, and, you

10      know, if, if --

11      BY MR. HOOK:

12              Q      Okay.     So you guys don't pick the contractor;

13      you outsource it; right?

14              A      Correct

15              Q      To Innovation.       Who's that?

16              A      It's a third party.         You know, and what they

17      do is they vet the contractors.               We call Innovations;

18      they select the contractor that works in that ZIP code.

19              Q      How do they vet the contractor?

20              A      I'm not sure of the entire process, but I can

21      assume how other third parties do it.                 And that's -- you

22      know, they do criminal background checks --

23              Q      I don't want to assume.           I don't want you to

24      assume.       Do you know for a fact how Innovation vets

25      contractors?

                                                                        Page 74

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 75 of 225 Page ID
                              Robert#:354
                                     Romero- 11/13/19

 1            A    I don't know for a fact how they vet the

 2      contractors.

 3            Q    Do you know how Innovation vetted, if at all,

 4      Baldwin Construction?

 5            A    Well, I know they have to vet them because

 6      that's part of the process.           I just don't know what the

 7      process is.

 8            Q    Okay.     So when preparing a competitive bid,

 9      what parameters are put into this request to Innovation

10      to make sure that you get a contractor that's qualified

11      to provide that bid?

12            A    We put the -- Innovations only deal with large

13      losses.   They don't deal with small losses.                  So their

14      process of vetting -- I don't want to assume what the

15      process of vetting is, but I just know that the ZIP code

16      that the Bakers are in, they are assigned -- or they

17      work in that general area.

18            Q    Who does?

19            A    Baldwin.      I mean, because that's the ZIP code

20      that they were assigned to -- one of the ZIP codes.

21            Q    You know, I didn't see any historic homes on

22      their website while it was up.            I saw a lot of motels in

23      San Bernardino.      Do you know if they work on historic

24      homes?

25            A    That's funny that you ask.

                                                                        Page 75

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 76 of 225 Page ID
                              Robert#:355
                                     Romero- 11/13/19

 1                           MR. FELDMAN:     Just answer the question.

 2      Don't --

 3                           THE WITNESS:     I believe they do.

 4      BY MR. HOOK:

 5            Q      And what's that belief based on?

 6            A      'Cause I was driving by my house and it was --

 7      you know, I live in an old neighborhood, 1920s -- it's a

 8      historic neighborhood -- and there was a house fire, and

 9      I saw one of their signs in front of the house that

10      they're rebuilding.        It has lath and plaster, wood

11      floors; it's very similar character.

12            Q      Do you know there's more than one Baldwin

13      Construction?

14            A      Yeah, but I recognized the sign.

15            Q      So -- and when did you see this sign?

16            A      I think it's still out there.             Recently.

17            Q      Okay.     And other than that -- seeing a sign

18      for Baldwin Construction in front of a house that you

19      consider historic, do you have any basis for believing

20      that Baldwin Construction was qualified to provide a

21      repair estimated for the Bakers' home?

22                           MR. FELDMAN:     Asked and answered.

23                           THE WITNESS:     I believe they are

24      qualified.

25      BY MR. HOOK:

                                                                      Page 76

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 77 of 225 Page ID
                              Robert#:356
                                     Romero- 11/13/19

 1            Q      And what's the basis of that belief.

 2            A      They're a licensed general contractor.             That's

 3      about it [ph].

 4            Q      So they're qualified; right?

 5            A      I grew up in a -- yes, I believe they are

 6      qualified.

 7            Q      Because they're a general license contractor.

 8      Any other reasons?

 9            A      Yeah.     You know, generally contractors use

10      subcontractors.        And some contractors -- flooring, you

11      know, whether you have a T&G floor or whether you have a

12      pegged floor --

13            Q      It doesn't matter.

14            A      It's not that it doesn't --

15                           MR. FELDMAN:     It's argumentative.

16                           THE WITNESS:     It's not that it doesn't

17      matter.   It's that you use the generally contractor --

18      you use the subcontractors that can do the job.

19      BY MR. HOOK:

20            Q      Mm-hmm.     And the contractor's skill is not as

21      important; is that what you're telling me?

22            A      No.

23            Q      Okay.

24            A      I'm not telling you that.

25            Q      All right.

                                                                      Page 77

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 78 of 225 Page ID
                              Robert#:357
                                     Romero- 11/13/19

 1            A    I'm saying that what makes a good contractor

 2      is their subs is what I'm saying.

 3            Q    Okay.     Has Baldwin Construction ever worked on

 4      a home that was valid over $500,000?

 5            A    I have no idea.

 6            Q    Okay.     Would Edward Carracsco know that?

 7            A    I have no idea.

 8                         MR. FELDMAN:       Lacks foundations.

 9      BY MR. HOOK:

10            Q    What's the full name of this Innovation

11      company?

12            A    Innovations.

13            Q    Innovations?

14            A    Correct.

15            Q    Do you know the names of anybody that works

16      there?

17            A    They will come to me, and I'll tell you.

18            Q    Do you know where Innovations is based?

19            A    I don't.      I think somewhere in the Midwest,

20      but I can find out.

21            Q    So how long did it take to accept or reject

22      this estimate?

23            A    I have to look at the claim diary.

24            Q    You don't know?

25            A    I don't know.

                                                                      Page 78

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 79 of 225 Page ID
                              Robert#:358
                                     Romero- 11/13/19

 1            Q    Was it within 30 days?

 2            A    I would hope so.

 3            Q    It wasn't.       It was well after.           And do you

 4      know when Edward Carracsco communicated his rejection of

 5      this estimate to the Bakers?

 6            A    I would have to look at the claim file.                I

 7      don't know.

 8            Q    Would it surprise you that it was the day

 9      after you received the late estimate from Baldwin

10      Construction?

11                        MR. FELDMAN:        Lacks foundations;

12      argumentative.

13                        THE WITNESS:        I don't think it would

14      surprise me.

15      BY MR. HOOK:

16            Q    And he just instantly adopted the Baldwin

17      estimate as the reasonable one and completely discounted

18      this estimate; right?

19            A    No.    I don't believe that's the case.

20            Q    No?    What did he do?

21            A    I think he was asking Mackey Construction for

22      more information --

23            Q    Mm-hmm.

24            A    -- you know, more details.

25            Q    A detailed invoice like perhaps the one

                                                                      Page 79

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 80 of 225 Page ID
                              Robert#:359
                                     Romero- 11/13/19

 1      prepared by Global Consulting Systems?

 2            A      That's more -- that's definitely detailed

 3      estimated.

 4            Q      Yeah.     Let's talk about this one.

 5            A      Okay.

 6                           MR. HOOK:     We're going to attach this

 7      one -- should we take a break before this?

 8                           MR. FELDMAN:     Yeah, we can take a five-

 9      minute break if you're going to move on to another

10      document.

11                           MR. HOOK:     Yeah, let's take a break.

12                           COURT REPORTER:      We are going off the

13      record.     The time is approximately 11:54 a.m.

14                           (Off the record.)

15                           COURT REPORTER:      We are going back on the

16      record.     The time is approximately 12:03 p.m.

17      BY MR. HOOK:

18            Q      Okay, Mr. Romero, we're back on the record.

19      You understand you're still under oath?

20            A      I do.

21            Q      So prior to taking a break, we were discussing

22      the Mackey estimate, right?           And the Baldwin

23      Construction estimate.           And I'm trying to understand why

24      it took Allstate, like, well over 30 days to accept or

25      reject this Mackey estimate but the Baldwin Construction

                                                                      Page 80

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 81 of 225 Page ID
                              Robert#:360
                                     Romero- 11/13/19

 1      estimate was basically accepted instantly; is that

 2      right?

 3              A      No.

 4              Q      It wasn't?

 5              A      No.

 6              Q      What was -- what --

 7              A      It wasn't accepted instantly.             We had reviewed

 8      it, looked at it, make sure it was in line, and we

 9      accepted it.

10              Q      He accepted it.

11              A      He felt that it was in line.             Yes.

12              Q      Because it was cheaper.

13              A      No.     Because it -- because in his opinion it

14      reflected the claim-related damages.

15              Q      And is he a contractor?

16              A      He was.

17              Q      Okay.     Is he still a licensed contractor?

18              A      I know he -- I don't think it's active, but I

19      know he was -- he was a B [ph].

20              Q      Okay.     And do you think that the Baldwin

21      Construction estimate was accurate?

22                             MR. FELDMAN:     Vague.

23                             THE WITNESS:     I wanted to reinspect this

24      loss.       I hadn't seen the loss.         That's I didn't asked

25      you to reinspect the loss.             I would have been able to

                                                                        Page 81

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 82 of 225 Page ID
                              Robert#:361
                                     Romero- 11/13/19

 1      answer that question a little bit better.                 I think it's

 2      fairly accurate.      I mean sure if I go through it and go

 3      through the house, I can find some issues.                    But I

 4      believe it's more accurate than the other estimates.

 5      BY MR. HOOK:

 6            Q    Okay.     So you would agree that maybe not

 7      all -- none of the estimates were 100 percent accurate;

 8      correct?

 9            A    I would agree with that, yes.

10            Q    Okay.     So it's a matter of finding a

11      compromise amongst the estimates, right?

12            A    I don't know if it's a compromise.                   It's a

13      matter of, you know, penciling it and making sure that

14      everything's accounted for.

15            Q    Okay.     So what happened after the -- Mr.

16      Carracsco told the insureds about the Baldwin

17      Construction bid?

18            A    I don't believe the -- our customers were

19      happy with the construction bid.

20            Q    Do you know why not?

21            A    I believe they didn't believe that it was

22      enough money to get their house completed.

23            Q    Yeah.     And did they express concerns about the

24      qualifications of the contractor to you?

25            A    They did not express concerns to me.

                                                                         Page 82

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 83 of 225 Page ID
                              Robert#:362
                                     Romero- 11/13/19

 1            Q      Did they express them to Mr. Carracsco?
 2            A      Yes.
 3            Q      And how did Mr. Carracsco respond to those
 4      concerns?
 5            A      I think he acknowledged the Bakers but felt
 6      that Baldwin Construction was capable of doing the
 7      repairs.
 8            Q      And what did he do to make that evaluation?
 9            A      I -- I don't know.
10            Q      I'll have to ask him Friday.
11            A      Yes.
12            Q      Okay.     And did he ask you for help in
13      evaluating whether Baldwin Construction was qualified?
14            A      I don't remember.           I don't believe so.
15            Q      Okay.     So the insureds went out and got an
16      additional quote; is that right?
17            A      I believe they hired a public adjuster who
18      then got Global Consulting Systems.
19            Q      Okay.     To provide a repair estimate, right?
20            A      Correct.
21            Q      I'm going to attach that as Exhibit 4.
22                           (Exhibit 4 was marked for
23                           identification.)
24                   And this looks like a pretty detailed
25      estimate, does it not?

                                                                      Page 83

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 84 of 225 Page ID
                              Robert#:363
                                     Romero- 11/13/19

 1             A    Yes, it does.

 2             Q    Okay.     And this estimate, on page 52, has a

 3      grand total for repairs of $364,297.84; correct?

 4             A    Yes, it does.

 5             Q    Okay.     And what did Allstate do to evaluate

 6      whether this was a reasonable estimate?

 7             A    Well, he went through the estimate and, based

 8      on his inspection, determined if this was in line or

 9      not.

10             Q    Okay.     I mean, what -- did you review this

11      estimate?

12             A    I did.

13             Q    And what did you think?

14             A    I felt that it was inflated.

15             Q    At which parts?

16             A    Many.

17             Q    Where?

18             A    Okay.     For example, let's start with line item

19      number three.       Residential supervision 320 hours for

20      $21,472.    That is extremely inflated.

21             Q    What's inflated about that?

22             A    Well, the 320 hours.          The price that we paid

23      on the -- for exacting the [ph] unit cost, that's for

24      skilled people that do that work.              So you're paying

25      someone $21,472 just to watch somebody work.                  That seems

                                                                       Page 84

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 85 of 225 Page ID
                              Robert#:364
                                     Romero- 11/13/19

 1      extremely inflated.

 2             Q       To pay a supervisor on a high-end construction

 3      job $21,000 is inflated?

 4             A       Yes, because the unit -- because the labor

 5      cost is -- when you look at the labor cost --

 6             Q       Yeah.

 7             A       -- that we pay, they're for skilled journey

 8      men.       I mean, it's even, I believe, in some cases more

 9      money than they pay union wages.               So first --

10             Q       Well, --

11             A       -- so when you just have -- that includes for

12      skilled people to do that type of work, you know, the

13      skilled electricians, skilled framers, skilled

14      carpenters.       So when you're looking at 320 hours, yes,

15      that's extremely inflated.

16             Q       Do you know how long the project took, the

17      repair project?

18             A       No, but it should take about five months.

19             Q       Okay.   And so how is 320 hours not reasonable

20      for a five-month project?

21             A       Because the prices that we pay on the unit

22      cost are for skilled people to do that.                  This is -- this

23      is strictly for supervision.             No workers.        Just to --

24      not a working supervisor.            This is just strictly

25      supervision.

                                                                        Page 85

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 86 of 225 Page ID
                              Robert#:365
                                     Romero- 11/13/19

 1            Q    Supervision, right, in Hancock Park, one of

 2      the most extensive neighborhoods in Los Angeles.                So

 3      paying $67 is unreasonable, right?

 4            A    No.     This 320 hours is unreasonable.

 5            Q    Okay.     What else in here -- in this estimate?

 6            A    Okay.     When we're looking at the -- you have

 7      the 13 truckloads of debris.           Most of the plaster work

 8      and stuff was already removed.            That's seems a little on

 9      the high side.

10            Q    Where is that?

11            A    Item number four.

12            Q    Item number four --

13            A    Yeah.

14            Q    -- demo and haul debris. Okay.

15            A    And then here, when you're looking at --

16            Q    Well, let's compare that to where Baldwin's --

17      where was Baldwin's estimate on that, huh?

18            A    I don't know.

19            Q    Here, I'll attach this as Exhibit 5.

20                         (Exhibit 5 was marked for

21                         identification.)

22                 And why don't you show me where in Baldwin's

23      estimate they have their line item for demolition.

24            A    Here.     They have a line item number one; it's

25      one pickup load.      And, again, remember the mitigation

                                                                      Page 86

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 87 of 225 Page ID
                              Robert#:366
                                     Romero- 11/13/19

 1      company already did most of the demo already.

 2            Q     So they have --

 3            A     All the floors were removed; the plaster was

 4      removed.

 5            Q     Okay.

 6            A     See, that's line item number one.

 7            Q     And that's based on what Ed told you, right,

 8      'cause you'd never been to the site?

 9            A     Correct.

10            Q     Okay.    And so they just had one.                So they

11      thought that this -- the only debris would cost $126 on

12      the project, right?

13            A     Yeah, 'cause most laborers -- or most

14      subcontractors take the debris with them.                 So --

15            Q     Mmm.    I've never seen that, but okay. All

16      right.

17            A     So I'll go on.

18            Q     Okay.

19            A     The temporary toilet and temporary power

20      usage -- that's usually -- that's industry standard to

21      do it on an incurred basis because we don't know what

22      that's going to be.       So that may be right or it may not

23      be right.    But then you have cleaning technicians here

24      of 32 hours, which doesn't seem bad.               But then you have

25      final cleaning of another $1,000.              I can understand the

                                                                         Page 87

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 88 of 225 Page ID
                              Robert#:367
                                     Romero- 11/13/19

 1      final cleaning, but the -- but the cleaning technician,

 2      when you look at the line item on the supporting events

 3      on Exactimate, it includes picking up after yourself,

 4      you know, for the individual line items.                 So that

 5      seems -- you know, it's not a little [ph] thing.

 6                   A couple things here is on item number 14.

 7      This is a big one because you have three-coat plaster

 8      over wood lath for item number 14.              And then number 15

 9      you have add for coffered ceilings and domes.                 The house

10      didn't have covered ceilings.

11            Q      And how do you know that?

12            A      Because I saw the pictures.

13            Q      But you never inspected the house, did you?

14            A      No, but I've seen the pictures of the ceiling.

15      So that's a $3,933 ...

16                   And then, item 16, you have thin coat plaster

17      over it.     Well, you're already paying for a three-coat

18      plaster.     So the way it works, you have your scratch,

19      your brown, and your finish.           But then he's adding an

20      additional coat of plaster that wasn't there or not

21      necessary.

22                   You have your outlets detach and reset.               The

23      outlets were already detached when you're taking out the

24      plaster.

25            Q      $69 you can save there.

                                                                      Page 88

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 89 of 225 Page ID
                              Robert#:368
                                     Romero- 11/13/19

 1              A     Well, I'm just -- I can go through the whole

 2      estimate.      It's not just --

 3              Q     No, let's go through the whole --

 4              A     -- 69 -- okay.

 5              Q     -- estimate.      We're going to go through -- I

 6      want the whole estimate.

 7              A     All right.     So let's go -- we'll look

 8      through -- so I can compare to the Baldwin estimate.

 9      We're in the foyer.         Here, the crown molding --

10              Q     Which page are you on?

11              A     I'm on page four.

12              Q     Okay.

13              A     Sorry.     My eyes are getting batty.            Give me a

14      second.

15              Q     Sure.

16              A     I think it's the light.           It's kind of hard to

17      read.

18              Q     Would you like me to turn the lights off.

19      Would that --

20              A     No.     No, it's fine.

21                            MR. FELDMAN:     How about -- how about --

22      is that glare coming through that window over there?

23                            THE WITNESS:     That's what it is.         The

24      glare.      But it's okay.      I don't think we can do much

25      about it.

                                                                        Page 89

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 90 of 225 Page ID
                              Robert#:369
                                     Romero- 11/13/19

 1                        MR. HOOK:       I can close the shades.

 2                        MR. FELDMAN:        Do you wear reading

 3      glasses?

 4                        THE WITNESS:        I'm going to need to.

 5                        Okay.     Item number 32, you have Oak

 6      flooring clear grade.        But it's number one standard; not

 7      a big, big issue.

 8                 You're adding three coats of stain.

 9      BY MR. HOOK:

10            Q    Wait, wait.       Sorry.      On 32 -- okay.         So --

11            A    It's the number one common.              That's the type

12      of floor that was installed in circa 1920 homes.                   The

13      Mackey estimate had select, and this one's clear.

14                 And then you add -- on 34, you're adding an

15      additional coat of finish on the floor.

16                 And then you're adding for dustless sanding,

17      which is not necessary because the house is empty and

18      vacant and you already have the cleanup.                 So that's item

19      35.   There's no need for dustless sanding if you're

20      already cleaning.

21                 We'll move on to the dining room.                  And, again,

22      you have three coats of plaster; then you're adding for

23      coffered ceilings another $5,746.              There wasn't -- in

24      the dining room there weren't coffered ceilings.                   That's

25      a $5,746 mistake.

                                                                        Page 90

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 91 of 225 Page ID
                              Robert#:370
                                     Romero- 11/13/19

 1                     And then item 39, you're adding another thin

 2      coat of plaster over three coats.                That's $3,083.

 3                     Is this the final estimate from Baldwin?               I

 4      know there was a revised one at the end.                   I'd rather be

 5      more accurate and get the revised -- the final estimate

 6      so I can --

 7              Q      Well, I'm asking you to just looking at the

 8      Global Consulting Systems.

 9              A      Yeah, but I need to see the final estimate to

10      make sure the square footage and stuff is correct.

11              Q      Well, I don't have.         I have -- this is what I

12      have.       I have this estimate.        So ...

13              A      Okay.

14              Q      You know, this is the one that you guys based

15      your rejections of the other ones on, so presumably it

16      was fairly accurate.

17              A      It's fairly.      I mean, not 100 percent because

18      there was --

19              Q      Right.

20              A      -- a $30,000 supplement, approximately.               See,

21      I have to make sure that the measurements are -- and the

22      amount -- the linear footage is in line, too.                    That's

23      why I wanted to see the other estimate.

24              Q      Okay.    Well, I don't have it.           So --

25              A      Okay.

                                                                         Page 91

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 92 of 225 Page ID
                              Robert#:371
                                     Romero- 11/13/19

 1              Q      -- I'm just asking you from -- on this

 2      estimate what's unreasonable about this estimate?

 3              A      Well, you're adding additional coats of finish

 4      on the floor; you're adding dustless sanding --

 5              Q      Well, let's go -- I want you to show me each

 6      line.       So we're now --

 7              A      Okay.

 8              Q      -- on page six.       And tell me which lines are

 9      unreasonable.

10              A      I will tell you that, but I will also -- I

11      need to make sure that you know that I will have more

12      information if I had the other estimate.                   Okay?    So this

13      is --

14              Q      Okay.

15              A      -- based on just what I have here in front of

16      me for right now.

17              Q      Okay.    Well, when you guys received this

18      estimate in January, you didn't have a subsequent

19      estimate from Baldwin either.

20              A      Correct.     But --

21              Q      Right?     So I'm asking you to evaluate what's

22      unreasonable --

23              A      But I'm already --

24              Q      -- on what basis did you deny these customers

25      you know the --

                                                                           Page 92

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 93 of 225 Page ID
                              Robert#:372
                                     Romero- 11/13/19

 1            A    Well, they didn't have coffered ceilings and,

 2      you know, that's thousands of dollars per room that

 3      they're charging.       That's significant.

 4            Q    According to your adjuster, Edward Carracsco,

 5      right?

 6            A    And the photos that I reviewed.

 7            Q    And the photos that you reviewed, but not your

 8      personal knowledge.

 9            A    Well, my personal knowledge based on that

10      information.

11            Q    Right.

12            A    Yeah.

13            Q    Okay.

14            A    And then the additional coats of plaster

15      throughout all the walls.

16            Q    Yeah.     Okay.

17            A    And then I'm not sure if the contents people

18      took the chandeliers because that's -- sometimes it

19      happens.   And so I'm not sure if that's an oversight

20      on -- I mean an overlap on this estimate as well, 'cause

21      you have chandeliers in several rooms.

22                 We'll go to the living room.               So instead of

23      saying the same objections, it's the same line items for

24      the coffered ceilings --

25            Q    Let's point them all out.             Okay?        That's why

                                                                         Page 93

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 94 of 225 Page ID
                              Robert#:373
                                     Romero- 11/13/19

 1      we're here.    So what item where you on?

 2            A    All right.       Item 64 has three coats of plaster

 3      over wood lath.      And then -- then you have plaster add

 4      on for coffered domes.         And that's $7,148.25.          And then

 5      you have another $4,169.41 for the additional coat of

 6      plaster, line item 66.

 7            Q    So 65 and 66 were totally unnecessary?

 8            A    That's correct.

 9            Q    Okay.

10            A    You know, just in that room is over $10,000,

11      plus overhead and profit.          So that's, you know, over

12      $12,000 just in that room.

13                 And then here, the plaster had to be skimmed

14      to ensure a smooth finish.           That's not true because

15      you're putting new plaster.           So why skim over new

16      plaster?

17            Q    Okay.     Well, that's part of line 66, and we

18      just discussed that.        So go ahead, keep going.

19            A    All right.       We had 12 recessed light fixtures

20      in the living room counted, and you have 13.

21            Q    And which item number is that?

22            A    Looks like 71.

23            Q    So $117 there.

24            A    I don't see where we have the sheeting, and

25      looking at the pictures, it had the vertical -- diagonal

                                                                      Page 94

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 95 of 225 Page ID
                              Robert#:374
                                     Romero- 11/13/19

 1      pricing, and they're adding sheathing here which is

 2      $689.       I don't see it on our estimate and I didn't see

 3      it in the photographs.

 4                     And then the Oak floor, item number 89 --

 5              Q      You didn't see sheathing -- wait.                Sorry.

 6      Number 87, you're saying you didn't see --

 7              A      Sheathing.

 8              Q      You didn't see sheathing where?

 9              A      In the pictures on the original house.                But

10      then they have it on this estimate.                On the Global has

11      it.     Because it was original to the house, they're not

12      going to have half-inch CDX.             They just didn't have that

13      type of material back then.

14              Q      Okay.

15              A      And then item number 89, the Oak flooring with

16      plugs, you're at 10.67.           I think the ITEL came in at $5

17      and change.          So that's a little high.

18              Q      So these homeowners that bought a deluxe

19      policy for their building replacement get $5 a square

20      foot for their hundred-plus-year-old Oak wood flooring

21      'cause that's what your program pumped out?

22              A      No.     That's not what the program pumped out.

23      We actually took a sample of the floor and we sent it to

24      an inspected laboratory and they gave us a suggested

25      retail price of today's cost.

                                                                          Page 95

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 96 of 225 Page ID
                              Robert#:375
                                     Romero- 11/13/19

 1            Q      Okay.     And what -- what is that based on?          Do

 2      you know how they come to that conclusion?

 3            A      Well, my understanding -- okay, I may not be

 4      100 percent, but this is my understanding -- is they

 5      look at it; they look at the thickness of the floor, the

 6      spaces of the floor, the amount of the luminite [ph] it

 7      has, because that is the scratch resistant on the floor.

 8      There's a bunch of criterias that they use.

 9            Q      And this is another Allstate vendor?

10            A      No.     Well, it's an independent vendor that

11      almost all insurance companies use.              It's a laboratory.

12            Q      What's it called?

13            A      ITEL, I-T-E-L.

14            Q      So they don't sell wood floors, right?

15            A      No, no.     They just analyze them and give you

16      the suggested retail price.

17            Q      Okay.     And you thought that that was a better

18      price than Global?

19            A      No, I didn't think it was a better price.             I

20      thought that was the correct price.

21            Q      Based on what?

22            A      On their analysis.

23            Q      And you think they're correct and these guys

24      are wrong?

25            A      Correct because --

                                                                      Page 96

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 97 of 225 Page ID
                              Robert#:376
                                     Romero- 11/13/19

 1            Q    Why?

 2            A    -- because they're the one analyzing it

 3      through a microscope where --

 4            Q    So it's right.

 5                         MR. FELDMAN:       It's argumentative.       Don't

 6      get into an argument.

 7      BY MR. HOOK:

 8            Q    So they analyze it through a microscope, so

 9      they must come up with the right price, right?

10            A    No.

11                         MR. FELDMAN:       Argumentative.

12                         THE WITNESS:       I believe that they would

13      be more accurate than someone just guessing what the

14      price is on a wood floor.

15      BY MR. HOOK:

16            Q    And that's what Global did?

17            A    I don't --

18                         MR. FELDMAN:       Lacks foundations.

19                         THE WITNESS:       I don't know what they did,

20      but their pricing didn't match the ITEL report.

21      BY MR. HOOK:

22            Q    It's true that you just adopt whatever

23      Allstate vendors provide you, you guys just adopt that

24      as reasonable, right?        That's -- that becomes what's

25      reasonable.      And then everything else is unreasonable.

                                                                      Page 97

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 98 of 225 Page ID
                              Robert#:377
                                     Romero- 11/13/19

 1      Anything that's higher than that, right?

 2              A    That is not true.

 3              Q    No?   What's the truth?

 4              A    The truth is we pay for what we believe is

 5      owed.

 6              Q    Right.    What you believe is owed.

 7              A    What Allstate believes is owed, what the

 8      industry standards are.

 9              Q    And it doesn't matter what the insureds think

10      they are owed, right?

11                         MR. FELDMAN:       Argumentative.

12                         THE WITNESS:       The insureds are entitled

13      to their opinion, and we respect their opinion.                 But we

14      have to go based on our training, our knowledge, and

15      what the industry says the cost should be.

16      BY MR. HOOK:

17              Q    Mm-hmm.    And what industry costs are is less

18      reliable in a really unique property; wouldn't you agree

19      with that?

20                         MR. FELDMAN:       Vague; overbroad.

21                         THE WITNESS:       It depends.        A wood floor,

22      I mean, ITEL -- it's a laboratory in Florida -- they

23      deal with --

24      BY MR. HOOK:

25              Q    Sir, I want you to answer -- listen carefully

                                                                      Page 98

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 99 of 225 Page ID
                              Robert#:378
                                     Romero- 11/13/19

 1      and answer my question.

 2              A   Okay.

 3              Q   Industry standards are not as accurate a

 4      predictor for replacement costs for a very unique

 5      property; would you agree with that statement?

 6                          MR. FELDMAN:      It's vague.

 7                          THE WITNESS:      It depends.

 8      BY MR. HOOK:

 9              Q   It depends on what?

10              A   On the material.         What material are you

11      referring to?       Are you referring to plaster?

12              Q   Yeah.     I'm referring to historic hundred-year-

13      old materials.       Those -- replacing and repairing those

14      may not be entirely consistent with contemporary

15      industry standard prices that Allstate typically uses;

16      would you agree with that?

17                          MR. FELDMAN:      It's overbroad; it's vague

18      and ambiguous.

19                          THE WITNESS:      It may be true.         It depends

20      on --

21      BY MR. HOOK:

22              Q   Mm-hmm.     Okay.

23              A   -- the certain circumstances.

24              Q   So in this case, what did Allstate do to make

25      sure that they were providing reasonable estimates to

                                                                       Page 99

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 100 of 225 Page ID
                              Robert#:379
                                     Romero- 11/13/19

 1      use when they were comparing estimates obtained from

 2      their insureds?

 3            A     Well, I believe Ed conceded to using the

 4      plaster sub bid from Mackey because it was with the true

 5      redwood lath and plaster.          I believe that we used ITEL,

 6      who is an independent laboratory that would give us the

 7      suggested retail of the floor.            I think that's something

 8      we did to ensure that we're getting -- that we're doing

 9      the right thing and that we're getting the correct

10      prices.

11            Q     Mm-hmm.     So even though this is a hundred-

12      year-old plus home, you didn't think any special care

13      needed to be taking in selecting a contractor to get a

14      competing bid?

15                        MR. FELDMAN:        Lacks foundations; vague

16      and ambiguous; argumentative.

17                        THE WITNESS:        I believe that we used the

18      system for a large loss, and the contractor that was

19      selected can do the repairs.

20      BY MR. HOOK:

21            Q     So you didn't answer my question.

22            A     Well, I believe that, that --

23                        MR. FELDMAN:        If you think you answered

24      his question, you don't need to --

25      BY MR. HOOK:

                                                                      Page 100

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 101 of 225 Page ID
                              Robert#:380
                                     Romero- 11/13/19

 1              Q      So you're -- so basically the system --

 2                             MR. FELDMAN:     It's not a question.

 3      BY MR. HOOK:

 4              Q      -- doesn't have a mechanism for -- would you

 5      agree with that, that Allstate doesn't have a system in

 6      place for providing estimates in situations where

 7      there's a unique loss?

 8                             MR. FELDMAN:     Vague and ambiguous.

 9                             THE WITNESS:     I don't understand what

10      you're asking me.          Can you rephrase it, please.

11      BY MR. HOOK:

12              Q      Yeah.     Sure.   I'm asking you -- you guys hired

13      a really unqualified contractor to provide a competing

14      bid who does no work in Los Angeles and no high-end

15      work.       And you used that as a basis to kind of bludgeon

16      your own insureds into accepting a lower settlement.

17      And what I'm asking you is don't you think Allstate

18      should have a procedure in place whereby you obtain a

19      quote from a competent contractor on a unique property

20      like the Bakers' residence that's worth three and a half

21      million dollars, it was built in 1920.                  Rather than

22      somebody that builds 7-Elevens in San Dimas?

23                             MR. FELDMAN:     All right.       There's so many

24      problems with that question.             It basically was, I don't

25      know, testimony from counsel or closing argument for a

                                                                        Page 101

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 102 of 225 Page ID
                              Robert#:381
                                     Romero- 11/13/19

 1      paragraph before there was anything with a question

 2      mark.       It lacks foundations; it assumes facts not in

 3      evidence; it's argumentative; it's overbroad; it's vague

 4      and ambiguous

 5                          So if you can remember a question in that

 6      soliloquy, you can answer.

 7      BY MR. HOOK:

 8              Q      Should -- does Allstate have a policy or a

 9      procedure in place for obtaining estimates on unique

10      properties?

11                          MR. FELDMAN:        Vague and ambiguous; asked

12      and answered.

13                          THE WITNESS:        Allstate's policy is to

14      make sure that the contractors are vetted and they can

15      do the repairs in workmanship [ph] manner.

16      BY MR. HOOK:

17              Q      And for a unique property, how is that done?

18                          MR. FELDMAN:        Vague and ambiguous.

19                          THE WITNESS:        The property is, is --

20      BY MR. HOOK:

21              Q      Sir, for a unique property such as --

22              A      I'm trying to answer you.

23              Q      -- the Bakers', how is that done?

24                          MR. FELDMAN:        Asked and answered.

25                          THE WITNESS:        We have a licensed

                                                                        Page 102

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 103 of 225 Page ID
                              Robert#:382
                                     Romero- 11/13/19

 1      qualified contractor that can give us a competitive bid

 2      to do the repairs.

 3      BY MR. HOOK:

 4              Q    Okay.     And how does Allstate verify that that

 5      contractors is qualified to prepare an estimate?

 6              A    'Cause we use Innovation who vets the

 7      contractors.

 8              Q    Okay.     So you rely on a third party to do it?

 9              A    Correct.

10                           MR. HOOK:    Okay.     Let's take a break for

11      lunch, counsel.

12                           COURT REPORTER:      We are going off the

13      record.     The time is approximately 12:30 p.m.

14                           (Off the record.)

15                           COURT REPORTER:      We are going back on the

16      record.     The time is approximately 1:38 p.m.

17      BY MR. HOOK:

18              Q    Good afternoon, Mr. Romero.            Thank you for

19      being with us again here this afternoon.                 Do you

20      understand you're still turned oath?

21              A    Yes.

22              Q    Okay.     Excellent.     And as I mentioned, you

23      know, if you ever need to take a break, it's no problem.

24      Okay?

25              A    Thank you.

                                                                      Page 103

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 104 of 225 Page ID
                              Robert#:383
                                     Romero- 11/13/19

 1              Q      Sure.     All right.     I don't have a lot more

 2      material.       I'm going to try to get through as much as I

 3      can, subject to some other reservations I'm going to

 4      state.       But let's finish with the Global Consulting.              We

 5      were going through that and you were -- we were -- I

 6      asked you to highlight -- to go through it, you know,

 7      page by page and point out any charges that you thought

 8      were unreasonable, and you had identified several,

 9      including some charges for plaster, coffers, and domes

10      that apparently were not at the property.                   But I want to

11      continue this exercise.            We left off, I believe, on page

12      nine.       You mentioned line item 87.           There is a sheathing

13      plywood line item that you mentioned.                 But I would like

14      to continue through from there.               And if you could, sir,

15      please go through --

16              A      Okay.

17              Q      -- and then identify any other charges as part

18      of this estimate that you thought were unreasonable or

19      unrelated to the covered loss.

20              A      Okay.     I'm just going to open up the

21      estimates.       Okay?

22              Q      Mm-hmm.     Sure.

23              A      I don't know where I left off on page nine,

24      but we'll just go on item number 91 --

25              Q      Okay.

                                                                        Page 104

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 105 of 225 Page ID
                              Robert#:384
                                     Romero- 11/13/19

 1              A      -- where you have the additional cost for the

 2      additional coats of plaster when you're already allowing

 3      for the coats of plaster.            So that's ...

 4                     And then item number 92 is the add for

 5      dustless sanding, you know.

 6              Q      Okay.

 7              A      Especially when you already have masking and

 8      cleaning.       So it's -- it would be a duplicate.

 9              Q      All right.     And then the kitchen.

10              A      Item number 95 for $3,525.79 -- that's a

11      duplicate because you already have three coats of

12      plaster in item number 94.

13              Q      Okay.

14              A      Item number 97 -- there's a discrepancy

15      between Baldwin's estimate and Global Consultant's

16      estimate because we have nine recessed light fixtures

17      and Baldwin has one.          But then he has eight on the trim

18      only.       So I think that's okay.

19                     You have width [ph] shutters in the Global

20      estimate that I don't see in the Baldwin estimate.                   So,

21      again, without reinspecting it, I don't know if that's

22      necessary or not.         A new inspection would assist with

23      me -- would assist me with that.

24                     When you're dealing with -- at the beginning

25      of the line item, at the beginning of the estimate, will

                                                                        Page 105

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 106 of 225 Page ID
                              Robert#:385
                                     Romero- 11/13/19

 1      you the duct work.       That also includes the detaching and

 2      resetting of the vents.         And then you're having -- you

 3      have an addition here on item number 106.

 4            Q     Say that again.

 5            A     Okay.     When you're replacing duct work --

 6            Q     Yeah.

 7            A      -- it includes the detaching and resetting of

 8      the registers.       Because you're replacing the duct work.

 9      So he has that in the beginning of the estimate.                    And

10      then, again, he has it -- then he has detach and reset

11      it in this estimate.        It's a small dollar amount, but --

12            Q     Well, this is --

13            A     -- it's a discrepancy.

14            Q     -- for the living room.            This is for the

15      family room with respect to that specific register.

16            A     Correct.     But he had it on the general items

17      for the entire downstairs.

18            Q     Where?

19            A     In the main -- in the beginning of the

20      estimate.

21            Q     What page?

22            A     Line item number six, $4,974.81.                  Page two.

23            Q     That's to replace the duct work.

24            A     Yeah, correct.        But when you replace the duct

25      work, you have to detach and reset the register.                    It's

                                                                        Page 106

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 107 of 225 Page ID
                              Robert#:386
                                     Romero- 11/13/19

 1      included in the supporting events on Exactimate.

 2             Q     Maybe it is; maybe it isn't.             I mean --

 3      secured it [ph] with respect to the register in the

 4      family room.     So I agree with you.           But it's really just

 5      kind of nickel and diming.           But anyway, what else do you

 6      see?

 7             A     Well, are you -- do you want me to just pick

 8      up the large items?        Or do you -- my understanding when

 9      you asked me was to get everything that I could see

10      right here as my review.

11             Q     Yeah.     No, I'm asking you -- so you think

12      that -- so you think that's an unreasonable charge?

13             A     What I'm saying, it's already included in the

14      duct work.

15             Q     How do you know that he's including it in

16      there?

17             A     Because the line item on Exactimate has the

18      supporting events, and the supporting events tells you

19      what it includes, and it includes the detaching and

20      resetting of the registers.

21             Q     Well, you don't know what he intended in this

22      estimate.     That's your own interpretation of what it is.

23                           MR. FELDMAN:     Well, that's a statement.

24      It's not a question.

25      BY MR. HOOK:

                                                                      Page 107

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 108 of 225 Page ID
                              Robert#:387
                                     Romero- 11/13/19

 1            Q     Right?

 2            A     Wrong.

 3            Q     Okay.     I'm wrong.      Okay.     Continue to go

 4      through and identify unreasonable charges, please.

 5            A     The carpet -- you have premium grade at $6.16.

 6      That's just a generic line item.              You know, you have

 7      average carpet, good carpet, premium.               We actually use

 8      the ITEL, which -- the carpet that gives you the type of

 9      yarn it is, the stitch rate, the weight of the yarn,

10      which is substantial more accurate than the just generic

11      premium grade on the Global Consulting System estimate.

12            Q     Mm-hmm.     Okay.     And what did your Allstate

13      vendor say should have been the cost for the carpet?

14            A     It wasn't the Allstate vendor.               It was the

15      ITEL report, the lab -- the independent lab.

16            Q     They're a vendor that Allstate uses, right?

17                          MR. FELDMAN:      Vague and ambiguous.

18                          THE WITNESS:      I guess you can consider

19      them a vendor.       I mean --

20      BY MR. HOOK:

21            Q     Okay.     So what was --

22            A     -- I don't but --

23            Q     What was Allstate's vendor's estimate there?

24                          MR. FELDMAN:      Lacks foundations.

25      BY MR. HOOK:

                                                                      Page 108

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 109 of 225 Page ID
                              Robert#:388
                                     Romero- 11/13/19

 1            Q     For the carpet.

 2            A     I'm looking for it.          Give me a second.       Four

 3      dollars and 21 cents.        It's about an $800 difference for

 4      the room.

 5            Q     Okay.

 6            A     Okay.     Carpet pad --

 7            Q     So again, we have a difference in estimate.

 8      Doesn't mean one's necessarily right or wrong, right?

 9            A     Well, to use your point where you say this

10      is -- you know, you have to estimate for what they have,

11      that's what we did.       They just picked a line item on

12      Exactimate.     We actually got the material and send it to

13      an independent lab to get the suggested price.

14            Q     Okay.     Is the suggested retail price mean that

15      the clients can actually replace the carpet for that

16      amount?

17            A     Correct.

18                          MR. FELDMAN:      Overbroad.

19      BY MR. HOOK:

20            Q     That's correct?

21            A     That's correct.

22            Q     And how do you know that?

23            A     Because it happens all the time.

24            Q     Tell me in a case where it's happened

25      recently.

                                                                      Page 109

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 110 of 225 Page ID
                              Robert#:389
                                     Romero- 11/13/19

 1             A    We have a --

 2                          MR. FELDMAN:      By the way, I'll just

 3      causing you that insureds have a right protected -- a

 4      right to privacy protected by the Insurance Code.                   So if

 5      you want to give examples that you can actually recall,

 6      you can give examples.         But don't give any names,

 7      because that's not permitted.

 8                          THE WITNESS:      Okay.     It's daily.       We use

 9      ITEL -- in fact, it's very common for the public

10      adjuster who requested this estimate from Global

11      Consulting to use ITEL.         It's almost their standard

12      practice.     In fact, I recall a loss recently with the

13      same public adjuster where they asked for the ITEL

14      report because that's what he wanted to use to put in

15      the pricing.

16      BY MR. HOOK:

17             Q    Okay.     So your vendor came up with a lower

18      number for the carpet.         We have that, $4 as opposed to

19      six.

20             A    Okay.     And then the carpet pad -- let me see

21      where we're at on the carpet pad.              I don't see the

22      carpet pad.

23                  Okay.     We'll move to the hallway.              Now, I have

24      to look at Baldwin's estimate because the rooms don't

25      coincide the other.       So let me look for the hallway.

                                                                       Page 110

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 111 of 225 Page ID
                              Robert#:390
                                     Romero- 11/13/19

 1                  I'm not going to make sure it's the same

 2      hallway, okay?     Square foot after walls we have 98

 3      three, and this is four 12. So it's not the same

 4      hallway.

 5                  In the hallway I'm not sure which floor it

 6      has, if it had the pegged floor or the original T&G.                    So

 7      that may be an issue, but I'm not sure until I see

 8      pictures or maybe a -- the sketch.

 9                  It has additional -- item number 125 has an

10      additional coat of flooring.           And then item 126 has

11      dustless sanding.

12                  Looking at the powder room, page 13.               It has

13      the -- item number 29 [sic], it has the thin coat

14      plaster, no lath.

15                  The floor, I think this was the -- there's two

16      types of floor in the powder room.              Item number 154 they

17      have the wrong grade of floor.            They have the additional

18      coat of finish, item number 155.             They have the dustless

19      sanding, item 156.

20            Q     155 is -- you think that's too high for the

21      floor?

22            A     No, that's not needed because it -- you're

23      already doing the sand stain and finish the wood floor.

24      And now you're adding additional coats on top of that.

25            Q     No, no.     I said 153.       The flooring charge for

                                                                      Page 111

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 112 of 225 Page ID
                              Robert#:391
                                     Romero- 11/13/19

 1      $417 dollars, that's expensive?

 2            A     Well, no, I'm talking about the square foot

 3      price.    Well, yeah, you're correct.            Because the ITEL

 4      came in at, I believe, five bucks, and that's 10.59.

 5            Q     And, again, that's what you guys consider

 6      reasonable, what ITEL pops out, right?

 7            A     Yes.

 8            Q     All right.      Keep going through the pages.

 9            A     Okay.     So we talked about everything on page

10      14.   We'll go to the informal dining room, which is ...

11                  I am not sure about this chandelier, if it was

12      done by the contents people.           If it does, then it may be

13      a duplicate item. I would have to double check on that.

14                  Item 166, the mechanically detach and reset

15      the AC register.       That's going to be done when you

16      replace the ducting.

17            Q     But don't you finish the ducting before you do

18      the finished drywall last?

19            A     No.     What you do is you -- because the ducting

20      goes between the walls.

21            Q     Yeah.

22            A     And once the drywall's done, then you come

23      back and you do the -- but the cost is already included

24      in the replacement of the ducting.

25                  I see a price difference in the cabinetry

                                                                      Page 112

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 113 of 225 Page ID
                              Robert#:392
                                     Romero- 11/13/19

 1      quality.     We $397 a square foot.          And you're at $740 --

 2      I'm sorry.     I misspoke.      A linear foot.         So that's ...

 3              Q    And where did you get that number?

 4              A    167.

 5              Q    And the 740 price is, you think, too high?

 6              A    $740 for cabinets.        I mean, he's using premium

 7      cabinets.

 8              Q    They were premium cabinets.

 9              A    I have no basis to say that they were premium.

10              Q    'Cause you didn't go out there, right?

11              A    Yeah.

12              Q    Right.

13              A    They were built-ins and they were custom, but

14      I'm not sure if they were premium cabinets.                   From back

15      then they were either alder or, you know, they weren't

16      like bird's eye maple or anything like that.                   They just

17      didn't do that type of wood back then in the '20s, you

18      know, or in that type of construction in the house.

19              Q    So they weren't premium cabinets and you

20      thought that --

21              A    We're saying --

22              Q    -- in your view they weren't premium cabinets,

23      and what was your price for the carpentry?

24              A    Well, a linear foot -- almost $400 a linear

25      foot.

                                                                       Page 113

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 114 of 225 Page ID
                              Robert#:393
                                     Romero- 11/13/19

 1            Q     As opposed to 740.         And what was that based

 2      on?   What's that -- where do you get that unit price?

 3            A     In -- because the thing is is that we're

 4      detaching and resetting that.            Because the reason why

 5      we're replacing them is because the wood floor went

 6      underneath the cabinets.          So there's a difference in

 7      scope.    And you're replacing --

 8            Q     How do you know the cabinets weren't damaged?

 9            A     Built-in cabinets would need to be detached

10      and reset to have the wood flooring installed.                 It notes

11      that -- I'm not -- I don't see an indication that

12      they're damaged.

13            Q     Okay.     So this is a charge for reinstallation.

14            A     And you're charging for the replacement.

15            Q     Why do you see that?

16            A     Okay.     See on your -- on the Global estimate,

17      do you see --

18            Q     Yeah.

19            A     -- 167?

20            Q     Uh-huh.     Removed to facility repairs.

21            A     Yeah.     So why would it be $740 just to detach

22      and reset that?       The linear foot.

23            Q     Because it's a massive wooden cabinetry

24      system.

25            A     I get that, but it's every linear foot.               So

                                                                      Page 114

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 115 of 225 Page ID
                              Robert#:394
                                     Romero- 11/13/19

 1      it's $740 not for the whole unit.              It's for every 12

 2      inches.

 3              Q    Yeah, I understand.

 4              A    Okay.

 5              Q    It's a massive cabinetry system that needs to

 6      be pulled out and put back in, and they wanted to charge

 7      $4,441.     And you guys found that unreasonable, right?

 8      And I'm asking you why.

 9                           MR. FELDMAN:     Asked and answered.

10                           THE WITNESS:     Because I believe it's

11      high.

12              Q    Why?     I mean --

13              A    Based on my review of the, of the review of

14      the estimates.        You're asking me why I feel it's

15      expensive?

16              Q    Yeah.

17              A    Because I believe it's inflated.

18              Q    But based on what?

19              A    On the linear footage and the amount of work

20      that's necessary.

21              Q    Because the linear footage was too much.

22              A    No.     They're both about six linear feet.

23              Q    Okay.

24              A    But to detach and reset it, it doesn't cost

25      $4,440.

                                                                      Page 115

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 116 of 225 Page ID
                              Robert#:395
                                     Romero- 11/13/19

 1              Q   How do you know that?

 2              A   'Cause I've been doing this for a long time

 3      and I've never seen an estimate to detach and reset six

 4      linear feet of cabinet being that high?

 5              Q   Have you ever done a massive property damage

 6      case for a mansion in Hancock Park?

 7                         MR. FELDMAN:       Argumentative; lacks

 8      foundations.

 9                         THE WITNESS:       No.    But I have built my

10      own house and I had premium custom cabinets.

11      BY MR. HOOK:

12              Q   Have you ever worked on a house in Hancock

13      Park?

14              A   No.    I have not.

15              Q   Has Carracsco?

16              A   I don't know.

17              Q   Has -- have you ever handled a property damage

18      claim for a house that was qualified for the Mills Act?

19              A   I'm not sure what the Mills Act is.

20              Q   A house that Ms. Historical providence.

21              A   Yes.

22              Q   And what was that house?

23              A   What do you mean "what was that house?"

24              Q   What -- what was the address?              What was the

25      house?

                                                                      Page 116

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 117 of 225 Page ID
                              Robert#:396
                                     Romero- 11/13/19

 1                          MR. FELDMAN:      Well, don't give specific

 2      addresses, even if you could possibly remember them.

 3                          THE WITNESS:      I've had some in the L.A.

 4      market.    I've many some in the Pasadena market.               I've

 5      had some all over.       I can't remember all the homes, but

 6      I have dealt with HPOZs and I have damage multi-million-

 7      dollar homes.       I mean, not me personally built them, but

 8      I've helped adjust those claims.

 9      BY MR. HOOK:

10            Q     Mm-hmm.     And you worked with custom cabinetry

11      people to find out the industry standard for removal of

12      custom cabinetry?

13            A     I haven't researched the industry standards

14      for a custom house, but I've worked on a multi-million-

15      dollar house that's a green and Greene & Greene house

16      that had major historical value, not only on the

17      exterior but also on the interior.

18            Q     Okay.     And who did you guys use to estimate

19      construction costs on that Greene & Greene house?

20            A     We used Protech Construction?

21            Q     Protect Construction?

22            A     Correct.     And they actually did the repairs.

23            Q     Okay.     And was that a contractor that was

24      selected through the Innovation?

25            A     I don't think it was done through Innovation.

                                                                      Page 117

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 118 of 225 Page ID
                              Robert#:397
                                     Romero- 11/13/19

 1      It might have been on Alaperty [ph].                There's several

 2      third parties that do that type of work.                  I don't quite

 3      remember which third party it was.               But I'm pretty sure

 4      that Protech is part of the Innovation group.

 5              Q     And was Protech selected bite insureds or by

 6      Allstate?

 7                            MR. FELDMAN:     Vague.

 8                            THE WITNESS:     Well, what do you mean by

 9      "selected"?

10      BY MR. HOOK:

11              Q     Who selected Protech to perform the

12      construction on the Greene & Greene house?

13              A     The customer.

14              Q     And did Allstate pay the full estimate in the

15      case?

16              A     I don't remember if there was a policy limit

17      issue.      But the job was complete, and the customer was

18      happy.

19              Q     Okay.     But did Allstate pay the full estimate

20      from Protech?

21              A     Like I said, I don't remember if there was a

22      limit issue.      I remember the guy collected, like,

23      astronaut helmets and was, like, a policy limit issue.

24      So they did the contents -- I can't give you specifics

25      on that, but we paid everything that -- you know, they

                                                                       Page 118

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 119 of 225 Page ID
                              Robert#:398
                                     Romero- 11/13/19

 1      did the repairs and the insured was happy.                      Protech got

 2      paid.       I don't know how else I can answer that.

 3              Q      Okay.     Let's keep going through and keep

 4      identifying things that you think are too expensive.

 5                     What's Allstate's policy for determining if a

 6      unit price is unreasonable?

 7                             MR. FELDMAN:     Overbroad.

 8                             THE WITNESS:     It depends on what you're

 9      referring to.

10      BY MR. HOOK:

11              Q      Well, for example, removal of cabinetry.

12      What's Allstate's policy for determining the

13      reasonableness of that unit charge?

14              A      Well, what we normally do, our normal practice

15      is that we try to reaching agreements with the customer.

16      If there's major discrepancies, then we get competitive

17      bids to see what it's actually going to cost to get the

18      repairs done.

19              Q      Again, that's not answering my question.                 I'm

20      asking, when you get an estimate like this, what's

21      Allstate's policy for evaluating the reasonableness of

22      unit charges?

23              A      I believe I answered --

24                             MR. FELDMAN:     Lacks foundations; asked

25      and answered.

                                                                          Page 119

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 120 of 225 Page ID
                              Robert#:399
                                     Romero- 11/13/19

 1                           THE WITNESS:     I believe I answered it to

 2      the best of my ability.

 3      BY MR. HOOK:

 4            Q      Just getting competing bids?

 5            A      No.     We look at it.      We talk to the

 6      contractors.       We try to reach agreements.            And if not,

 7      we have to get the competitive bids or get an expert

 8      involved.

 9            Q      Okay.     All right.     So we're on page 16.        Keep

10      going.

11            A      Okay.     The additional item -- 179, the

12      additional coat of finish.           Item 180, dustless sanding.

13                   I believe the price of the baseboard -- yeah,

14      we're at $6.77.        Global's at 10.57.        It was a six-inch

15      baseboard.     They're using eight-inch.            So I would have

16      to verify if there's a six-inch or eight-inch, but

17      there's a discrepancy there -- item number 188.

18                   The additional coats of finish, the dustless

19      sanding -- item 193 and 194.

20                   The built-in freezer/refrigerator remove and

21      reset for 579.58, I'm not --

22                           MR. FELDMAN:     What number --

23                           THE WITNESS:     Item number 199.        I'm not

24      sure if the contents company did that.                So I would have

25      to verify that.        Same thing with the dishwasher.

                                                                      Page 120

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 121 of 225 Page ID
                              Robert#:400
                                     Romero- 11/13/19

 1      Usually they pack everything out.              So that would have to

 2      be something that I would have to review.

 3      BY MR. HOOK:

 4            Q     The contents company will reinstall the

 5      refrigerator --

 6            A     Yeah.

 7            Q     -- dishwasher?

 8            A     Sometimes.      Not all the time.          That's why I

 9      said I would have to review it, to see the contents

10      pack-out list and see if it's in there.

11                  The additional coat of urethane, the dustless

12      sanding -- item 208 and 209.

13                  Now, I'm not sure if the restaurant booth in

14      the kitchen needs to be detached and reset.                   Again, a

15      reinspection would've can I remembered more on that, or

16      conversations with the adjuster.

17            Q     And why didn't you ever go and inspect the

18      house?

19            A     I was going to go inspect the house.                 And then

20      Greenspan ended up, for some unknown reason -- he didn't

21      represent the insured anymore -- and when Ed was able to

22      coordinate the inspection time with Mackey and Baldwin,

23      I was not available that day.

24            Q     When was that?

25            A     I don't remember.         Whenever the inspection

                                                                       Page 121

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 122 of 225 Page ID
                              Robert#:401
                                     Romero- 11/13/19

 1      took place, you know, the last time.

 2            Q     Okay.     I mean, this was a pretty considerable

 3      dispute, wasn't it?       You have three estimates over

 4      $350,000 and then an estimate for 170-something.

 5            A     I don't remember three --

 6                          MR. FELDMAN:      Lacks foundations.

 7                          THE WITNESS:      I don't remember three

 8      estimates over 350.       I had two --

 9      BY MR. HOOK:

10            Q     You had two estimates over 350, right?

11            A     Yeah, we had the two estimates over 350 and

12      then one estimate that was substantial less.

13            Q     For $170, right?

14            A     Not a hundred --

15            Q     Or $170,000.

16            A     Yeah.     About.

17            Q     Okay.     So typically when that happens, what's

18      the role of the supervisor for the claims file?

19                          MR. FELDMAN:      Overbroad.

20                          THE WITNESS:      It really depends.        You

21      know, sometimes I will get a call from the customer with

22      the contractor, I'd like you to be involved, and I will.

23      You know, I've talked to Ed, and Ed goes, well, I'm

24      working with the contractors; I'm trying to reach

25      agreements, you know; we're going to reinspect the loss.

                                                                      Page 122

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 123 of 225 Page ID
                              Robert#:402
                                     Romero- 11/13/19

 1      And the time when we inspected the loss at the last time

 2      I wasn't available.       I try to go out with my adjusters

 3      to try to help them out so that we can reach agreements.

 4      BY MR. HOOK:

 5            Q     So you were aware, though, since December of

 6      2018 that the insureds were having serious problems with

 7      Ed, right, that they were asking him to be replaced,

 8      claiming that he was acting in bad faith?                 You were

 9      aware of that, right?

10                         MR. FELDMAN:       Lacks foundations.

11                         THE WITNESS:       I don't remember them

12      saying he -- that there -- I don't remember the insureds

13      telling me that they wanted him replaced.

14      BY MR. HOOK:

15            Q     Did you remember the insureds asking to speak

16      to his supervisor?

17            A     I remember the insureds asking for a

18      supervisor's information.

19            Q     Mm-hmm.     And when that happened, did you

20      provide -- make sure that that was provided to them?

21            A     Yes.    Well, I didn't make sure, but I know it

22      was provided to them.

23            Q     And did they reach out to you or contact you

24      after that?

25            A     Not that I remember, no.

                                                                      Page 123

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 124 of 225 Page ID
                              Robert#:403
                                     Romero- 11/13/19

 1            Q     Okay.    And when you saw that, you know, there

 2      was this ongoing dispute, didn't you feel like maybe you

 3      should go down to the house and take a look and try to

 4      sort it out?

 5            A     Yeah.    That's why, when they were making the

 6      appointment with Greenspan, I was going to go there.

 7      And I think the diary reflects that, you know, that I

 8      was going to be there.         Greenspan ended up, for some

 9      unknown reason, not representing the customer.                 And then

10      the appointment time I wasn't available.

11            Q     Okay.    So we just finished 19.             Let's get

12      going.

13            A     Okay.

14            Q     And then when you say -- before we move on,

15      add dustless floor sanding -- you're saying all of those

16      line items are unnecessary because there's a final

17      cleaning, right?

18            A     And they're masking.          Why -- you're masking to

19      keep all the particles within the area.                And then you

20      have final cleaning.        So why do that if you're going to

21      do -- it's one or the other; it's not usually both.

22            Q     Isn't -- but sometimes it's both, right?                 I

23      mean, if you're working in an area with a lot of

24      cabinetry or soft finishes, it might -- it would

25      probably be within the industry standard to do dustless

                                                                      Page 124

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 125 of 225 Page ID
                              Robert#:404
                                     Romero- 11/13/19

 1      sanding, would you think?

 2              A    Not necessarily, no.

 3              Q    It may be the preference of the insured,

 4      though.     Wouldn't you -- well, wouldn't you agree with

 5      that?

 6              A    I don't know what --

 7                           MR. FELDMAN:     Incomplete hypothetical.

 8                           THE WITNESS:     I don't know what the

 9      insureds' preferences are.           They never said, oh, I need

10      dustless sanding.        Sometimes it's acceptable; sometimes

11      it's not.     When I see this, the house is vacant, they're

12      not living in the house, and there's masking and

13      cleaning -- there's no reason to dust -- do dustless

14      sanding because you're still masking and cleaning.

15      BY MR. HOOK:

16              Q    Okay.     But, I mean, so you wouldn't want --

17      you still wouldn't want dust flying everywhere from the

18      floors being sanded.        I'm, it gets into premises that

19      are difficult to clean, right?

20              A    That's why they have masking.             They use

21      Visqueen, the plastic.

22              Q    To keep the dust in the room.             But within that

23      room, the dust gets everywhere, doesn't it?

24              A    Well, they mask the walls and the ceiling, and

25      then sand the floor.

                                                                      Page 125

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 126 of 225 Page ID
                              Robert#:405
                                     Romero- 11/13/19

 1              Q    Better to save Allstate the money, right?

 2              A    No.

 3                           MR. FELDMAN:     Argumentative.

 4      BY MR. HOOK:

 5              Q    Okay.     Let's keep going.        Page 20.

 6              A    It's hard to follow because I don't know where

 7      the subroom closet is.           We'll just skip that because

 8      I -- it's too hard to figure out right now, and we'll go

 9      to bedroom three.        Is that okay?

10              Q    It's your deposition.          I'm asking you to

11      identify all the reasonable charges in this estimate --

12              A    Yeah.

13              Q    -- 'cause this is going to be something that's

14      important.     So ...

15              A    Or bedroom two.        And I would be able to answer

16      more -- in more detail if I had the other estimate as

17      well.

18              Q    Mm-hmm.     Well, you could've brought it.

19                           MR. FELDMAN:     Argumentative.          You

20      could've brought it too, Counsel.              He doesn't have to

21      bring --

22                           MR. HOOK:     It's not my deposition.

23                           MR. FELDMAN:     It actually is.          You're the

24      one asking questions.        That's typically what --

25                           MR. HOOK:     He's the one answering about

                                                                       Page 126

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 127 of 225 Page ID
                              Robert#:406
                                     Romero- 11/13/19

 1      the file and doesn't have information to provide cogent

 2      answers.    That's on him, not me.

 3                        MR. FELDMAN:        Well, we can debate who

 4      it's on, but typically -- he's told you he could've

 5      looked at other documents to provide more information;

 6      you were given the whole file; you chose to bring only

 7      parts of it.     He told you if you wanted -- if he had the

 8      ability to look at another document, he might be able to

 9      give you more information, and you're telling him you

10      don't want to show it to him.             So we can debate it

11      later.

12                        MR. HOOK:       Do you have the documents on

13      your computer there, Counsel?

14                        MR. FELDMAN:        I don't have them

15      accessible on my computer.

16                        MR. HOOK:       I do.     You know what, I have

17      them right here.      You can scroll through all of them.

18      And we can stay here all day.

19                        MR. FELDMAN:        Well, we're not staying

20      here past the time allowed under the federal rule.                 So

21      how you want to use it is up to you.

22                        MR. HOOK:       Well, I'm going to use it to

23      make my case.

24                        THE WITNESS:        While you look at that, is

25      it okay if I just take a quick bathroom break?

                                                                      Page 127

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 128 of 225 Page ID
                              Robert#:407
                                     Romero- 11/13/19

 1                        MR. HOOK:       Yeah.     Let's go --

 2                        MR. FELDMAN:        Sure.

 3                        MR. HOOK:        -- off the record.

 4                        THE WITNESS:        Thank you.

 5                        COURT REPORTER:         We are going off the

 6      record.     The time is approximately 12 -- excuse me --

 7      2:12 p.m.

 8                        (Off the record.)

 9                        COURT REPORTER:         we are going back on the

10      record.     The time is approximately 2:19 p.m.

11      BY MR. HOOK:

12            Q      All right.     Before we took a break we were

13      discussing the Global Consulting Systems estimate, and

14      you wanted to look through the full claims file.                 And I

15      provided it to you or at least what was provided to me

16      by your office in the form of a single PDF with over

17      3500 pages.     Do you recognize that document, sir, or

18      that PDF?

19                        MR. FELDMAN:        I think it misstates his

20      testimony slightly.       But you can answer the question.

21                        THE WITNESS:        I mean, like, the photos,

22      stuff like that?

23      BY MR. HOOK:

24            Q      The PDF.

25            A      I've never seen this PDF.           It's all Bates

                                                                      Page 128

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 129 of 225 Page ID
                              Robert#:408
                                     Romero- 11/13/19

 1      stamped.    You know, but it is part of our claim file.

 2      So I do recognize it.        I've just never seen this version

 3      of it.

 4            Q     Okay.     So between the binder that you've seen

 5      with the 700 pages and that PDF, is that the complete

 6      claims file?

 7            A     Item, I haven't gone through this X amount of

 8      pages, but it appears to be the complete claim file.                    I

 9      mean, I have no reason to believe it's not.

10            Q     Okay.     So now that you have the full claims

11      file in front of you, go ahead and continue on and tell

12      me all the basis for Allstate's conclusion that this was

13      an unreasonable estimate.

14            A     Okay.

15                          MR. FELDMAN:      Lacks foundations.           It's a

16      different question than you'd asked him before.                    But you

17      can continue doing what you were doing.

18                          THE WITNESS:      So let me just review, you

19      know --

20                          MR. HOOK:     Sure.     Go ahead.         Take as much

21      time as you want.

22                          THE WITNESS:      Thank you.

23                          MR. HOOK:     Why don't we go off the record

24      while we're doing that.         Counsel, do you agree to that?

25                          MR. FELDMAN:      No because you want to use

                                                                        Page 129

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 130 of 225 Page ID
                              Robert#:409
                                     Romero- 11/13/19

 1      your time to have him review a 3,000-page document,

 2      and --

 3                        MR. HOOK:       Yeah, okay.

 4                        MR. FELDMAN:         -- that's your choice.

 5      But I'm not going to have him -- if he's going to do it,

 6      it's going to be part of the deposition time.                 I don't

 7      think it's reasonable to ask him to review 3,000 pages

 8      off the record and then go back on the record.

 9                        MR. HOOK:       Okay.     Well, I don't think it

10      was reasonable for your office to produce 3500 of

11      duplicate documents.        So we're kind of, you know,

12      dealing with each other's positions in the litigation,

13      are we not?

14                        MR. FELDMAN:        Well, we produced what we

15      have.     And if there's duplicates, we're under an

16      obligation to produce it in the course -- in the normal

17      course of business.       Obviously, if we --

18                        MR. HOOK:       Well, that's not true,

19      actually.     You're not obligated to produce e-mails that

20      way.     And if you're familiar with e-discovery rules,

21      it's actually a violation to produce documents in the

22      way that your office did and it's subject to sanctions,

23      because it's completely unwieldy and improper.                 But we

24      can discuss that at a later time.

25                        MR. FELDMAN:        I totally disagree with

                                                                      Page 130

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 131 of 225 Page ID
                              Robert#:410
                                     Romero- 11/13/19

 1      that.       If we had picked and chosen what we were going to

 2      produce, we would have been criticized for that.                   So --

 3      but you're right; we don't need to talk about it now.

 4                             THE WITNESS:     I've been scrolling for a

 5      few minutes -- at least I think it's been a few

 6      minutes -- and I'm just still going through just

 7      pictures of contents right now.               So give me some time.

 8      BY MR. HOOK:

 9              Q      Do you have a laptop or something, like, with

10      your claims file where we can just -- so you can look at

11      it and we don't have to go through this?

12              A      I don't -- I didn't bring my laptop.

13              Q      Do you have a laptop?

14              A      I do have a laptop.

15              Q      With access to your claims file?

16              A      I do.

17              Q      Is there a reason why you didn't bring it

18      today?

19              A      I didn't see a reason to bring my laptop.

20              Q      Well, wouldn't you think it would be easier to

21      discuss the claim if you had the claim file in front of

22      you?

23                             MR. FELDMAN:     Well, it's argumentative.

24      It's your deposition.

25                             MR. HOOK:    Yeah, and I asked him to bring

                                                                        Page 131

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 132 of 225 Page ID
                              Robert#:411
                                     Romero- 11/13/19

 1      a claim file in my document demand, and he didn't.

 2                        MR. FELDMAN:        You have the claim --

 3      Counsel, you asked for the claim file, and then we

 4      already had given you this 3500 claim file.                   And on the

 5      one hand you complain we didn't give you something, and

 6      then in the next breath you complain we gave you

 7      something but it's too big 'cause it's 3500 pages.

 8                        So, I mean, we complied with our

 9      obligations under Rule 26.           We gave it to you even

10      before we received a discovery request for you.                   And

11      you're actually showing him the whole thing now.

12                        If you want him to look at a specific

13      part of it, he's mentioned a Baldwin estimate from the

14      spring.    If you want him to just go directly to that or

15      you want to show it to him, that might save some time.

16      Or -- but if you still want him to go through all 3500

17      pages, he's willing to do that, too.               Just -- it can be

18      one or the other.

19                        So by your silence, I'm taking it that

20      you still want him to go through the whole 30 -- excuse

21      me -- the whole 3500 pages.

22                        MR. HOOK:       Well, I want him to answer my

23      questions.    How he deals with the claims file that you

24      produced is your issue.

25                        MR. FELDMAN:        All right.       Well, I guess

                                                                       Page 132

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 133 of 225 Page ID
                              Robert#:412
                                     Romero- 11/13/19

 1      he's doing the best he can --

 2                        MR. HOOK:       Yeah.

 3                        MR. FELDMAN:         -- to answer your

 4      questions.

 5                        Do you want a pen?

 6                        THE WITNESS:        No.     I'm just looking for

 7      the estimate.     I'm just still going through photos.

 8                        Oh, some of these walls were drywalls

 9      instead of plaster.       That's a price difference as well.

10                        Believe it or not, I'm still going

11      through all the photos.

12                        MR. FELDMAN:        If you want it to be on the

13      record, you have to say it out loud, if it's an item

14      that you feel --

15                        THE WITNESS:        Yeah.

16                        MR. FELDMAN:         -- to help your answer,

17      you should say it for the record 'cause it's not going

18      to pick up what -- what you say.

19                        THE WITNESS:        Sorry.     I'm just going

20      through the pictures right now.             I'm still looking for

21      the estimate.     There's tons of pictures.              And a lot -- I

22      see a lot of new framing, you know, a renovation done

23      previously where you wouldn't have plaster; it would be

24      drywall.     So that's a discrepancy, too. 'Cause drywall's

25      substantial less money than three-coat plaster.

                                                                      Page 133

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 134 of 225 Page ID
                              Robert#:413
                                     Romero- 11/13/19

 1      BY MR. HOOK:

 2            Q     Does the Global Consulting Systems estimate

 3      not include estimates for replacement of both drywall

 4      areas and plaster?       Or is it all plaster?

 5            A     What I've seen so far, it looks like all

 6      plaster.    So far.

 7            Q     So far.     Okay.

 8            A     I'm trying to rush it.           I'm sorry.       Is there a

 9      way to scroll faster on this, do you know?

10            Q     If you click the middle button of the mouse

11      down, you should be able to like -- here, if you click

12      that down, that might help.

13            A     Thank you.      Oh, it's slower.

14            Q     That's slower?

15            A     Yeah.     Show me?

16            Q     Let's see.      So hold this middle button down

17      and then move up and down.

18            A     Oh, perfect.

19            Q     You can scroll, but if it starts to scroll --

20            A     Thank you.

21                  I'm looking at several pictures where a lot of

22      the ceilings are drywall instead of plaster.                  I can't

23      identify which rooms those are in without a sketch and

24      assistance from someone who's inspected the property.

25            Q     Okay.

                                                                      Page 134

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 135 of 225 Page ID
                              Robert#:414
                                     Romero- 11/13/19

 1            A     Okay.     It almost looks like a four-piece crown

 2      molding.

 3            Q     You almost done?

 4            A     It barely moved this much.

 5            Q     What are you looking for?

 6            A     For the estimate.

 7            Q     For the second Baldwin estimate?

 8            A     The second Baldwin estimate.              I'm also

 9      looking -- I went through the photos.               See, it's --

10                          MR. FELDMAN:      You've answered his

11      question.    So -- what are you looking for; you told him.

12      BY MR. HOOK:

13            Q     Okay.     But you can't find it there in the

14      claims file, huh?

15            A     Well, I need some more time.              You have

16      thousands of pages apparently.

17            Q     You have -- Allstate has thousands of pages.

18      I don't have anything.         So I'm just -- again, I'm trying

19      to find out how you guys decided that this was an

20      unreasonable estimate and decided to reject it.

21            A     Well, I pointed several --

22            Q     Yeah, we're gone go through all of them.

23            A     Yeah.

24            Q     Yeah.

25            A     And, again --

                                                                      Page 135

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 136 of 225 Page ID
                              Robert#:415
                                     Romero- 11/13/19

 1                        MR. FELDMAN:          You know what, don't argue.

 2      Just -- if you're looking for the Baldwin estimate, keep

 3      scrolling; look for what you need.

 4                        MR. HOOK:       Now, this is ridiculous that

 5      it's taking the deposition time to do this.

 6                        MR. FELDMAN:          That's your choice.         See,

 7      when -- I've been doing this for 25 years.                    If I want

 8      the witness to look at the document, I have a copy of it

 9      and I show it to him.        You did the opposite; you took

10      every piece of paper we produced in electronic form,

11      stuck it in front of the witness on your laptop and

12      asked the witness to find it.             He's complying.         He's

13      trying.    And he's looking through it very carefully.                     So

14      either, A, where it's ridiculous what you've asked him

15      to do or, B, he should do it.

16                        MR. HOOK:       No.     He --

17                        MR. FELDMAN:          But you can't ask him to do

18      something and then say what you asked him to do is

19      ridiculous.

20                        MR. HOOK:       Sir, your speaking objection

21      is wonderful, but --

22                        MR. FELDMAN:          It's not an objection

23      'cause it's not a question.

24                        MR. HOOK:       Sir --

25                        MR. FELDMAN:          You started a colloquy with

                                                                        Page 136

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 137 of 225 Page ID
                              Robert#:416
                                     Romero- 11/13/19

 1      me, and I'm responding to it.

 2                        MR. HOOK:       Okay.     Well, you'd think that

 3      the supervisor of the claims file would be able to find

 4      an estimate within a half hour when having the whole

 5      claims file in front of him.           If he can't, then that's

 6      probably an issue indicating that there's something

 7      wrong, right?

 8                        MR. FELDMAN:        It's an issue because

 9      you've given him 3500 pages on your laptop as opposed to

10      showing him the estimate.          If you want him to scroll

11      through it faster and not look at every page, then I

12      guess he can do that.

13                        MR. HOOK:       Why don't we do this:         Why

14      don't you bring your laptop and we'll take this -- we'll

15      reconvene next week and finish this deposition so we can

16      do it in an expeditious way and not have to sit here and

17      wait for you to find documents that I asked to be

18      brought to this deposition.

19                        MR. FELDMAN:        You were given the

20      documents before the deposition.             If you wanted --

21                        MR. HOOK:       Sir, he had an obligation to

22      bring them here today again, did he not?

23                        MR. FELDMAN:        No.    I don't agree with

24      that.

25                        MR. HOOK:       Well, you're wrong, okay.

                                                                      Page 137

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 138 of 225 Page ID
                              Robert#:417
                                     Romero- 11/13/19

 1      It's a deposition request including a document request;

 2      it's an independent discovery device from the initial

 3      disclosures.           He had a duty to bring his documents here

 4      today.        He did not; you did not.             All right?

 5                              MR. FELDMAN:        He's not a party to this

 6      case.        An RFP under Rule 34 doesn't apply to him.                  But

 7      we provided the whole claim file beforehand.                        If you

 8      want him to look through it more quickly and go page up,

 9      page up, page up, he can try to do that.

10                              THE WITNESS:        I'm going as quickly as I

11      can.        I --

12                              MR. HOOK:       Hey.    You know, I got all day.

13      I got seven hours on the record.                   No big deal.

14                              THE WITNESS:        I found the ITEL report, if

15      you want to see it.             No?

16                              I'm not even a quarter of the way through

17      it.     Do you want me to continue just doing it with the

18      first one and then maybe we can amend it later?

19      BY MR. HOOK:

20              Q          Well, the purpose of today's deposition is for

21      me to get testimony from you regarding the basis for

22      Allstate's conclusion that -- to reject this estimate.

23      Okay.        That's what I'm asking you for.                And you

24      mentioned that you wanted to look at those documents, so

25      that's what I'm providing to you.

                                                                            Page 138

                             Personal Court Reporters, A Veritext Company
                                             818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 139 of 225 Page ID
                              Robert#:418
                                     Romero- 11/13/19

 1            A      Okay.

 2            Q      So --

 3                           MR. FELDMAN:     Keep scrolling until you

 4      find the Baldwin estimate.

 5                           THE WITNESS:     I have not stopped.

 6                           MR. FELDMAN:     All right.       Why don't we go

 7      off the record?        It won't count against your time if

 8      you're --

 9                           MR. HOOK:    Okay.     Let's go off the

10      record.

11                           MR. FELDMAN:      -- sort of glazing over.

12                           COURT REPORTER:      So we're going off the

13      record.     The time is 3:00 p.m.

14                           (Off the record.)

15                           COURT REPORTER:      We are going back on the

16      record.     The time is approximately 3:08 p.m.

17      BY MR. HOOK:

18            Q      All right, sir.        We're back on the record.

19      Have you had a chance to review the additional claim

20      file documents?

21            A      I'm still looking for the estimate.

22            Q      Okay.     I thought we were ready to go back on

23      the record.

24                           MR. FELDMAN:     We are, but we looked for a

25      while off the recor, but it was your choice to have him

                                                                      Page 139

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 140 of 225 Page ID
                              Robert#:419
                                     Romero- 11/13/19

 1      scroll through 3500 pages of documents.

 2                        MR. HOOK:       So we're now back on the

 3      record looking for it.         Okay.     I understand.

 4                        MR. FELDMAN:         He's doing it continuously

 5      after he took a short break, both off and on the record.

 6                        THE WITNESS:         I found Global's.       I must

 7      be getting close.

 8                        MR. HOOK:       How much time do we have on

 9      the record?

10                        COURT REPORTER:         Roughly, a little over

11      three hours.     Left.

12                        MR. HOOK:       Excuse me?

13                        COURT REPORTER:         Roughly over three hours

14      left on the record.

15                        MR. HOOK:       How many hours have we been on

16      the record?

17                        COURT REPORTER:         We've been on the record

18      for approximately a little over three hours 45 minutes.

19                        MR. FELDMAN:         So if Baldwin's going to

20      name someone [ph].

21                        THE WITNESS:         I didn't see it.

22                        MR. FELDMAN:         What?

23                        THE WITNESS:         I didn't see it here.

24      BY MR. HOOK:

25            Q     Did you find, sir?

                                                                      Page 140

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 141 of 225 Page ID
                              Robert#:420
                                     Romero- 11/13/19

 1              A      I'm still looking.        I found one.           I just want

 2      to make sure it's the -- well, this is the original.

 3      I'm looking for the revised one.

 4                     Do you remember the total dollar one on the

 5      revised one?       I wonder if I should start from the top

 6      down.       Do you remember where you left it at in your --

 7              Q      I don't, sir.      I'm relying on you to be

 8      familiar with the claims file.

 9              A      Oh, I am, but I'm not familiar with your

10      laptop and the electronic version of what you have.

11              Q      I'm just showing you exactly what you have

12      from your counsel.         That's exactly what I received from

13      them.       So I was hoping we could have a conversation

14      about the file today.

15                          MR. FELDMAN:        You know what, I have to go

16      off the record.        I'm not going to play -- I'll let him

17      continue to scroll while we're off the record.

18                          MR. HOOK:       Okay.     Off the record again.

19      Sure.

20                          COURT REPORTER:         We are going off the

21      record.       The time is approximately 3:14 p.m.

22                          (Off the record.)

23                          COURT REPORTER:         We are going back on the

24      record.       The time is approximately 3:23 p.m.

25      BY MR. HOOK:

                                                                          Page 141

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 142 of 225 Page ID
                              Robert#:421
                                     Romero- 11/13/19

 1              Q      All right, sir.        So I understand you located

 2      the second Baldwin estimate; is that correct?

 3              A      That is correct.

 4              Q      Okay.     Would you mind stating the Bates stamp

 5      ranges of that document, please, starting with the first

 6      page.       And maybe your counsel can help you by pointing

 7      to that number.

 8                             MR. FELDMAN:     Yeah, just scroll up.

 9      We'll find the Bates stamp in the corner.

10                             THE WITNESS:     It starts at ALL000091.

11                             MR. FELDMAN:     I think that's actually

12      part of the previous page.

13                             THE WITNESS:     Oh, sorry.

14                             MR. FELDMAN:     That's a hard break there.

15      See?

16                             THE WITNESS:     Nine two.

17      BY MR. HOOK:

18              Q      Okay.     That is the starting page for the

19      Baldwin estimate.          So towards the beginning of the PDF;

20      is that right --

21              A      Yes.

22              Q      -- the 92nd page?

23              A      Yes.

24              Q      Okay.     All right.     Great.     All right.     So

25      you've looked at the revised Baldwin estimate and the

                                                                        Page 142

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 143 of 225 Page ID
                              Robert#:422
                                     Romero- 11/13/19

 1      line of questioning that we left off on was Allstate's

 2      critique of the Global Consulting Systems estimate,

 3      right?     And you wanted to refer back to the second

 4      Baldwin estimate.       So that's kind of where we're at

 5      here, right?

 6            A      Correct.

 7            Q      Okay.   So having had a chance to review the

 8      revised Baldwin estimate, is there anything that you

 9      want to add or modify with respect to the first 20 or so

10      pages that we've discussed on the Global Consulting

11      Systems?

12            A      Well, I didn't -- I found it, and I didn't

13      really go back and re-review it.

14            Q      Okay.

15            A      Here's the thing:        I'm going line-by-line to

16      try to, you know, look at the things that are jumping

17      out at me.     But I'm also going to have to go back and

18      look at the -- right now I'm looking at the pricing that

19      looks substantially or the major scope.                But then I

20      still have to go back and look at the square footage and

21      the linear footage of every individual number.                 And I'm

22      going to have to do calculations and stuff like that to

23      figure that out.

24            Q      Okay.

25            A      So, I mean, right now what I'm doing is I'm

                                                                      Page 143

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 144 of 225 Page ID
                              Robert#:423
                                     Romero- 11/13/19

 1      just basically giving you what I can find, you know, on

 2      a quick review.      But if I had time with the sketch and

 3      then, you know, and a ruler to, you know -- because it's

 4      too scale, I can fine -- or even looking at the square

 5      footage of the walls and the measurements, you know, I

 6      can tell you if we're off on square footages as well.

 7      So what I'm trying to do is looking at the things that

 8      are glaring, that are -- that stand out to me on a quick

 9      review basically.

10            Q     Okay.    And so with that understanding that

11      we're more looking for glaring examples, let's continue

12      on with the Global estimate.           We're at page 20.

13            A     Okay.    Page 20, and that's the bathroom number

14      two, correct?

15            Q     Right.

16            A     All right.      Let me find bathroom number two

17      on -- I had to move up to get the Bates stamp.

18            Q     Take your time, sir.

19            A     The problem is that the Baldwin Construction

20      is not the exact -- the sequence of the rooms are

21      different than the Global estimate.              So I don't -- I'm

22      trying to look for it.

23            Q     And I understand that.           I'm sure that's how

24      things are when you're adjusting the file.                    So, again,

25      I'm just -- I'm trying to -- it seemed -- what struck me

                                                                        Page 144

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 145 of 225 Page ID
                              Robert#:424
                                     Romero- 11/13/19

 1      about reviewing the claims file was that it seemed

 2      totally arbitrary, like Ed just adopted the lowest-

 3      priced vendor quote that he got and just stuck to it.

 4      That was it.     That was the reasonable one.                 And I

 5      haven't heard you say or point to any documents that

 6      indicates other than that so far.

 7                        MR. FELDMAN:        It's not a question, so

 8      don't get into an argument.

 9      BY MR. HOOK:

10            Q     I mean, would you agree with that?

11            A     I do not.     I totally disagree with that.

12            Q     Mm-hmm.

13            A     And the reason for that, 'cause there's items

14      in here that they're charging tons of money for that

15      weren't at the property.          You know, like the coffered

16      ceilings and stuff like that.            We need to compare apples

17      to apples and make sure that, you know, we pay for the

18      insured had.

19            Q     Mm-hmm.     So a couple of those we knocked out.

20      And so what else in here were they trying to charge here

21      that the insured didn't have?

22            A     Well, I'm going to look for bathroom number

23      two, and then we'll just continue going on.

24            Q     All right.      Take your time.

25            A     Okay, bathroom number two.             Got it.

                                                                        Page 145

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 146 of 225 Page ID
                              Robert#:425
                                     Romero- 11/13/19

 1                  Okay, there's a slight problem here on

 2      bathroom number two.        I think they might have switched

 3      bathroom around; so it's hard to tell because one of

 4      them has a bunch of tile and replacement, and this only

 5      has cleaning.       So I need a -- I need to look at the

 6      sketch and determine which bathroom, because the rooms

 7      are labeled differently.          So it's too hard to do it on

 8      the computer.       I'm going to need hard copies and look

 9      for the square footage, you know, the room and the

10      measurements so I can compare which room is the correct

11      room to review.

12             Q    Okay.

13             A    Does that make sense?

14             Q    Is that -- yeah, do you think that's what Ed

15      did?

16             A    I don't know what Ed did.

17             Q    Okay.     Would that have been the appropriate

18      thing to do?

19             A    Well, no, not necessarily because you don't --

20      what you do is you go back to the house and you walk it

21      with the contractor, and you go line-by-line, saying

22      hey, why do you have this or you missed this, Allstate,

23      and we need to add that.          It's very common as a practice

24      to rewalk the losses.        So, I mean, it's not uncommon to

25      have different names for rooms where you're not going to

                                                                      Page 146

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 147 of 225 Page ID
                              Robert#:426
                                     Romero- 11/13/19

 1      be able to compare.        Does that make sense?

 2                           MR. FELDMAN:     Well, pick up where you

 3      think you can is probably the best we can do.

 4                           THE WITNESS:     Yeah.     Let's -- what I'll

 5      do is I'll just look at the Global estimate and try to

 6      do my very best.        But it's going to be extremely

 7      difficult without comparing it to another --

 8      BY MR. HOOK:

 9            Q      Hey, you know, whatever you guys do to deny

10      the claim.     I want to -- take me there, what the basis

11      was for that.

12            A      Well, we didn't deny the claim.

13            Q      Well, you denied -- you didn't want to pay for

14      the work that needed to be done, right?

15            A      No, that's incorrect.

16            Q      Okay.     Well, keep -- let's keep going --

17            A      We paid for the estimate that they -- we

18      didn't want to pay for the estimate they submitted

19      because we didn't believe it was proper.

20            Q      Right. 'Cause you got a different estimate

21      from Baldwin.

22            A      Partly.

23            Q      Right.     Okay.   Let's keep going through this.

24                           MR. FELDMAN:     Just walk -- use the Global

25      estimate for reference.

                                                                      Page 147

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 148 of 225 Page ID
                              Robert#:427
                                     Romero- 11/13/19

 1                          THE WITNESS:      Yeah, just use the Global

 2      estimate.

 3                          MR. FELDMAN:      If there's a question, ask

 4      your question [ph].

 5                          THE WITNESS:      I'm not sure why on item

 6      number 216 you have a peel and seal zipper and then

 7      protection if we're cleaning the room.                I mean, you

 8      clean the room at the end.           So I'm not sure why you

 9      would have to encapsulate the room and protect the room

10      with 10-mil plastic.        That's really thick plastic.

11      BY MR. HOOK:

12            Q     Where is that?

13            A     Item number two 16 and two 17 on page 20.

14            Q     So those charges for $11.84 and $6.09 are

15      unreasonable?

16            A     Well, I'm not looking at the price right now;

17      I'm looking at the scope right now.              And, and I just --

18            Q     Sir, I'm here to ask you about this estimate

19      and the reason why it was rejected.              Okay?        I'm not here

20      to nickel and dime about plastic 10 milliliter whatever,

21      Visqueen.    So let's keep -- we discussed we were going

22      to go over the big-ticket items that were glaring,

23      right?    I'm not going to sit here and add up $6 line

24      items.

25            A     Okay.     Well, it was maybe my misunderstanding.

                                                                        Page 148

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 149 of 225 Page ID
                              Robert#:428
                                     Romero- 11/13/19

 1             Q       Okay.

 2             A       I thought you wanted to see everything that

 3      stood out to me.

 4                             MR. FELDMAN:     Do you want to -- look,

 5      Counsel, it's your deposition; it's your question.                   But

 6      I think the ball's moving.             So you asked him to talk

 7      about every line.          Now you're talking of big-ticket

 8      items, which I don't think is something that's come up

 9      before.       Did you want to, like, set a threshold and ask

10      him to point out items over a certain dollar amount or

11      not.       I mean, just so we're clear -- he understands the

12      question you're asking him.

13                             MR. HOOK:    Well, first I --

14                             MR. FELDMAN:      The problem is question's

15      continued over the course of an hour and it kind of

16      changes a little bit when you --

17                             MR. HOOK:    Well, I'm trying to

18      accommodate the witness because he seems to be unable to

19      answer the questions based on the claims file there

20      because it's too large or unwieldy.                So he mentioned

21      wanting to just highlight the big-ticket items, which I

22      was in agreement with.

23      BY MR. HOOK:

24             Q       But, you know, I --

25             A       Okay

                                                                        Page 149

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 150 of 225 Page ID
                              Robert#:429
                                     Romero- 11/13/19

 1            Q      -- just really want to get through this

 2      estimate and get through the items that you considered

 3      unreasonable or that were for property that the insured

 4      didn't have.     I want to find out why Ed rejected this

 5      estimate.     Okay?

 6            A      Okay.     So just that I have a clear

 7      understanding, don't look at all the little things; just

 8      look at the things that kind of stand out big time

 9      basically?

10            Q      Yeah.     My question stands.         So go ahead.

11                           MR. FELDMAN:     Well, answer the question

12      how you understand it.         Keep going through --

13                           THE WITNESS:     Okay.     That's how I

14      understand it.

15      BY MR. HOOK:

16            Q      Okay.

17            A      Okay.     We're in bathroom number two.             We'll go

18      to page 22.     Again, I'm not verifying the square

19      footage; I'm just looking at general scope.                   Okay?   And

20      then the landing.

21            Q      Okay.

22            A      I don't want to say something for fear that

23      that's not what you're looking for.              But normally the --

24      we don't paint three coats of -- on a crown molding.

25      You paint two coats.        But, I mean, that's a small issue

                                                                       Page 150

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 151 of 225 Page ID
                              Robert#:430
                                     Romero- 11/13/19

 1      there.

 2              Q    Well, if the standards in Hancock Park is

 3      three coats of paint, shouldn't the insureds be entitled

 4      to that?

 5              A    That's not how I'm understanding the standard.

 6      Whether it's Beverly Hills or Bel Air, it's -- we paper

 7      with the insured had.

 8              Q    Okay.

 9              A    And then to put them back in their pre-loss

10      condition.     And I don't know if three coats is proper.

11              Q    Well, how many coats of paint were on the

12      molding?

13              A    I don't know how many coats was paint at the

14      time.

15              Q    Okay.

16              A    I just said that may be an issue.

17              Q    I see.     Okay.   Too much paint there.

18              A    Which normally --

19                           MR. FELDMAN:     There's no question.         So I

20      don't want you to argue with him, Robert.                 Okay?   If he

21      wants to make his little statements, there's no jury

22      here who's going to hear that.            So just answer the

23      questions.     I don't want you guys getting into a

24      discussing.     Okay?

25                           THE WITNESS:     I'm sorry if I mean being

                                                                      Page 151

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 152 of 225 Page ID
                              Robert#:431
                                     Romero- 11/13/19

 1      argumentative.        I just want today --

 2                           MR. FELDMAN:     No, no, no.        I just -- I

 3      wanted -- getting into it.           That's -- if anyone needs to

 4      do that --

 5                           THE WITNESS:     Can you log on, please?

 6      BY MR. HOOK:

 7            Q      Sure.

 8            A      I'm looking for the stairs.            I can't find the

 9      stairs.    There's different names of the rooms.                  Okay.

10      Page 25, item 239.        An additional layer of thin coat

11      plaster.

12                   I don't know what type of stone floor it has.

13      I know it's premium grade.           So that might be an issue,

14      but I don't know.        I would have to take a look at the

15      floor and see what kind of stone it is and --

16            Q      Is it in your claims file there?                 ITEL report

17      perhaps?

18            A      I didn't see an ITEL report on the stone.

19            Q      Okay.     So is that charge unreasonable or not?

20            A      I don't know.      Potentially.        I would have to

21      take a look at it and see the size of it, you know, the

22      equality of the stone.

23            Q      Well, Allstate had a duty to investigate that

24      claim and make a determination.             And what was done with

25      that in that regard?

                                                                        Page 152

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 153 of 225 Page ID
                              Robert#:432
                                     Romero- 11/13/19

 1              A      You're going to have to ask Ed.

 2              Q      Okay.   I will.

 3              A      I'm on page 26.       Item 248, you have the thin

 4      coat plaster for 1,063.78.

 5                     Okay, this is the same one.            Oh, bedroom

 6      number one.

 7                     I'm sorry.     Your computer became split screen.

 8      Do you know how to change it back?

 9              Q      Sure.   Let's see here.         I think -- yeah, just

10      move the double blue line on there.

11              A      Okay.   Sorry about that.

12              Q      No problem.

13              A      All right.     So ...     The square footage and the

14      size of the rooms are different.               I'm noticing that as

15      well.       And it's very possible that the Global Consulting

16      System estimate did not do any deductions for openings.

17      As an example, the Global square foot of walls in

18      bedroom number one is 409 square feet in the Global

19      Consulting estimate, and then on the Baldwin estimate

20      it's 364 square feet.          I know it's 50 square feet, but

21      it's significant when you're talking about flooring and

22      walls and paint and --

23              Q      For bedroom what?

24              A      For bedroom number one.           But I haven't --

25              Q      Global has how many?

                                                                        Page 153

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 154 of 225 Page ID
                              Robert#:433
                                     Romero- 11/13/19

 1            A     Global has 409.64.

 2            Q     Uh-huh.

 3            A     And Baldwin has 464.80.

 4            Q     You mean 364?

 5            A     I'm sorry.      My eyes are tired.           I apologize.

 6      That was a mistake.       Three sixty-four eighty.

 7            Q     Sixty-four eighty.

 8            A     So, I mean, I haven't been looking at the

 9      measurements, you know, that closely in the prior rooms,

10      but I mean --

11            Q     Do you know if those are referring to the same

12      rooms?    Because you said that the estimates sometimes

13      refer to the rooms differently.

14            A     Well, it's bedroom number one, and they're

15      both bedroom number one.          And it's pretty close because

16      your square foot a yard on flooring is 28 on Global and

17      on the other one it's 26.87.           And I don't see where

18      Global has put any reference blocks in.                So that may be

19      the difference.

20            Q     All right.      So, again, going back to Global,

21      let's keep going through the estimate.                We'll just

22      powering through this here --

23            A     Okay.

24            Q      -- and kind of identify line items that are

25      unreasonable.

                                                                      Page 154

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 155 of 225 Page ID
                              Robert#:434
                                     Romero- 11/13/19

 1             A     Okay.

 2             Q     So pursuant to what you said, is there a

 3      particular line item that needs to be adjusted then?

 4             A     Two forty-eight for the bedroom number one.

 5      Page 26.

 6             Q     Two forty-eight?

 7             A     Uh-huh, the additional thin coat of plaster.

 8             Q     Two forty-eight?

 9             A     Two four eight.

10             Q     What about that?

11             A     Well, you already have three coats of plaster

12      right above that.

13             Q     Oh, okay.     That's the one.         I see.     Okay.

14      Right.     Okay.     Let's keep going.       You mentioned that

15      one.

16             A     Yeah.

17             Q     Okay.

18             A     See, here on the Global estimate, you have

19      paint's -- crown molding two coats.              So, I mean, most of

20      the time you do have two coats.             It was just something

21      that was just an observation that stood out to me

22      earlier.

23             Q     Right.

24             A     Here on the Global estimate, it says custom

25      cabinets as if you're replacing nine linear feet for

                                                                      Page 155

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 156 of 225 Page ID
                              Robert#:435
                                     Romero- 11/13/19

 1      $6600.    And the Baldwin estimate is to install the full

 2      height at nine linear feet, which is substantial less.

 3      It's only 446.      So I don't know if it's a detach and

 4      reset or if it's a replacement.             There's a discrepancy

 5      in scope, and I would need to verify that with the

 6      parties involved.

 7            Q     Okay.

 8            A     Okay.     So, you know, I don't know if Allstate

 9      missed the flooring in that bedroom, 'cause I don't see

10      it.   But you have the replacement of the flooring.                   So

11      we need to verify the scope as well.               I know the pricing

12      on the floor is off because the ITEL is off.

13            Q     And you're talking about 262?

14            A     Two sixty-one and two sixty-two.                  And I don't

15      see -- oh, no, I'm sorry.          We do have the replacement.

16      And it's 958, and you're at 1067.              It's very close.

17            Q     Okay.     So those are not --

18            A     Yeah, not -- no big deal.

19            Q     Okay.

20            A     It's hard to look at a laptop and -- I'm doing

21      the best I can.

22            Q     I know.     You're doing a good job.

23            A     The dustless sanding.           And your masking

24      prep -- well, that's for paint.             That may be okay.         It

25      depends on the room.        So that's a situation where he

                                                                        Page 156

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 157 of 225 Page ID
                              Robert#:436
                                     Romero- 11/13/19

 1      doesn't have a bunch of cleaning and masking where

 2      dustless may be okay.        The grade of the carpet seems a

 3      little high, based on ITEL, item 265.

 4            Q     They got something like $5, right?

 5            A     And it's the same carpet as the other rooms,

 6      that sounds about right.

 7                  Bathroom number one.          Let's take a look.

 8      Okay, bathroom number one.           We have 302.        See, there's a

 9      difference in measurement as well.              You have 302 square

10      feet on the Global estimate, and we have 274 on the

11      other estimate.      And then -- let's see, the square foot

12      of floor is a square yard off.            It's very possible that

13      Global Consulting didn't use the reference blocks;

14      that's why they're different measurements.

15            Q     Okay.

16            A     But, you know, but it affects, you know, the

17      overall amount of the room.

18            Q     Do you know which one is correct, which

19      measurement?

20            A     I don't.

21            Q     Does Ed Carracsco?

22            A     I would assume he does.

23            Q     And did you ever have any discussions with him

24      regarding which measurements were correct, the Global or

25      the Baldwin Construction?

                                                                      Page 157

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 158 of 225 Page ID
                              Robert#:437
                                     Romero- 11/13/19

 1              A    No.

 2              Q    Okay.

 3              A    I'm just looking at discrepancies.                 But I

 4      don't see the reference blocks on the Global estimate.

 5      See it, how on the --

 6              Q    Sir, I just want you to keep -- just answer my

 7      questions.     Okay?

 8              A    Okay.

 9              Q    So let's keep going through the Global.                    We

10      did the carpet, 265.        So let's just keep going through

11      this.

12              A    Slight deviation on pricing per square foot,

13      about a $3 deviation between the tile floor.

14              Q    Which -- okay.

15              A    Okay.

16              Q    Which line item?

17              A    Two seventy.

18              Q    So the Bakers' floor wasn't premium grade?

19              A    I saw the pictures, their four by four tiles.

20      That's not -- I wouldn't think -- it didn't look like

21      high-end tile to me, based on the photographs.                    We

22      allowed high grade, which is a good grade.                    Premium is

23      really, really nice tile.

24              Q    I know.     Okay.

25              A    Okay.     The -- not a huge difference, but you

                                                                        Page 158

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 159 of 225 Page ID
                              Robert#:438
                                     Romero- 11/13/19

 1      have the replacement of the faucets.                 And normally water

 2      doesn't damage faucets.           We have the detach and reset of

 3      faucets rather than the replacement.                 That's item 277.

 4              Q      What if it's damaged during demolition or as,

 5      you know, during the loss?             Do you know for a fact that

 6      the faucet did not need to be repaired?

 7              A      Well, normally they don't -- I mean, you have

 8      to use dual care when you remove it.                 And the pedestal

 9      sink is being -- if the pedestal sink is being reused,

10      there's no reason to remove the faucet from the pedestal

11      sink.       You just remove the whole unit as one piece.

12              Q      Sir, do you have reason to believe that the

13      faucet did not need to be replaced in the Bakers' house

14      in the bathroom?

15              A      Normally they don't.

16              Q      Just the basis that normally they don't?

17              A      When you're detaching and resetting a sink and

18      the faucet is attached to the sink, there's no reason to

19      detach and -- there's no reason to mess with the faucet

20      other than disconnect the hoses so that you can remove

21      it as a unit.          You're not going to break everything

22      apart to take what you can take out as a unit.

23              Q      Yeah.     Sir, you understand that a lot of

24      building material fell from the ceiling of the second

25      floor down; do you understand that?

                                                                        Page 159

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 160 of 225 Page ID
                              Robert#:439
                                     Romero- 11/13/19

 1              A   This bathroom was on the first floor.

 2              Q   Okay.

 3              A   I mean, on the top floor.

 4              Q   Okay.

 5              A   And there was no ceilings.             This was a topical

 6      loss on the bottom of the -- top of the second floor.

 7              Q   Okay.     And the faucet -- their old faucet, are

 8      you sure that that could have been reused with the new

 9      sink?

10              A   They didn't have a new sink.              It was a

11      pedestal sink.

12              Q   Okay.

13              A   And the faucet was connected to the pedestal

14      sink.

15              Q   Okay.

16              A   So if they detached and reset the pedestal,

17      there wouldn't be no reason to detach and reset the

18      faucet.

19              Q   Okay.     That's your opinion, right?

20              A   That's my opinion.

21              Q   Okay.     Let's keep going.

22                  Have you ever had a contractor's license?

23              A   No.     Okay.   Item number 279, rough in

24      plumbing, $1525. There is no reason to rough in.

25      "rough in" means the top-outs that go through the roof.

                                                                      Page 160

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 161 of 225 Page ID
                              Robert#:440
                                     Romero- 11/13/19

 1      Unless you're doing a remodel or an addition or you're

 2      moving the lines around, water cannot damage the top-

 3      outs, the rough ins.

 4                     Okay.     I saw a picture of what I believe was a

 5      blue -- now, I'm not sure if this is the right bathroom,

 6      so I would need to confirm with Ed, but I saw a picture

 7      of a cabinet that was not a high-end cabinet.                   And here

 8      you're charging for a premium cabinet $603 a linear

 9      foot.       But based on the photographs, it did not appear

10      to be a high-end bathroom cabinet.                In fact, we --

11      Allstate just allowed just a base unit.                  And looking at

12      the photographs, that's what it looked like.

13              Q      Okay.

14              A      Bedroom number three.          Bedroom number three,

15      our square footage is more than Global Consulting's

16      square footage.          So I'm not sure if you're short, but

17      there's a discrepancy in the square footage above [ph].

18                             MR. FELDMAN:     What page are you on?        I'm

19      sorry.

20                             THE WITNESS:     Page 30.

21      BY MR. HOOK:

22              Q      Again, I'm just looking for line items that

23      were considered excessive or unreasonable.

24              A      Okay.     Well, I'm just looking at things that

25      stand out whether --

                                                                        Page 161

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 162 of 225 Page ID
                              Robert#:441
                                     Romero- 11/13/19

 1             Q    Sure.    Fair enough.

 2             A    'Cause if we're short, we gotta pay the

 3      insured.

 4             Q    You can speak as much as you want.                I'm just

 5      specifically asking you to answer my questions.                  But if

 6      you -- I mean, if you guys want to -- that's fine.

 7             A    I'm just -- I -- just, my brain works this

 8      way.

 9             Q    It's okay.

10             A    I'm not trying to be --

11             Q    It's okay.      It's okay.       It's just -- it just

12      makes things take longer; that's all.

13             A    All right.      I'll try to just stick to --

14             Q    Okay.

15             A    Three oh two.       Three fourteen.

16             Q    And you dispute the price, right?

17             A    Three fourteen, the price of the actual cost

18      of the wood floor.

19             Q    Do you know if that was ever resolved with the

20      insureds?

21             A    What do you mean?

22             Q    Do you know if the selection of wood flooring

23      was ever resolved with the insureds?

24             A    I don't know.

25             Q    Okay.

                                                                      Page 162

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 163 of 225 Page ID
                              Robert#:442
                                     Romero- 11/13/19

 1             A    Three eighteen, the premium grade carpet.

 2             Q    Again, that's a -- you believe that's a dollar

 3      expensive, right, more or less?

 4             A    I believe it doesn't reflect the material that

 5      they had at the loss, based on the ITEL report.

 6                  I'm on bathroom number two.             The square

 7      footage is close, about 20 square feet off.

 8                  Now, this is odd.         It's not a big dollar

 9      amount.    But normally you don't have underlayment cork

10      under a bathroom because of the moisture.                 So I don't

11      know if that's a mistake, but it seems off that you have

12      cork under tile.      I've never seen that in my life.             Item

13      322.

14                  Item 331, the tub and shower faucet.               Normally

15      they don't replace the faucets.             We detach and reset.

16      And the bathtub -- I don't know why we would replace a

17      bathtub on a water loss.          But ...

18             Q    Well, was this bathroom up stairs or

19      downstairs?

20             A    It's bathroom number two.            I can't tell from

21      this sketch.     I would have to look at --

22             Q    Well, if the bathtub had been damaged during

23      the water loss, maybe it needed to be repaired, right?

24             A    I would agree.        But I just -- you know,

25      usually bathtubs are not damaged with water loss because

                                                                      Page 163

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 164 of 225 Page ID
                              Robert#:443
                                     Romero- 11/13/19

 1      that's their function.

 2              Q      Right.     But this was an unusually large water

 3      loss, right?       Remember that e-mail from Ed.                It was one

 4      of the three largest he'd seen in his career?

 5              A      I don't know if that's one of the three

 6      largest.

 7              Q      Well, that's what he said.

 8              A      Okay.

 9              Q      Right?

10              A      I don't know.

11              Q      Do you want to look at the e-mail again?

12      Let's go back to Exhibit 2 where he talks about the bad

13      faith of Allstate.

14              A      Oh, you're talking -- or I thought you were

15      referring to Ed Carracsco.

16              Q      No, no, no, flow.        Oh, excuse me.          I meant

17      Michael Brownstein of Servepro.

18                             MR. FELDMAN:     You said --

19                             THE WITNESS:     Okay.     But you told me Ed.

20      I apologize.

21      BY MR. HOOK:

22              Q      Oh, yeah.     I misspoke.        I said -- I'm sorry.

23      He said this was in the top three largest residential

24      dry-downs I've done in over 11 years, which is a long

25      time.       It's very similar to a commercial-sized flood

                                                                         Page 164

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 165 of 225 Page ID
                              Robert#:444
                                     Romero- 11/13/19

 1      we'd do in terms of man power.            It was a unique loss due

 2      to the size.     So ...

 3            A     Yeah, I don't --

 4            Q     It was a unique loss, right?

 5            A     To him, yeah.       I mean, but --

 6            Q     Not to you?

 7            A     No, not to me.        We have a lot of historical

 8      homes that we have -- that I've dealt with.

 9            Q     Mm-hmm.     Okay.

10            A     I don't know -- let me see if we paid for the

11      bathtub.    We did.     So, obviously, there was some damage

12      to the bathtub.

13                  On item 336, rough in plumbing, another $1525.

14      There's no reason to rough in plumbing on a water loss

15      unless you're remodeling or moving plumbing around or

16      moving fixtures around.

17                  Cabinets.     There's a big price discrepancy on

18      the cabinets.     I would have to see the pictures to see,

19      you know, the quality of the cabinets.                I went through

20      some of it; I don't know which bathroom belongs to which

21      room, but it's -- I don't think it would be $603 a

22      linear foot for bathroom cabinets.

23            Q     What would it be?

24            A     Well, it depends on the quality of it, but

25      it's highly unusual to have, you know, that high of a

                                                                      Page 165

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 166 of 225 Page ID
                              Robert#:445
                                     Romero- 11/13/19

 1      quality cabinet in the bathroom.

 2            Q      Well, it was a $3.5 million home in Hancock

 3      Park --

 4            A      I get that.

 5            Q      -- that had very high-end features.              I've been

 6      in the house many times.

 7            A      Yeah, I'm just going based on the photographs.

 8                        MR. FELDMAN:        It's not a -- it's --

 9      BY MR. HOOK:

10            Q      I understand.      It just would've helped to have

11      you gone out there, for sure.            Let's go -- let's keep

12      going.     So the premium -- so you don't think the

13      bathroom cabinets were premium and that price was too

14      high on 340, right?

15            A      That is correct.

16            Q      So what do you think that unit price should

17      be?

18            A      I don't know.      I would have to take a look at

19      the photographs to see which cabinets were in that room,

20      and then I could give you a better answer.

21            Q      All right.     Okay.

22            A      Square footage is off again on the master

23      bedroom.     I'm in room -- I'm on page 34.              I can verify

24      the measurement.

25            Q      It's off?     It's off or it's different from

                                                                      Page 166

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 167 of 225 Page ID
                              Robert#:446
                                     Romero- 11/13/19

 1      Baldwin?

 2            A     They're off.       They don't match.

 3            Q     Okay.     Do you know which one's correct?

 4            A     I don't.

 5            Q     Okay.

 6            A     This is the master bedroom; it's not the

 7      closet.    I'm not sure, but -- I don't know if it's a

 8      mistake, but it looks odd that you would have a closet

 9      organizer in the master bedroom.             30 linear feet.      I

10      don't --

11            Q     Why is that odd?

12            A     Because you -- because the bathroom -- because

13      the closets are separate rooms.             So you wouldn't have it

14      in a bedroom.       You would have it in a closet.            Unless

15      they have it --

16            Q     What page are you on, sir?

17            A     Thirty-five.

18            Q     Okay.     This -- they're referring to the

19      subroom here.

20            A     I don't know what the subroom is.

21            Q     It's not the master bedroom.

22            A     Yeah, but, see, the thing is that if you look

23      at the subroom on page 35, the perimeter linear foot is

24      9.33 linear feet.       Do you see that in the top right-hand

25      corner?

                                                                      Page 167

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 168 of 225 Page ID
                              Robert#:447
                                     Romero- 11/13/19

 1            Q      Yeah.

 2            A      But then you have 29 linear feet of closet

 3      organizer.     How can you put 29 linear feet in an area

 4      that you only have 9.33 linear feet?

 5            Q      29 linear feet.

 6            A      Okay, look at item number 359.

 7            Q      Mm-hmm.

 8            A      And then look --

 9            Q      Closet organizer, mm-hmm.

10            A      You have almost 30 linear feet.              See that?

11            Q      Right.

12            A      But then the room perimeter, linear foot, is

13      only 9.33.     How can you fit 30 feet into 9.33?

14            Q      Mm-hmm.     Well, I guess if it's stacked.           If

15      there's, like, nine feet, nine feet, nine --

16            A      That's not how you count it.             You count it on

17      a running foot.

18            Q      Okay.     So that may be -- there may be a --

19            A      Mistake.

20            Q      -- mistake there.        But maybe three times --

21            A      Maybe.     Who knows.

22            Q      Okay.

23            A      I mean, it just --

24            Q      Okay.

25            A      And dustless sanding, item 365.

                                                                      Page 168

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 169 of 225 Page ID
                              Robert#:448
                                     Romero- 11/13/19

 1            Q      You think that's unreasonable on the subfloor?

 2            A      Well, you're not refinishing it.                 All you're

 3      doing is -- because there's carpet on top, you know, for

 4      one floor.     So you're not sanding and refinishing.

 5      You're basically laying the finished floor -- the

 6      finished carpet on top of the wood floor.                 So why would

 7      you refinish the floor?

 8            Q      Well, it looks like it's part -- they -- it

 9      looks like there's --

10            A      Well, the square footage is 420 square foot,

11      and that's --

12            Q      Right

13            A      -- the square footage of the room.

14            Q      I see.

15            A      Unless I'm reading it wrong.             I'm sorry.      My

16      eyes are a little tired.          I may be --

17            Q      Yeah, I, I agree with you it's unclear as is

18      to whether it's carpet or --

19            A      Or the wood floor.

20            Q      -- or wood floor there.

21            A      And I think that was the same issues in a

22      couple of the other bedrooms, too, 'cause I think all

23      the bedrooms have carpet.

24                   Master bath looks good.           It's basically just

25      cleaning.

                                                                        Page 169

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 170 of 225 Page ID
                              Robert#:449
                                     Romero- 11/13/19

 1                  We're in -- now we're in the hallway, page 38.

 2      I have the same concern where you're having three coats

 3      of plaster; then you have the additional plaster for

 4      $3,277.    Item number 376.

 5                  It's a little difficult because one person's

 6      calling it a landing and the other person's calling it a

 7      hallway.    So it's hard to determine exactly the

 8      differences in the estimate.           I'm going to try my best.

 9                  There's some bookcases and cabinetry.               I don't

10      know the quality of that.          I would have to look at the

11      photographs.     But I would need to do a little more

12      investigation, but that may be -- it may be right; it

13      may be off.     I don't know.        But, you know, the premium

14      grade at $603 -- I mean, even most of the nice kitchens

15      aren't $603 a linear foot.           Or $740 a linear foot in

16      some cases like these.

17                  Dustless sanding 399.

18                  And item number 402, the additional coat of

19      plaster.

20                  You have -- here you have the carpeting and

21      then you have -- you know, then you have dustless

22      sanding as well, the floor.           Item 416.       And the quality

23      of carpet on 419.

24                  And if I had both estimates, photos to line up

25      with the rooms, I'd be able to give you more

                                                                      Page 170

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 171 of 225 Page ID
                              Robert#:450
                                     Romero- 11/13/19

 1      information, but this is the best that I can do with the

 2      -- your laptop and the estimate and without actually

 3      having physical measurements.

 4            Q      Okay.     So that -- the analysis that we've just

 5      been doing now for almost two hours, do you think that

 6      Mr. Carracsco engaged in that same type of analysis when

 7      he received this estimate?

 8            A      I don't know if he went in depth like that for

 9      two hours.     I think he might have -- I don't know.              I

10      don't want to speculate.

11            Q      Mm-hmm.

12            A      I don't -- if I see an estimate, you know, and

13      I see all these items or see these things that stand

14      out, then I'm going to have a conversation with the

15      contractor and say, hey, let's meet out there because --

16      I mean, I don't think I'm going to go every single line

17      item because you're going to be able to walk in at the

18      loss and be able to come to agreements normally when you

19      walk it with a public adjuster.

20            Q      And Mr. Carracsco, did he walk the job with

21      Mackey?

22            A      I believe twice.

23            Q      And were they able to come to agreements?

24            A      The first time they got a general scope.

25      We -- Ed did his -- not Ed.           Baldwin did their estimate.

                                                                      Page 171

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 172 of 225 Page ID
                              Robert#:451
                                     Romero- 11/13/19

 1      They were far apart.          They walked it again.             They got

 2      some more agreements.          But when you do a scope -- when

 3      you do a walk-through, most of the time you actually

 4      basically do the scope.           There's some times that you can

 5      put some prices on things.             It really depends.          You

 6      know, every claim is different, and I don't know if Ed

 7      and Baldwin talked about specific numbers at the loss

 8      site.       But I know they talked about scope.

 9              Q      Mm-hmm.    And what are the Bakers entitles to

10      under their policy?

11              A      They're entitled --

12                          MR. FELDMAN:        Vague; overbroad; and

13      potentially calls for a legal conclusion.

14                          THE WITNESS:        Entitled in which regards?

15      BY MR. HOOK:

16              Q      In regard to compensation for the property

17      damage to their home?

18                          MR. FELDMAN:        Same objections.

19                          THE WITNESS:        Yeah, they're entitled to

20      be put back in their pre-loss condition.

21      BY MR. HOOK:

22              Q      And that means they're entitled to recover the

23      replacement cost; right?

24              A      If -- well, it depends.

25              Q      It depends on what?

                                                                         Page 172

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 173 of 225 Page ID
                              Robert#:452
                                     Romero- 11/13/19

 1            A     Well, if they don't spend the money or they

 2      don't get the -- they don't complete the repairs, then

 3      they're not entitled to get the full replacement cost.

 4            Q     But if they replace their house, they're

 5      entitled to the replacement costs, right?

 6                          MR. FELDMAN:      Vague; overbroad;

 7      potentially calls for a legal conclusion.

 8                          THE WITNESS:      It depends.        You know, if

 9      our ACV is hypothetically $10 and the replacement cost

10      is 15, and they only spend $8, they're not entitled for

11      the full replacement cost.

12      BY MR. HOOK:

13            Q     Why not?

14            A     Because they didn't spend that money.

15            Q     What if they did?

16            A     If they did spend the money, then they are

17      entitled to receive the FRC of the estimated.

18            Q     And what was that first acronym you used, ACV?

19            A     Actual cash value.

20            Q     Okay.     And here, if the Bakers spend, you

21      know, $350,000 with Mackey, they're entitled to that

22      cost back, right, from Allstate?

23            A     It depends.

24                          MR. FELDMAN:      Vague

25      BY MR. HOOK:

                                                                      Page 173

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 174 of 225 Page ID
                              Robert#:453
                                     Romero- 11/13/19

 1            Q     Depends on what?

 2            A     It depends on did they spend 350 to upgrade

 3      their house?     Did they spend 350 for different items?

 4      We owe for what they had.          And we owe for a reasonable

 5      amount of money to get those repairs done, a fair

 6      amount.

 7            Q     A fair amount.

 8            A     A fair amount.

 9            Q     A reasonable amount, right?

10            A     Correct.

11            Q     Okay.     And how do you determine what's a

12      reasonable amount?

13            A     Well, we use industry guidelines, like

14      Exactimate is a guideline.           We also see if a general --

15      what a licensed general contractor can do the repairs of

16      like kind and quality for.

17            Q     Okay.     Are you familiar with California code

18      of regulations regarding standards for the estimation of

19      replacement value?

20            A     I mean sure I've read it.

21            Q     Are you currently familiar with the California

22      laws regarding insurers' obligations with respect to

23      estimations for replacement value?

24            A     I am --

25                          MR. FELDMAN:      Overbroad.

                                                                      Page 174

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 175 of 225 Page ID
                              Robert#:454
                                     Romero- 11/13/19

 1                          THE WITNESS: I have the -- I have the

 2      regs next to my desk.        I don't have them memorized.              So

 3      if you want to --

 4      BY MR. HOOK:

 5            Q     What are the -- what are the regulations?

 6            A     I told you I don't have them memorized.               I

 7      have the regs on my desk.

 8            Q     Well, what generally are the rules regarding

 9      standards for estimates of replacement value?

10            A     We have to replace it with like kind and

11      quality to achieve a reasonable uniform appearance.

12            Q     I'm asking but standards for estimates of

13      replacement value.

14            A     Well --

15            Q     While preparing the estimates, there's certain

16      legal standards that insurance companies need to comply

17      with in preparing estimates for replacement value.                    You

18      understand that?

19            A     I do.

20            Q     And what are those standards?

21            A     I don't have it memorized.

22                          MR. FELDMAN:      Calls for a legal --

23      BY MR. HOOK:

24            Q     Do you know what any of those standards are?

25            A     We have to deal fair -- we have to deal in

                                                                      Page 175

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 176 of 225 Page ID
                              Robert#:455
                                     Romero- 11/13/19

 1      fair dealings and we have to be ethical.                 We -- the

 2      estimate has to be discernable.

 3             Q     Fair dealings, ethical.           And what else?

 4             A     The estimate has to be broken down so they can

 5      understand the estimate.

 6             Q     Estimate has to be broken down.

 7             A     You can't just give them, you know, $30.                We

 8      have to itemize it.

 9             Q     Right.   Any other standards set forth by law.

10             A     I'm sure there are --

11                        MR. FELDMAN:        Legal -- calls for a legal

12      opinion.

13                        Go ahead.

14                        THE WITNESS:        I have to review them.          I'm

15      really tired right now. I don't recall them all right

16      now.

17      BY MR. HOOK:

18             Q     Do you recall any others?

19             A     Presently, I don't.

20                   Do you want your laptop back?

21             Q     Do you know if the regulations specify whether

22      an estimate has to be particularized as to whether it's

23      for a single-family home, multiple homes, or tract

24      dwellings?     Or does it not matter?

25             A     I'm not aware of that.

                                                                      Page 176

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 177 of 225 Page ID
                              Robert#:456
                                     Romero- 11/13/19

 1            Q     So you don't think it matters; it doesn't

 2      matter?

 3            A     Well, the estimate has to reflect the claim-

 4      related damages.

 5            Q     Okay.     And when you use industry standards, is

 6      it for tract homes or single-family homes; do you know?

 7            A     It's for the operation that -- it's for the

 8      operation that needs to be done.             If you have a trust

 9      system, then we estimate a trust system.                 If you have

10      conventional framing, we estimate conventional framing.

11      We estimate for what the insured has.

12            Q     Okay.     And when you prepare a replacement cost

13      estimate, is it permissible to include a deduction for

14      physical depreciation?

15            A     Yes.

16            Q     It is?

17            A     Wait a minute.        Repeat that so I can make sure

18      I understand your question?

19            Q     Sure.     When you prepare a cost estimate for an

20      insured for the replacement value, is it permissible to

21      include a line item for physical depreciation in that

22      estimate?

23            A     We do include --

24                          MR. FELDMAN:      Calls for a legal

25      conclusion.

                                                                      Page 177

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 178 of 225 Page ID
                              Robert#:457
                                     Romero- 11/13/19

 1                           THE WITNESS:     We do include depreciation

 2      on our estimates.

 3      BY MR. HOOK:

 4            Q      Okay.     Would it surprise you to learn that

 5      that's a violation of the California code of

 6      regulations?

 7                           MR. FELDMAN:     Lacks foundation; misstates

 8      the law.

 9                           THE WITNESS:     That's not my understanding

10      of the law.

11      BY MR. HOOK:

12            Q       I'm going to have you take a look at this

13      code section.        It's California Code of Regulations

14      section 265 -- 2695.13, standards for estimates and

15      replacement value.        Take a look at it for me, sir.

16            A      You want me to read the entire -- all -- all

17      four pages?

18            Q      Are you familiar with that statute, sir?

19            A      I've read it.      I mean, I don't have it

20      memorized.     I mean, it's --

21            Q      What's your understanding of what it is?

22            A      It's a DOI reg, from my understanding.

23            Q      Regulating insurance companies.              Correct?

24            A      Correct.

25            Q      Isn't Allstate subject to those regulations?

                                                                      Page 178

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 179 of 225 Page ID
                              Robert#:458
                                     Romero- 11/13/19

 1              A   Yes.

 2              Q   Are you supposed to comply with those

 3      regulations?

 4              A   Yes.

 5              Q   Is Edward Carracsco supposed to comply with

 6      those regulations?

 7              A   Yes.

 8              Q   Okay.     So on the second page, I'll point to --

 9      and I don't mean to step over you here but -- it

10      describes some of the prohibited conduct.                 Subsection C,

11      why don't you go ahead and read that for me into the

12      record.

13              A   The estimate?

14                          MR. FELDMAN:      I'm sorry.       Could I --

15      could I read it?

16                          THE WITNESS:      The estimate of replacement

17      costs shall not be based upon the resale value of the

18      land or upon the amount of or outstanding balance of any

19      loan.

20      BY MR. HOOK:

21              Q   Right.     And what's the next one say?

22              A   C, the estimate of replacement costs shall not

23      be based on the resale value of the land -- oh, I might

24      have read the same one.         Sorry.

25                  The estimate of replacement cost shall not

                                                                      Page 179

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 180 of 225 Page ID
                              Robert#:459
                                     Romero- 11/13/19

 1      include a deduction of physical depreciation.

 2            Q     Right.     And do you know why that is?

 3                          MR. FELDMAN:      Lacks foundations.

 4                          THE WITNESS:      I'm sorry.       I'm really

 5      tired, and I'm not sure right now.              But I know that

 6      we're allowed to depreciate.           The Department of

 7      Insurance have reviewed our files.              You know, they do

 8      market conduct reviews.         And it's our -- it's a practice

 9      to depreciate it.       I mean, it is recoverable, but

10      it's -- there's nothing -- the Department of Insurance

11      doesn't tell us we cannot depreciate.

12      BY MR. HOOK:

13            Q     Okay.

14            A     So I'm a little confused right now with this.

15                          MR. FELDMAN:      If you're tired, I'd rather

16      you take a break and not try to answer questions while

17      you're tired.       Catch your breath for five minutes and

18      continue.

19                          MR. HOOK:     Are you asking to take a

20      break?

21                          MR. FELDMAN:      Yeah, I think the witness

22      said -- he's articulated that --

23                          MR. HOOK:     Yeah, let's take a break.

24                          MR. FELDMAN:       -- he's tired.         I want to

25      make sure he's not tired while he's answering your

                                                                      Page 180

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 181 of 225 Page ID
                              Robert#:460
                                     Romero- 11/13/19

 1      questions.

 2                        MR. HOOK:       She's are going to get

 3      technical, so take what you need to take.

 4                        COURT REPORTER:         We are going off the

 5      record.     The time is approximately 4:25 p.m.

 6                        (Off the record.)

 7                        COURT REPORTER:         We are going back on the

 8      record.     The time is approximately 3:37 [sic] p.m.

 9                        MR. HOOK:       It's actually 4:37.         It's

10      okay.     But we -- it's getting late in the day, and off

11      the record we've discussed that we're all getting tired,

12      including the witness, and not doing our best.                 We've

13      agreed to conclude this first session of the deposition

14      and reconvene at a mutually agreeable date within 30

15      days, Counsel?     Or within 60 days?

16                        MR. FELDMAN:        Certainly within 60.           I'm

17      thinking about the holidays and --

18                        MR. HOOK:       Okay.     Fair enough.      Within 60

19      days we're going to reconvene to conclude Mr. Romero's

20      deposition.     And in the interim, the transcript will

21      just be handled pursuant to the Code of -- Federal Code

22      of Civil Procedure, or would you want to do a

23      stipulation?

24                        MR. FELDMAN:        Well, you raise an

25      interesting point.       With an electronic transcript,

                                                                      Page 181

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 182 of 225 Page ID
                              Robert#:461
                                     Romero- 11/13/19

 1      'cause that'll --

 2                        MR. HOOK:       Well, I --

 3                        MR. FELDMAN:        So here's what I would say,

 4      a couple things:      I agree with Counsel; we'll suspend

 5      the deposition for today.          His counsel will certainly be

 6      able to come back and continue and finish the

 7      deposition.     We may have some disagreements or we may

 8      not have some agreements about how long that second

 9      session will go, but that doesn't need to be addressed

10      further.

11                        I would propose, 'cause I'm a little

12      unclear as to the status of this transcript, that we

13      have the court reporter prepare a written transcript of

14      the deposition and forward it to my office so I can give

15      it to Mr. Romero to review.           He could review it and sign

16      it under penalty of perjury within 30 days of our

17      receipt of the transcript.           I will leave it to you as to

18      whether you want to maintain the original or whether you

19      want me to maintain the original.

20                        MR. HOOK:       That's fine.        You can --

21                        MR. FELDMAN:        I can maintain it and

22      notify you of any changes.           I'll also agree to make the

23      original available to the extent it's ever necessary for

24      court on, you know, informal 48-hour notice.                  And if for

25      some reason the original is lost or stolen, a certified

                                                                      Page 182

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 183 of 225 Page ID
                              Robert#:462
                                     Romero- 11/13/19

 1      copy can be used for any purpose in the case.
 2                          MR. HOOK:        So stipulated.
 3                          COURT REPORTER:           This concludes the
 4      deposition of Robert Romero.               We are off the record.
 5      The time is 4:39 p.m.
 6                          (Off the record.)
 7                          (Signature reserved.)
 8                          (Whereupon, at 4:39 the proceeding was
 9                          concluded.)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                      Page 183

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 184 of 225 Page ID
                              Robert#:463
                                     Romero- 11/13/19

 1     STATE OF _____________ )
                                       ) ss.
 2     COUNTY OF ____________ )
 3
 4
 5                I, ROBERT ROMERO , hereby certify under
 6     penalty of perjury under the laws of the State of
 7     California that the foregoing is true and correct.
 8                Executed this _____ day of __________________,
 9     20___, at _______________________, _______________.
10
11
12                                     _____________________________
13                                     ROBERT ROMERO
14                                     VOLUME I
15
16
17
18
19
20
21
22
23
24
25

                                                                      Page 184

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 185 of 225 Page ID
                              Robert#:464
                                     Romero- 11/13/19

 1                       CERTIFICATE OF NOTARY PUBLIC

 2                  I, LUCAS MAYEDA, the officer before whom the

 3      foregoing proceedings were taken, do hereby certify that

 4      any witness(es) in the foregoing proceedings, prior to

 5      testifying, were duly sworn; that the proceedings were

 6      recorded by me and thereafter reduced to typewriting by

 7      a qualified transcriptionist; that said digital audio

 8      recording of said proceedings are a true and accurate

 9      record to the best of my knowledge, skills, and ability;

10      that I am neither counsel for, related to, nor employed

11      by any of the parties to the action in which this was

12      taken; and, further, that I am not a relative or

13      employee of any counsel or attorney employed by the

14      parties hereto, nor financially or otherwise interested

15      in the outcome of this action.

16          Dated: 11/21/2019

17

18

19                    <%15280,Signature%>

20                      LUCAS MAYEDA

21                      Notary Public in and for the

22                      State of California

23

24       [X] Review of the transcript was requested.

25

                                                                      Page 185

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 186 of 225 Page ID
                              Robert#:465
                                     Romero- 11/13/19

 1                        CERTIFICATE OF TRANSCRIBER

 2                   I, LARRY LARA, do hereby certify that this

 3      transcript was prepared from the digital audio recording

 4      of the foregoing proceeding, that said transcript is a

 5      true and accurate record of the proceedings to the best

 6      of my knowledge, skills, and ability; that I am neither

 7      counsel for, related to, nor employed by any of the

 8      parties to the action in which this was taken; and,

 9      further, that I am not a relative or employee of any

10      counsel or attorney employed by the parties hereto, nor

11      financially or otherwise interested in the outcome of

12      this action.

13          Dated:    11/21/2019

14

15

16

17

18                      <%17929,Signature%>

19                      LARRY LARA

20

21

22

23

24

25

                                                                      Page 186

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 187 of 225 Page ID
                              Robert#:466
                                     Romero- 11/13/19
   [& - 35000]

             &            12:03 80:16                     2                        3
    & 2:12 117:15,19      12:30 103:13           2 3:10 22:22 47:5       3 3:11 29:15,20
      118:12              13 1:14 4:10 86:7        47:6 164:12             44:19 46:8 66:11
                            94:20 111:12         20 3:9 21:9 33:15         66:18 158:13
             0
                          1305 8:15                56:10 126:5 143:9     3,000 130:1,7
    0517768081 21:7       14 15:9 16:1 37:15       144:12,13 148:13      3,083 91:2
    08024 1:6               88:6,8 112:10          163:7 184:9           3,277 170:4
             1            15 38:1 59:3,7         20/20 56:13             3,525.79 105:10
    1 1:24 3:9 20:9,10      88:8 173:10          2018 21:9 65:13,17      3,933 88:15
      21:6                1525 160:24              68:10,15,15 123:6     3.5 166:2
    1,000 87:25             165:13               2019 1:14 4:10          30 58:23 60:16
    1,063.78. 153:4       15280 185:19           208 121:12                61:18 65:11 79:1
    10 9:11 36:17         153 111:25             209 121:12                80:24 132:20
      42:21 43:3 44:21    154 111:16             20s 113:17                161:20 167:9
      46:8,16 53:24       155 111:18,20          21 109:3                  168:10,13 176:7
      55:6 148:10,20      156 111:19             21,000 85:3               181:14 182:16
      173:9               16 88:16 120:9         21,472 84:20,25         30,000 91:20
    10,000 94:10            148:13               216 148:6               300,000 73:5
    10.57. 120:14         166 112:14             22 150:18               302 157:8,9
    10.59. 112:4          167 113:4 114:19       239 152:10              310 2:8
    10.67. 95:16          17 148:13              24 7:6 65:13            32 87:24 90:5,10
    100 15:5 65:19        170 122:4,13           248 153:3               320 84:19,22 85:14
      82:7 91:17 96:4     170,000 122:15         24th 62:8                 85:19 86:4
    106 106:3             179 120:11             25 136:7 152:10         322 163:13
    1067 156:16           17929 186:18           26 132:9 153:3          331 163:14
    10:07 1:15 4:9        180 120:12               155:5                 336 165:13
    10:44 35:8            186 1:24               26.87. 154:17           338-6526 2:16
    10:50 35:11           188 120:17             262 156:13              34 90:14 138:6
    11 164:24             19 124:11              265 157:3 158:10          166:23
    11.84 148:14          1900 72:19               178:14                340 166:14
    11/21/2019 185:16     1920 72:19 90:12       2695.13 178:14          35 90:19 167:23
      186:13                101:21               274 157:10              350 122:8,10,11
    117 94:23             1920s 76:7             277 159:3                 174:2,3
    11:54 80:13           193 120:19             279 160:23              350,000 122:4
    12 15:9 36:24         194 120:19             28 154:16                 173:21
      94:19 111:3 115:1   1985 9:2 10:16         29 111:13 168:2,3       3500 1:17 63:6
      128:6               1989 10:24               168:5                   128:17 130:10
    12,000 94:12          199 120:23             2:12 128:7                132:4,7,16,21
    125 111:9             19th 2:13              2:19 1:6 128:10           137:9 140:1
    126 87:11 111:10      1:38 103:16                                    35000 4:11


                                                                                     Page 1
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 188 of 225 Page ID
                              Robert#:467
                                     Romero- 11/13/19
   [359 - acknowledge]

    359 168:6            4:39 183:5,8           707 1:17 4:10           ability 7:7 120:2
    3618624 1:22                  5             71 94:22                  127:8 185:9 186:6
    364 153:20 154:4                            710 9:11                able 42:1 56:17
                         5 3:3,14 86:19,20
    364,297.84 84:3                             740 113:1,5,6             81:25 121:21
                           95:16,19 157:4
    365 168:25                                    114:1,21 115:1          126:15 127:8
                         5,000 38:24
    376 170:4                                     170:15                  134:11 137:3
                         5,746 90:23,25
    38 170:1                                             8                147:1 170:25
                         50 55:8 153:20
    39 91:1                                                               171:17,18,23
                         500 69:23              8 32:19 35:17
    397 113:1                                                             182:6
                         500,000 78:4             173:10
    399 170:17                                                          absolutely 48:10
                         501 2:13               800 64:6 109:3
    3:00 139:13                                                           70:24 72:13
                         52 84:2                83 3:13
    3:08 139:16                                                         ac 112:15
                         523 69:8               839-5179 2:8
    3:14 141:21                                                         accept 58:23 61:18
                         53,222.83. 42:18       86 3:14
    3:23 141:24                                                           78:21 80:24
                           42:20                87 95:6 104:12
    3:37 181:8                                                          acceptable 20:6
                         579.58 120:21          88 10:21,22
             4                                                            125:10
                         5th 47:17              89 10:22 11:4 95:4
                                                                        accepted 81:1,7,9
    4 3:12 31:11 32:8             6               95:15
                                                                          81:10
      83:21,22 110:18                                    9
                         6 148:23                                       accepting 101:16
    4,000 7:21 42:16
                         6.09 148:14            9 36:8,11               access 70:19,20
      44:19 46:8 51:16
                         6.16. 108:5            9.33 167:24 168:4         131:15
    4,169.41 94:5
                         6.77. 120:14             168:13                accessible 127:15
    4,440 115:25
                         60 181:15,16,18        9.33. 168:13            accommodate
    4,441 115:7
                         60,000 45:20           90017 1:18 4:11           149:18
    4,974.81. 106:22
                         603 161:8 165:21       90230 2:6               accompanies
    400 113:24
                           170:14,15            91 104:24                 20:24
    402 170:18
                         619 2:16               91803 8:16              account 25:9,12
    409 153:18
                         64 94:2                92 13:13 105:4            25:23,24,25 26:18
    409.64. 154:1
                         65 94:7                92101 2:14                28:4,5 48:5
    416 170:22
                         66 3:11 94:6,7,17      92nd 142:22             accounted 82:14
    417 112:1
                         6600 156:1             93 13:13                accurate 48:8,11
    419 170:23
                         67 86:3                94 105:12                 68:25 72:21 81:21
    420 169:10
                         689 95:2               95 105:10                 82:2,4,7 91:5,16
    4264 2:5
                         69 88:25 89:4          958 156:16                97:13 99:3 108:10
    446 156:3
                                  7             97 105:14                 185:8 186:5
    45 140:18
                                                98 111:2                accurately 7:7
    464.80. 154:3        7 101:22
                                                99.9 27:8               accused 57:15
    47 3:10              7,148.25. 94:4
                         7/12 42:17                      a              accusing 49:3
    48 182:24
                         700 25:20 51:17,18     a.m. 1:15 4:9 35:8      achieve 175:11
    4:25 181:5
                           53:14 129:5            35:11 80:13           acknowledge
    4:37 181:9
                                                                          60:18

                                                                                    Page 2
                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 189 of 225 Page ID
                              Robert#:468
                                     Romero- 11/13/19
   [acknowledged - amount]

    acknowledged           addressed 182:9        agree 4:12,20 35:6        34:22 36:8,25
      83:5                 addresses 117:2          50:4 59:12 60:21        37:6 40:24 41:20
    acknowledgeme...       adjust 39:7 57:23        82:6,9 98:18 99:5       42:21 43:3,25
      4:5                    117:8                  99:16 101:5 107:4       46:19 54:3,7,10
    acronym 173:18         adjusted 40:4            125:4 129:24            55:21 56:3,7 60:1
    act 60:17,18             155:3                  137:23 145:10           60:23 61:10,22
      116:18,19            adjuster 10:25           163:24 169:17           62:19 64:7,13,20
    acting 49:3,23           11:1,5,6,9,10,18       182:4,22                65:2,12 66:22
      50:3 123:8             13:9,11 23:15,16     agreeable 181:14          67:22 68:6,13,16
    action 185:11,15         26:20,22,24 48:1,2   agreed 181:13             70:4,9 80:24 84:5
      186:8,12               49:3,18,25 57:15     agreement 37:7            96:9 97:23 98:7
    actions 49:5             83:17 93:4 110:10      49:16 149:22            99:15,24 101:5,17
    active 81:18             110:13 121:16        agreements 37:9           102:8 103:4
    acts 48:4 58:17          171:19                 119:15 120:6            108:12,14,16
    actual 64:15           adjusters 5:22           122:25 123:3            118:6,14,19 126:1
      162:17 173:19          12:23 13:20 14:16      171:18,23 172:2         135:17 146:22
    acv 173:9,18             14:20 15:1,11          182:8                   152:23 156:8
    add 88:9 90:14           16:5 24:14,14        ahead 19:10 20:7          161:11 164:13
      94:3 105:4 124:15      27:4 57:19 60:1,7      48:17 56:12 94:18       173:22 178:25
      143:9 146:23           60:10,14 123:2         129:11,20 150:10      allstate's 21:2
      148:23               adjusting 11:16          176:13 179:11           24:10,23 28:23
    adding 88:19 90:8        24:13 144:24         air 43:20 151:6           39:19 57:13 65:20
      90:14,16,22 91:1     adjustments 33:11      al 1:4,7                  71:11 102:13
      92:3,4 95:1          administer 4:5         alan 1:4 2:19 5:1,3       108:23 119:5,12
      111:24               administered 6:21        5:20                    119:21 129:12
    addition 106:3         admonitions 6:5        alaperty 118:1            138:22 143:1
      161:1                  19:18                alder 113:15            allstate.com 25:10
    additional 40:1,2      adopt 97:22,23         alhambra 8:16           allstate.com. 26:8
      42:2 43:5,14,15,16   adopted 79:16          all000091 142:10        ambiguous 66:6
      56:22 67:11,16         145:2                allow 6:12,16             99:18 100:16
      70:14 83:16 88:20    advantage 54:7,10      allowed 127:20            101:8 102:4,11,18
      90:15 92:3 93:14     advise 67:19,22          158:22 161:11           108:17
      94:5 105:1,2           70:9                   180:6                 amend 138:18
      111:9,10,17,24       advised 70:4,11        allowing 105:2          amended 3:9
      120:11,12,18         affect 7:7,9           allstate 1:7 4:8 5:6    amount 15:11
      121:11 139:19        after's 10:6             5:21 9:21 10:4,14       44:10 54:2 55:24
      152:10 155:7         afternoon 103:18         10:19 11:17 12:22       59:16 69:7 91:22
      170:3,18               103:19                 16:7 17:24 18:15        96:6 106:11
    address 8:14           ago 16:9 17:13,14        19:7 21:7 28:24         109:16 115:19
      116:24                 17:16 18:9             29:1 31:11,17           129:7 149:10
                                                    32:9,19 33:17           157:17 163:9

                                                                                       Page 3
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 190 of 225 Page ID
                              Robert#:469
                                     Romero- 11/13/19
   [amount - authorizations]

      174:5,6,7,8,9,12    apart 159:22           argument 97:6           assigned 4:3 14:15
      179:18                172:1                  101:25 145:8            75:16,20
    analysis 96:22        apologize 154:5        argumentative           assist 14:24
      171:4,6               164:20                 27:14 28:8 30:10        105:22,23
    analyze 96:15 97:8    apparently 104:10        41:8 46:9 48:13       assistance 40:21
    analyzing 97:2          135:16                 50:10 71:6 77:15        134:24
    andrew 9:20,22        appear 35:19             79:12 97:5,11         assume 51:11
    angeles 1:18 4:11       161:9                  98:11 100:16            74:21,23,24 75:14
      8:23 9:6,8 86:2     appearance               102:3 116:7 126:3       157:22
      101:14                175:11                 126:19 131:23         assumes 102:2
    annually 33:15        appears 69:10            152:1                 astronaut 118:23
    answer 6:17 20:1        129:8                arising 21:7 60:20      attach 20:8 47:4
      24:25 25:18 27:20   apples 145:16,17       articulated 180:22        66:11 80:6 83:21
      28:9 29:14 30:13    apply 39:14,14,16      asked 19:2 24:22          86:19
      31:15 33:6,16         39:16 40:2 138:6       25:24 28:2,2 29:6     attached 3:16
      34:19 52:22 63:16   appointment              29:11 36:17 43:10       159:18
      65:4,19 66:9 71:7     124:6,10               46:15 50:20 51:5      attachments 63:12
      76:1 82:1 98:25     appreciate 8:7           52:20 57:6 62:14        63:13
      99:1 100:21 102:6     36:6 71:25             64:23 67:14 70:14     attempt 32:12
      102:22 119:2        appropriate 8:5          76:22 81:24           attend 8:19 9:3,12
      126:15 128:20         146:17                 102:11,24 104:6         10:6
      132:22 133:3,16     appropriately            107:9 110:13          attendance 4:22
      149:19 150:11         57:25                  115:9 119:24            20:18
      151:22 158:6        approximately            129:16 131:25         attending 10:9
      162:5 166:20          10:22 16:8 17:13       132:3 136:12,14       attention 49:2,7
      180:16                35:8,11 42:23          136:18 137:17         attorney 4:25 17:1
    answered 8:5            80:13,16 91:20         149:6                   17:6 21:16 22:2
      29:11 51:6 64:23      103:13,16 128:6      asking 23:21 43:5         23:4 24:4,6 31:16
      76:22 100:23          128:10 139:16          46:12 64:19,20          32:25 34:7,16,24
      102:12,24 115:9       140:18 141:21,24       65:2 79:21 91:7         35:23 51:12
      119:23,25 120:1       181:5,8                92:1,21 101:10,12       185:13 186:10
      135:10              arbitrary 145:2          101:17 107:11         attorney's 7:21
    answering 119:19      arcadia 15:19,19         115:8,14 119:20         33:1
      126:25 180:25       archive 28:18            123:7,15,17           attorneys 19:20
    answers 127:2         area 15:20 42:11         126:10,24 138:23        21:2,19 34:12
    anticipate 6:13         74:9 75:17 124:19      149:12 162:5          audio 4:14 185:7
    anybody 18:15           124:23 168:3           175:12 180:19           186:3
      78:15               areas 134:4            asks 21:6 22:22         august 10:22 11:4
    anymore 121:21        argue 31:8 136:1         29:15,20 31:11          70:22
    anyway 107:5            151:20                 32:19 36:24 37:15     authorizations
                                                   38:1                    19:14

                                                                                     Page 4
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 191 of 225 Page ID
                              Robert#:470
                                     Romero- 11/13/19
   [authorized - better]

    authorized 4:5         baker's 41:25            71:11 76:5 78:18        167:21
    auto 13:23             bakers 16:12             84:7 87:7 91:14       bedrooms 169:22
    available 14:23         23:13,14 24:3           92:15 93:9 96:1         169:23
      18:10,19 19:12,15     30:5 31:7 38:23         96:21 98:14 114:1     beginning 4:23
      121:23 123:2          39:16 46:8 75:16        115:13,18 149:19        16:16 105:24,25
      124:10 182:23         76:21 79:5 83:5         157:3 158:21            106:9,19 142:19
    avenue 2:5 8:15         101:20 102:23           161:9 163:5 166:7     behalf 2:2,10
    average 71:12           158:18 159:13           179:17,23             behaving 49:25
      108:7                 172:9 173:20          basic 8:10              bel 151:6
    aware 5:23 16:18       balance 16:2           basically 13:16         belief 76:5 77:1
      123:5,9 176:25        179:18                  69:6 81:1 101:1       believe 12:4,5
    aye 9:17               balances 60:11,13        101:24 144:1,9          20:16 30:16 35:17
              b            baldwin 3:14 53:2        150:9 169:5,24          41:16 42:4 43:10
                            70:4,7 75:4,19          172:4                   43:17 48:21 50:2
    b 3:7 5:1 8:12
                            76:12,18,20 78:3      basis 7:13 53:22          50:3 52:25 61:21
      81:19 136:15
                            79:9,16 80:22,25        54:16 76:19 77:1        65:16 67:25 70:14
    back 11:22 16:21
                            81:20 82:16 83:6        87:21 92:24             76:3,23 77:5
      27:11,16 29:17
                            83:13 89:8 91:3         101:15 113:9            79:19 82:4,18,21
      35:10,13 42:13
                            92:19 105:17,20         129:12 138:21           82:21 83:14,17
      47:2 52:21 54:12
                            121:22 132:13           147:10 159:16           85:8 97:12 98:4,6
      56:6 62:10 65:7
                            135:7,8 136:2         bates 47:10 128:25        100:3,5,17,22
      80:15,18 95:13
                            139:4 142:2,19,25       142:4,9 144:17          104:11 112:4
      103:15 112:23
                            143:4,8 144:19        bath 169:24               115:10,17 119:23
      113:14,17 115:6
                            147:21 153:19         bathroom 127:25           120:1,13 129:9
      128:9 130:8
                            154:3 156:1             144:13,16 145:22        133:10 147:19
      139:15,18,22
                            157:25 167:1            145:25 146:2,3,6        159:12 161:4
      140:2 141:23
                            171:25 172:7            150:17 157:7,8          163:2,4 171:22
      143:3,13,17,20
                           baldwin's 86:16          159:14 160:1          believes 98:7
      146:20 151:9
                            86:17,22 105:15         161:5,10 163:6,10     believing 76:19
      153:8 154:20
                            110:24 140:19           163:18,20 165:20      belongs 165:20
      164:12 172:20
                           ball's 149:6             165:22 166:1,13       bernardino 75:23
      173:22 176:20
                           barely 135:4             167:12                best 7:3,14 12:5
      181:7 182:6
                           base 69:23 161:11      bathtub 163:16,17         19:21 20:1 30:12
    background 74:22
                           baseboard 120:13         163:22 165:11,12        30:13 56:20 120:2
    bad 49:3,23 50:3,4
                            120:15                bathtubs 163:25           133:1 147:3,6
      54:13 57:15,20,22
                           baseboards 69:8        batty 89:13               156:21 170:8
      57:25 58:3,4
                           based 15:13,17         bedroom 126:9,15          171:1 181:12
      59:14,18 87:24
                            39:7 41:3 54:17         153:5,18,23,24          185:9 186:5
      123:8 164:12
                            54:18 55:14,15          154:14,15 155:4       bet 29:7
    baker 1:4 2:19 4:8
                            56:21 64:12 66:9        156:9 161:14,14       better 51:12 56:19
      5:1,3,3,20 28:5
                            69:14,14,16,24          166:23 167:6,9,14       82:1 96:17,19
      45:17 73:17,20

                                                                                       Page 5
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 192 of 225 Page ID
                              Robert#:471
                                     Romero- 11/13/19
   [better - carries]

      126:1 166:20        boss's 18:17           building 12:15,17       called 5:12 13:14
    beverly 151:6         bottom 42:8 47:10        40:6 95:19 159:24       41:5 44:24 96:12
    bid 60:24 61:22         160:6                builds 101:22           calling 170:6,6
      66:24 68:21,23      bought 95:18           built 72:19 101:21      calls 37:19 40:11
      75:8,11 82:17,19    boulevard 1:17           113:13 114:9            45:14 56:11 57:16
      100:4,14 101:14       4:10                   116:9 117:7             58:5 59:19 172:13
      103:1               box 23:22,23,25          120:20                  173:7 175:22
    bids 119:17 120:4       24:1                 bulk 63:8                 176:11 177:24
      120:7               brain 162:7            bunch 26:25 96:8        campus 9:7,9
    big 12:15,16 72:3     break 7:24 35:2          146:4 157:1           capable 83:6
      88:7 90:7,7 132:7     80:7,9,11,21         burns 17:21             capacity 11:7,8
      138:13 148:22         103:10,23 127:25     business 10:11            13:22,23,25,25
      149:7,21 150:8        128:12 140:5           130:17                  22:11
      156:18 163:8          142:14 159:21        button 134:10,16        captured 4:13
      165:17                180:16,20,23                   c             care 100:12 159:8
    bill 41:21,25 42:2    breath 132:6                                   career 164:4
                                                 c 2:1 4:1 179:10,22
      43:8,10 49:19         180:17                                       carefully 98:25
                                                 ca 1:18 2:6,14 4:11
      50:15 51:3 53:13    brian 18:4                                       136:13
                                                 cabinet 116:4
      54:24 56:21         bring 21:12 23:1                               carpenters 85:14
                                                   161:7,7,8,10 166:1
    bills 41:22 44:25       29:24,25 30:22                               carpentry 113:23
                                                 cabinetry 112:25
      56:16                 31:13 32:21,23                               carpet 108:5,7,7,8
                                                   114:23 115:5
    binder 51:14,15         36:11,19 37:1,17                               108:13 109:1,6,15
                                                   117:10,12 119:11
      51:22 52:1,9,25       38:4 50:20 52:20                               110:18,20,21,22
                                                   124:24 170:9
      63:15 129:4           126:21 127:6                                   157:2,5 158:10
                                                 cabinets 113:6,7,8
    bird's 113:16           131:12,17,19,25                                163:1 169:3,6,18
                                                   113:14,19,22
    bit 7:20 12:24 32:1     137:14,22 138:3                                169:23 170:23
                                                   114:6,8,9 116:10
      51:19 82:1 149:16   brings 16:22 19:16                             carpeting 170:20
                                                   155:25 165:17,18
    bite 118:5              57:9                                         carracsco 5:23
                                                   165:19,22 166:13
    blocks 154:18         broadway 2:13                                    16:4 17:20,22
                                                   166:19
      157:13 158:4        broken 67:2 176:4                                27:12,16 41:15
                                                 calculations
    bludgeon 101:15         176:6                                          43:7 47:1 48:1,3,9
                                                   143:22
    blue 153:10 161:5     brothers 8:21                                    49:5,6,23 53:15
                                                 calendar 18:18
    bodily 13:24          brought 35:19                                    54:21 59:15 67:13
                                                 california 1:2 4:6
    bolton 73:17            49:2,6 53:6                                    67:15 78:6 79:4
                                                   4:17 8:16 9:6
    bonus 55:23 56:3        126:18,20 137:18                               82:16 83:1,3 93:4
                                                   15:21 58:9 174:17
      56:4                brown 88:19                                      116:15 157:21
                                                   174:21 178:5,13
    bookcases 170:9       brownstein                                       164:15 171:6,20
                                                   184:7 185:22
    booklet 6:9             164:17                                         179:5
                                                 call 14:12 24:17
    booth 121:13          bs 10:3                                        carrasco 16:7
                                                   43:10 56:11 74:17
    boss 18:2             bucks 71:16 112:4                              carries 6:23
                                                   122:21


                                                                                      Page 6
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 193 of 225 Page ID
                              Robert#:472
                                     Romero- 11/13/19
   [case - cleaning]

    case 1:6 6:1 17:24      175:15               checks 12:1 42:11         63:12,17,22,25
      19:13 41:5 59:17    certainly 8:1            42:15 74:22             64:6,21 65:21,23
      61:20 72:25 79:19     181:16 182:5         chicago 11:19,20          66:7 67:24 68:25
      99:24 109:24        certificate 185:1        12:3,8                  69:1 70:19 71:13
      116:6 118:15          186:1                choice 130:4 136:6        78:23 79:6 81:14
      127:23 138:6        certified 4:14           139:25                  116:18 129:1,8
      183:1                 182:25               chose 127:6               131:21,21 132:1,2
    cases 57:20 85:8      certify 184:5          chosen 131:1              132:3,4 138:7
      170:16                185:3 186:2          chris 2:7                 139:19 147:10,12
    cash 173:19           cghlaw.com 2:7         christian 8:20            152:24 172:6
    catastrophe 9:23      chance 19:19           christopher 2:3,4         177:3
    catch 180:17            20:12 139:19           4:25 5:19             claimants 59:10
    category 21:1,1         143:7                chronological 42:8      claiming 123:8
      31:3,4              chandelier 112:11      circa 90:12             claims 11:1,10,11
    cathedral 8:20        chandeliers 93:18      circumstances             11:16,18 13:9,11
    cause 37:5,24           93:21                  39:6 41:3 61:2          13:17 14:6,19
      38:11 52:10 76:6    change 22:19             65:24 99:23             15:4 18:6 21:13
      87:8,13 93:20         95:17 153:8          city 2:6 8:22             22:5,16 25:20
      95:21 103:6         changed 12:24          civil 181:22              33:11 42:9 48:24
      113:10 116:2          15:10,13             claim 13:15,19,21         50:20,25 51:11,23
      126:13 132:7        changes 15:22            16:12,19 17:2,2,3       52:16,25 53:23
      133:17,24 136:23      19:19,22 149:16        18:20,24 19:3,3         55:16,24 60:20
      145:13 147:20         182:22                 21:6,7,18,25 22:5       67:8 117:8 122:18
      156:9 162:2         character 76:11          22:8,10,21,25 23:2      128:14 129:6,10
      169:22 182:1,11     characterization         23:8,11,13,16,22        131:10,15 132:23
    causing 110:3           48:9                   24:3,13 25:4,7,25       135:14 137:3,5
    cautioned 19:21       charge 55:7              26:14,16,18 27:10       141:8 145:1
    cdfn 26:2               107:12 111:25          29:5 31:13 32:11        149:19 152:16
    cdnfn 25:10 26:8        114:13 115:6           32:12,16 33:18,19     clarification 47:10
    cdx 95:12               119:13 145:20          33:20 36:10,16,19       66:14
    ceiling 88:14           152:19                 37:1,11,16 38:16      clarified 31:2
      125:24 159:24       charged 44:8             38:17 39:4,6,7,13     clarify 26:10
    ceilings 88:9,10      charges 104:7,9,17       41:2,2,4,16,18          31:21 32:1,4
      90:23,24 93:1,24      108:4 119:22           42:6 48:25 49:8       classes 9:20,24
      134:22 145:16         126:11 148:14          50:21 51:8,12,24      clean 28:13 125:19
      160:5               charging 44:5,7          52:1,4,8,16 53:1        148:8
    cell 4:19 24:18         55:6 93:3 114:14       53:14 54:12 55:5      cleaning 87:23,25
    central 1:2             145:14 161:8           55:7 56:17,21           88:1,1 90:20
    cents 109:3           cheaper 81:12            57:14,23,24 58:23       105:8 124:17,20
    certain 55:24         check 112:13             59:5 60:9,15 61:2       125:13,14 146:5
      99:23 149:10                                 61:8,24 62:2            148:7 157:1

                                                                                     Page 7
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 194 of 225 Page ID
                              Robert#:473
                                     Romero- 11/13/19
   [cleaning - construction]

      169:25              coffered 88:9          compare 69:22           concerns 41:22
    cleanup 90:18           90:23,24 93:1,24       86:16 89:8 145:16       49:18 53:17,20,21
    clear 6:5,10,11         94:4 145:15            146:10 147:1            82:23,25 83:4
      23:24,25 28:11,12   coffers 104:9          comparing 100:1         conclude 181:13
      90:6,13 149:11      cogent 127:1             147:7                   181:19
      150:6               coincide 110:25        compensation            concluded 183:9
    click 63:20 64:2      collect 44:22            172:16                concludes 183:3
      134:10,11           collected 118:22       competent 101:19        conclusion 40:12
    client 25:12,13       college 9:3 10:2       competing 100:14          58:6 59:20 96:2
    clients 109:15        colloquy 136:25          101:13 120:4            129:12 138:22
    clip 63:20,20 64:3    come 52:21 70:25       competitive 66:24         172:13 173:7
    close 12:8 56:17        73:6 78:17 96:2        68:21,23 75:8           177:25
      90:1 140:7 154:15     97:9 112:22 149:8      103:1 119:16          condition 151:10
      156:16 163:7          171:18,23 182:6        120:7                   172:20
    closely 154:9         comes 38:24            complain 132:5,6        conduct 179:10
    closet 126:7 167:7    comfortable 7:25       complaints 38:2           180:8
      167:8,14 168:2,9    coming 26:11 45:4        38:13 49:22           confirm 161:6
    closets 167:13          48:5 89:22           complete 64:14          confused 26:1
    closing 101:25        commented 19:23          118:17 129:5,8          180:14
    coat 88:7,16,17,20    commercial 12:15         173:2                 conjunction 36:10
      90:15 91:2 94:5       12:16 164:25         completed 82:22         connect 9:24
      111:10,13,18        common 90:11           completely 48:3         connected 160:13
      120:12 121:11         110:9 146:23           79:17 130:23          consecutive 47:11
      133:25 152:10       communicate 30:1       complex 43:19,22        consider 59:17
      153:4 155:7         communicated           complied 132:8            76:19 108:18
      170:18                79:4                 comply 175:16             112:5
    coats 90:8,22 91:2    communication            179:2,5               considerable
      92:3 93:14 94:2       30:3,6 67:25         complying 60:7            122:2
      105:2,3,11 111:24   communications           136:12                considered 53:13
      120:18 150:24,25      22:23 23:1,7,10      comprehensively           59:9 150:2 161:23
      151:3,10,11,13        29:20 30:3 31:12       21:25 22:1            consistent 28:23
      155:11,19,20          31:18 32:10 60:19    compromise 82:11          99:14
      170:2               companies 96:11          82:12                 consisting 36:3
    code 58:9,13,17         175:16 178:23        computer 22:19          constantly 48:4
      60:4,8,18 74:18     company 5:7,22           24:1 28:22 127:13     construction 3:11
      75:15,19 110:4        13:22 15:14 31:12      127:15 146:8            60:24 61:12,23
      174:17 178:5,13       31:18 32:10,20         153:7                   66:1,2 67:16 71:2
      178:13 181:21,21      36:8,25 40:22        computers 34:3            72:1,4 75:4 76:13
    codes 74:9 75:20        42:1 45:13,20        conceded 100:3            76:18,20 78:3
    codified 58:8           54:9 78:11 87:1      concern 44:18             79:10,21 80:23,25
                            120:24 121:4           55:5 170:2              81:21 82:17,19

                                                                                      Page 8
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 195 of 225 Page ID
                              Robert#:474
                                     Romero- 11/13/19
   [construction - custom]

      83:6,13 85:2           174:15                 94:8 96:20,23,25      county 184:2
      113:18 117:19,20     contractor's 50:4        100:9 103:9           couple 88:6
      117:21 118:12          77:20 160:22           106:16,24 109:17        145:19 169:22
      144:19 157:25        contractors 72:25        109:20,21 112:3         182:4
    consultant's             73:25 74:17,25         117:22 142:2,3        course 8:4 11:17
      105:15                 75:2 77:9,10           143:6 144:14            11:20 12:3 13:2,5
    consulting 3:12          102:14 103:5,7         146:10 157:18,24        44:21 130:16,17
      80:1 83:18 91:8        120:6 122:24           166:15 167:3            149:15
      104:4 108:11         contracts 36:24          174:10 178:23,24      court 1:1 4:2 5:8
      110:11 128:13          37:5                   184:7                   6:6,21,23 35:7,10
      134:2 143:2,10       control 15:23,24       corrected 19:25           62:13 80:12,15
      153:15,19 157:13     conventional           cost 40:24 50:7           103:12,15 128:5,9
    consulting's             177:10,10              69:16,17,20 71:12       139:12,15 140:10
      161:15               conversation 27:2        71:12 84:23 85:5        140:13,17 141:20
    contact 123:23           29:8 49:10,11,15       85:5,22 87:11           141:23 181:4,7
    contemporary             53:16 68:19            95:25 98:15 105:1       182:13,24 183:3
      99:14                  141:13 171:14          108:13 112:23         coverage 11:14,25
    contents 93:17         conversations            115:24 119:17           39:23,24 42:24
      112:12 118:24          29:6,15 34:10          162:17 172:23           59:12
      120:24 121:4,9         121:16                 173:3,9,11,22         covered 61:12
      131:7                cooperating 71:9         177:12,19 179:25        88:10 104:19
    continue 104:11        cooperative 71:3       costs 67:2 98:17        covina 15:20
      104:14 108:3         coordinate 121:22        99:4 117:19 173:5     created 38:3
      129:11,17 138:17     copies 146:8             179:17,22             criminal 74:22
      141:17 144:11        copy 22:7,10           could've 126:18         criterias 96:8
      145:23 180:18          136:8 183:1            126:20 127:4          criticized 131:2
      182:6                copying 22:21          counsel 6:18 19:23      critique 143:2
    continued 149:15       cork 163:9,12            25:21 30:20 31:3      critiquing 26:20
    continuously           corner 142:9             31:3 47:9 51:21         27:5
      140:4                  167:25                 101:25 103:11         crown 71:23 89:9
    contract 40:14         corral 14:19             126:20 127:13           135:1 150:24
    contractor 54:6        correct 8:7 12:13        129:24 132:3            155:19
      68:4 72:6,11,14,18     13:18 14:8,16,17       141:12 142:6          csula 9:12 10:6,10
      73:6,16 74:2,12,18     16:6 20:3,5 25:17      149:5 181:15          culver 2:6
      74:19 75:10 77:2       26:10 35:21,22         182:4,5 185:10,13     current 8:14 13:14
      77:7,17 78:1           40:25 41:6 42:25       186:7,10                14:25
      81:15,17 82:24         43:1 64:10 68:4,7    counsel's 20:18         currently 174:21
      100:13,18 101:13       68:8,10,13 69:25     count 11:4 139:7        custom 113:13
      101:19 103:1           70:9 74:14 78:14       168:16,16               116:10 117:10,12
      117:23 122:22          82:8 83:20 84:3      counted 94:20             117:14 155:24
      146:21 171:15          87:9 91:10 92:20

                                                                                      Page 9
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 196 of 225 Page ID
                              Robert#:475
                                     Romero- 11/13/19
   [customer - deviation]

    customer 11:14,15       deal 48:3 49:4         demand 132:1              180:1
      18:18 24:21 54:7        75:12,13 98:23       demanding 20:18         depth 171:8
      61:11 118:13,17         138:13 156:18        demo 86:14 87:1         describes 179:10
      119:15 122:21           175:25,25            demolition 86:23        describing 53:13
      124:9                 dealing 105:24           159:4                 description 3:8
    customers 24:17           130:12               demotions 38:2            69:12
      26:17 45:7,16         dealings 60:5          denied 70:18,18         desire 68:4
      82:18 92:24             176:1,3                70:20 147:13          desk 14:13 28:13
    cv 1:6                  deals 132:23           deny 92:24 147:9          175:2,7
    cyber 34:2              dealt 117:6 165:8        147:12                destroys 39:1
              d             debate 127:3,10        denying 53:23           detach 88:22
                            debris 86:7,14         department 14:2           106:10,25 112:14
    d 3:1 4:1
                              87:11,14               33:14 61:15 180:6       114:21 115:24
    daily 44:14 110:8
                            december 123:5           180:10                  116:3 156:3 159:2
    damage 33:19
                            decent 31:5            depending 13:25           159:19 160:17
      37:10 38:16 39:10
                            decided 135:19,20      depends 11:7              163:15
      39:21 40:1 73:5,5
                            decipher 42:1 67:1       13:22 39:20 40:5      detached 88:23
      116:5,17 117:6
                              67:3 70:1,13           40:19 41:1,2            114:9 121:14
      159:2 161:2
                            decision 54:18           43:20 45:25 59:21       160:16
      165:11 172:17
                              59:23                  61:1 65:23 73:1       detaching 106:1,7
    damaged 114:8,12
                            deduction 177:13         73:10 98:21 99:7        107:19 114:4
      159:4 163:22,25
                              180:1                  99:9,19 119:8           159:17
    damages 11:12,13
                            deductions 153:16        122:20 156:25         detail 44:18 68:20
      12:21 40:8,21
                            defendant 2:10           165:24 172:5,24         70:14 126:16
      68:25 69:2 81:14
                              14:1                   172:25 173:8,23       detailed 79:25
      177:4
                            defendants 1:8 5:5       174:1,2                 80:2 83:24
    dat 16:14
                            deficiencies 70:5      deployed 9:22           details 15:25
    date 1:14 16:8,17
                              70:10,12             deposition 1:11           79:24
      16:18 37:16 42:3
                            definitely 72:17         3:9 4:7 6:6 16:23     determination
      42:15 49:13 62:6
                              80:2                   18:7,10,16 19:8,12      152:24
      62:7 67:18 181:14
                            defrauding 43:24         21:4 28:3 31:1        determine 39:23
    dated 185:16
                            degree 9:18,19           126:10,22 130:6         57:7 69:4,13
      186:13
                              10:2                   131:24 136:5            146:6 170:7
    day 60:15,16 79:8
                            dehumidifiers            137:15,18,20            174:11
      121:23 127:18
                              43:21 57:8             138:1,20 149:5        determined 40:9
      138:12 181:10
                            delays 27:11             181:13,20 182:5,7       42:24 84:8
      184:8
                            delete 23:24 28:18       182:14 183:4          determining 11:25
    days 18:9 58:24
                              28:20                depreciate 180:6,9        119:5,12
      59:3,7 61:18 79:1
                            deleting 29:1            180:11                deviation 158:12
      80:24 181:15,15
                            deluxe 95:18           depreciation              158:13
      181:19 182:16
                                                     177:14,21 178:1

                                                                                      Page 10
                            Personal Court Reporters, A Veritext Company
                                            818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 197 of 225 Page ID
                              Robert#:476
                                     Romero- 11/13/19
   [device - dwellings]

    device 138:2           direction 60:11,12      128:17 130:1           downs 164:24
    diagonal 94:25         directly 23:12          132:1 136:8 138:1      downstairs 106:17
    diary 17:3 22:21         26:14,18 132:14       142:5                    163:19
      23:11 32:13 41:18    disagree 130:25        documented 63:22        doy 33:12,15
      42:6,9 52:16,18        145:11                64:21                  dragged 46:16
      53:12,14 62:3        disagreements          documents 3:10          dried 41:24 46:23
      63:12 78:23 124:7      182:7                 7:20,21 16:22            57:7
    diego 2:14 17:15       discernable 176:2       20:19 21:23 30:22      driving 76:6
      17:18                disclosures 138:3       31:13 34:5 36:4        drugs 7:5
    difference 109:3,7     disconnect 159:20       36:11,19,22 37:2       dry 40:8,16 41:6,9
      112:25 114:6         discount 57:5           37:17 38:4 47:5          41:13 43:17
      133:9 154:19         discounted 79:17        127:5,12 130:11          164:24
      157:9 158:25         discovery 4:16          130:21 137:17,20       drywall 13:6
    differences 170:8        130:20 132:10         138:3,24 139:20          71:16 112:18
    different 12:17          138:2                 140:1 145:5              133:24 134:3,22
      13:23,24,25 14:6,7   discrepancies          doi 178:22              drywall's 112:22
      39:4,13 49:17          119:16 158:3         doing 13:23,24            133:24
      61:8 66:7 71:13      discrepancy             15:23 33:23 40:17      drywalls 133:8
      71:18,19 129:16        105:14 106:13         44:22 46:7 51:21       dual 159:8
      144:21 146:25          120:17 133:24         60:15,16 83:6          duct 106:1,5,8,23
      147:20 152:9           156:4 161:17          100:8 111:23             106:24 107:14
      153:14 157:14          165:17                116:2 129:17,17        ducting 112:16,17
      166:25 172:6         discuss 18:7 51:1       129:24 133:1             112:19,24
      174:3                  130:24 131:21         136:7 138:17           due 39:25 49:5
    differently 146:7      discussed 94:18         140:4 143:25             53:23 165:1
      154:13                 143:10 148:21         156:20,22 161:1        duly 5:12 185:5
    difficult 24:13          181:11                169:3 171:5            duplicate 105:8,11
      48:3 67:1 69:4       discussing 80:21        181:12                   112:13 130:11
      70:13 125:19           128:13 151:24        dollar 54:2 69:7        duplicates 130:15
      147:7 170:5          discussions 157:23      74:4 106:11 117:7      dust 125:13,17,22
    difficulty 63:10       dishwasher              117:15 141:4             125:23
    digital 4:13 6:7         120:25 121:7          149:10 163:2,8         dustless 90:16,19
      185:7 186:3          displaced 39:19,20     dollars 29:7 53:22        92:4 105:5 111:11
    digitally 4:9          dispute 52:15           93:2 101:21 109:3        111:18 120:12,18
    dimas 101:22             122:3 124:2           112:1                    121:11 124:15,25
    dime 148:20              162:16               domes 88:9 94:4           125:10,13 156:23
    diming 107:5           district 1:1,2          104:9                    157:2 168:25
    dining 90:21,24        document 20:8,14       donuts 29:7               170:17,21
      112:10                 20:15,20 21:3,12     double 112:13           duty 138:3 152:23
    direct 26:22             31:4 35:17 55:4       153:10                 dwellings 176:24
                             80:10 127:8

                                                                                     Page 11
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 198 of 225 Page ID
                              Robert#:477
                                     Romero- 11/13/19
   [e - estimates]

              e            edward 5:22 16:4       entail 11:6 39:12     84:11 86:5,17,23
    e 2:1,1 3:1,7 4:1,1      67:15 78:6 79:4      entailed 11:16        89:2,5,6,8 90:13
      8:12,12,15 17:2        93:4 179:5           entire 16:10 20:14    91:3,5,9,12,23
      22:24 23:11,13       effect 6:24 36:25        21:6 51:23 52:1     92:2,2,12,18,19
      24:3,6,11,12,17,20   efficiency 51:22         64:25 74:20         93:20 95:2,10
      24:24 25:6,7,8,11    efficient 53:18          106:17 178:16       103:5 104:18
      25:12,13,16,22,24    effort 35:21           entirely 99:14        105:15,16,20,20
      25:25 26:6,9,13,15   efforts 54:20          entitled 7:14 34:17   105:25 106:9,11
      26:16,17,25 27:4     eight 15:2 16:1          34:20 98:12 151:3   106:20 107:22
      27:12,16,24,24         105:17 120:15,16       172:11,14,19,22     108:11,23 109:7
      28:4,4,11,11,16        155:4,6,8,9            173:3,5,10,17,21    109:10 110:10,24
      29:1 30:9 31:6       eighteen 163:1         entitles 172:9        114:16 116:3
      32:2,13,17 45:6      eighty 154:6,7         entrepreneurship      117:18 118:14,19
      46:25 47:16,22       either 92:19             10:11               119:20 122:4,12
      48:18,20 49:9,10       113:15 136:14        equality 73:1         126:11,16 128:13
      63:3,6,8,21,23       electricians 85:13       152:22              129:13 132:13
      64:4,15,16 70:20     electronic 29:3,5,8    equally 54:2,5        133:7,21 134:2
      96:13 130:19,20        30:2,6 51:24         equipment 43:18       135:6,7,8,20 136:2
      164:3,11               53:14 136:10           44:10               137:4,10 138:22
    earlier 155:22           141:10 181:25        era 72:4              139:4,21 142:2,19
    early 41:16            electronically         es 185:4              142:25 143:2,4,8
    easier 42:16             22:18                especially 105:7      144:12,21 147:5
      131:20               elevens 101:22         esquire 2:3,11        147:17,18,20,25
    easy 43:20 63:9        em 18:17 55:7,8        estimate 3:13,14      148:2,18 150:2,5
      71:16                email 26:22              7:13,14 11:13       153:16,19,19
    economics 10:11        employed 37:8            12:5,19,20 15:4     154:21 155:18,24
    ed 17:20,22 27:12        185:10,13 186:7        46:1 49:17,18       156:1 157:10,11
      27:16 29:6,8 43:7      186:10                 50:4 53:2,2,3,19    158:4 170:8 171:2
      44:25 48:1,3         employee 185:13          53:20 54:6,16       171:7,12,25 176:2
      49:23 50:2 53:15       186:9                  56:7 61:12,19       176:4,5,6,22 177:3
      54:21 57:19 67:13    employees 19:7           62:6,7,22,24,25     177:9,10,11,13,19
      68:18 87:7 100:3     employment 37:7          63:18 65:12,15      177:22 179:13,16
      121:21 122:23,23       37:9                   66:1,2,13,15,23     179:22,25
      123:7 145:2          empty 90:17              67:1,4,12,17,23   estimated 76:21
      146:14,16 150:4      encapsulate 148:9        68:12,13,17,20,24   80:3 173:17
      153:1 157:21         ended 44:19              69:1,3,3 70:5,10  estimates 17:4
      161:6 164:3,15,19      121:20 124:8           70:13 72:19,21      52:17 55:1 59:17
      171:25,25 172:6      engaged 171:6            73:23 78:22 79:5    82:4,7,11 99:25
    ed's 57:24             ensure 32:14,15          79:9,17,18 80:22    100:1 101:6 102:9
    education 10:7           43:18 94:14 100:8      80:23,25 81:1,21    104:21 115:14
                                                    83:19,25 84:2,6,7   122:3,8,10,11

                                                                                  Page 12
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 199 of 225 Page ID
                              Robert#:478
                                     Romero- 11/13/19
   [estimates - feldman]

      134:3 154:12         example 38:23          express 82:23,25        fan 73:15
      170:24 175:9,12        44:10,11 69:22         83:1                  fan's 73:13
      175:15,17 178:2        84:18 119:11         expressed 68:3          far 134:5,6,7
      178:14                 153:17               extensive 86:2            145:6 172:1
    estimating 11:21       examples 110:5,6       extent 34:19 51:25      fast 60:23
      12:1                   144:11                 182:23                faster 42:12 62:7
    estimation 174:18      excellent 103:22       exterior 117:17           134:9 137:11
    estimations            exceptions 59:8        extremely 24:13         faucet 159:6,10,13
      174:23               excessive 44:4           43:22 69:4 84:20        159:18,19 160:7,7
    estimators 54:13         161:23                 85:1,15 147:6           160:13,18 163:14
      54:14                exchange 25:17         eye 113:16              faucets 159:1,2,3
    et 1:4,7               exchanges 27:12        eyes 89:13 154:5          163:15
    ethical 176:1,3        excuse 10:18             169:16                fear 150:22
    ethics 60:4,8            33:13 66:15 68:12              f             features 166:5
    evaluate 68:16           128:6 132:20                                 federal 127:20
                                                  facility 114:20
      84:5 92:21             140:12 164:16                                  181:21
                                                  fact 52:24 74:24
    evaluated 66:21        executed 184:8                                 feel 115:14 124:2
                                                    75:1 110:9,12
    evaluating 83:13       exercise 104:11                                  133:14
                                                    159:5 161:10
      119:21               exhibit 3:9,10,11                              feet 38:24 69:8,23
                                                  factors 15:14,16
    evaluation 83:8          3:12,14 20:9,10                                115:22 116:4
                                                  facts 7:8 8:10 41:3
    event 39:10              47:5,6 66:11,18                                153:18,20,20
                                                    59:11,13,16,22,23
    events 42:9 88:2         83:21,22 86:19,20                              155:25 156:2
                                                    60:2 61:1 65:24
      107:1,18,18            164:12                                         157:10 163:7
                                                    66:8,9 102:2
    eventually 49:21       exhibits 3:16                                    167:9,24 168:2,3,4
                                                  failing 60:18
    everything's 23:10     expected 59:4                                    168:5,10,13,15,15
                                                  fair 54:5 162:1
      82:14                expecting 55:8                                 feldman 2:11 5:4,4
                                                    174:5,7,8 175:25
    evidence 102:3         expeditious                                      17:7,10,11,20,20
                                                    176:1,3 181:18
    exact 13:10 16:8         137:16                                         20:23 21:20 24:5
                                                  fairly 82:2 91:16
      16:14,17 144:20      expenses 40:2                                    27:13,22 28:8
                                                    91:17
    exactimate 88:3        expensive 112:1                                  29:11 30:10,24
                                                  faith 49:3,24 50:3
      107:1,17 109:12        115:15 119:4                                   31:8,20 32:4 33:6
                                                    50:5 57:15,20,22
      174:14                 163:3                                          34:9,12 35:1,4
                                                    57:25 58:3,4
    exactimates 44:11      experience 54:17                                 36:1 37:19 38:6
                                                    59:18 123:8
    exacting 84:23           72:15                                          38:20 39:3 40:11
                                                    164:13
    exactly 67:1 69:5      expert 43:9,11                                   40:18 41:8 45:14
                                                  familiar 58:13,16
      141:11,12 170:7        57:1,7,11 120:7                                45:24 46:9 47:9
                                                    130:20 141:8,9
    exam 33:14,15          expertise 54:17                                  47:14 48:13 50:1
                                                    174:17,21 178:18
    examination 3:2        explain 43:23 63:5                               50:10,21 51:5,21
                                                  family 106:15
      5:15                 explained 70:12                                  52:3,7,12,15,23
                                                    107:4 176:23
    examined 5:14          explanation 43:2                                 53:6,9,25 55:11,17
                                                    177:6
                                                                            55:25 56:11 57:16

                                                                                      Page 13
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 200 of 225 Page ID
                              Robert#:479
                                     Romero- 11/13/19
   [feldman - footage]

      58:5,10 59:19          180:21,24 181:16     financially 40:13      fixtures 94:19
      60:25 61:6,13          181:24 182:3,21         185:14 186:11         105:16 165:16
      62:1 64:23 65:3     fell 159:24             find 25:22 40:1        flood 164:25
      65:22 66:5,13,16    felt 43:8 54:21            42:7,12 50:22       floor 2:13 38:25
      69:19 70:6 71:5        56:23 81:11 83:5        51:19 65:8 78:20      77:11,12 90:12,15
      72:22 73:8 74:6        84:14                   82:3 117:11           92:4 95:4,23 96:5
      76:1,22 77:15       field 11:24 13:20          135:13,19 136:12      96:6,7 97:14
      78:8 79:11 80:8        14:16,19 24:14,19       137:3,17 139:4        98:21 100:7 111:5
      81:22 89:21 90:2       43:11 57:1              140:25 142:9          111:6,15,16,17,21
      97:5,11,18 98:11    fifth 65:3                 144:1,16 150:4        111:23 114:5
      98:20 99:6,17       fight 48:6                 152:8                 124:15 125:25
      100:15,23 101:2,8   figure 126:8            finding 82:10            152:12,15 156:12
      101:23 102:11,18       143:23               fine 7:11 20:2,2         157:12 158:13,18
      102:24 107:23       file 7:22,22 16:15         52:19 89:20 144:4     159:25 160:1,3,6
      108:17,24 109:18       17:2,3 21:6,13,18       162:6 182:20          162:18 169:4,5,6,7
      110:2 115:9 116:7      21:25 22:5,8,10,13   finish 9:17,19,24        169:19,20 170:22
      117:1 118:7 119:7      22:16,18 23:13,16       22:14 48:18 52:19   flooring 77:10
      119:24 120:22          25:4,7,20 26:14,16      88:19 90:15 92:3      90:6 95:15,20
      122:6,19 123:10        26:18,21 27:5           94:14 104:4           111:10,25 114:10
      125:7 126:3,19,23      29:5,7,9 32:16          111:18,23 112:17      153:21 154:16
      127:3,14,19 128:2      48:9,24,25 50:20        120:12,18 137:15      156:9,10 162:22
      128:19 129:15,25       50:22,25 51:8,23        182:6               floors 71:24 76:11
      130:4,14,25            52:1,4,8,16,25       finished 112:18          87:3 96:14 125:18
      131:23 132:2,25        53:1 57:24 61:24        124:11 169:5,6      florida 98:22
      133:3,12,16            62:2,5 64:9,25       finishes 124:24        flow 164:16
      135:10 136:1,6,17      65:4 79:6 122:18     fire 76:8              flying 125:17
      136:22,25 137:8        127:1,6 128:14       first 5:12 11:3,8      follow 41:23 61:14
      137:19,23 138:5        129:1,6,8,11            13:8 14:12 16:13      61:15 62:24 126:6
      139:3,6,11,24          131:10,15,21            38:18 39:1,23       follows 5:14
      140:4,19,22            132:1,3,4,23            40:7 45:17 47:19    foot 71:17 95:20
      141:15 142:8,11        135:14 137:3,5          57:18 85:9 138:18     111:2 112:2 113:1
      142:14 145:7           138:7 139:20            142:5 143:9           113:2,24,25
      147:2,24 148:3         141:8,14 144:24         149:13 160:1          114:22,25 153:17
      149:4,14 150:11        145:1 149:19            171:24 173:18         154:16 157:11
      151:19 152:2           152:16                  181:13                158:12 161:9
      161:18 164:18       filed 5:21              fit 168:13               165:22 167:23
      166:8 172:12,18     files 16:17 60:9,10     five 9:13,15,17          168:12,17 169:10
      173:6,24 174:25        60:15 180:7             38:4 55:7 80:8        170:15,15
      175:22 176:11       filters 44:12,13,14        85:18,20 112:4      footage 91:10,22
      177:24 178:7        final 87:25 88:1           167:17 180:17         115:19,21 143:20
      179:14 180:3,15        91:3,5,9 124:16,20                            143:21 144:5

                                                                                     Page 14
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 201 of 225 Page ID
                              Robert#:480
                                     Romero- 11/13/19
   [footage - going]

      146:9 150:19        foyer 89:9             gist 49:9                 24:1,18 29:19
      153:13 161:15,16    framers 85:13          give 6:1 7:2 10:22        32:15 35:6 38:17
      161:17 163:7        framing 133:22           12:5 15:22 16:16        44:17 48:16,17,24
      166:22 169:10,13      177:10,10              19:21 20:1 26:5         50:18 51:6,19
    footages 144:6        franco 49:20             50:17 63:16 65:7        54:12 56:12 61:25
    force 6:24            frc 173:17               65:18 66:8 89:13        62:5 63:9 69:9
    foregoing 184:7       free 21:4                96:15 100:6 103:1       82:2,2 87:17 89:1
      185:3,4 186:4       freezer 120:20           109:2 110:5,6,6         89:3,5,7 92:5
    form 128:16           friday 83:10             117:1 118:24            93:22 94:18 98:14
      136:10              front 10:5 13:14         127:9 131:7 132:5       104:6,15,24 108:3
    formal 21:3             46:15 52:9 76:9        166:20 170:25           112:10 113:10
    forth 27:11,16          76:18 92:15            176:7 182:14            121:17,19 123:2
      58:17 176:9           129:11 131:21        given 53:3 127:6          124:3,6 126:8
    forty 155:4,6,8         136:11 137:5           132:4 137:9,19          128:1 129:11,20
    forward 37:15         frustration 63:11      gives 108:8               129:23 130:8
      182:14              full 6:12,17 8:11      giving 30:13 144:1        131:11 132:14,16
    found 115:7             11:5 22:5 78:10      glare 89:22,24            132:20 135:22
      138:14 140:6          118:14,19 128:14     glaring 144:8,11          138:8 139:6,9,22
      141:1 143:12          129:10 156:1           148:22                  141:15 143:13,17
    foundation 27:14        173:3,11             glasses 90:3              143:20 146:20,21
      30:24 39:3 45:15    function 164:1         glazing 139:11            148:22 150:10,17
      46:10 50:1 178:7    funny 75:25            global 3:12 80:1          160:25 164:12
    foundations 53:25     further 10:6 62:13       83:18 91:8 95:10        166:11 171:16
      55:11 58:10 61:6      182:10 185:12          96:18 97:16 104:4       176:13 179:11
      66:5 71:5 72:22       186:9                  105:15,19 108:11        182:9
      73:8 74:6 78:8                g              110:10 114:16         goes 26:14,18
      79:11 97:18                                  128:13 134:2            44:25 112:20
                          g 2:3,4 4:1
      100:15 102:2                                 143:2,10 144:12         122:23
                          gcs 72:25
      108:24 116:8                                 144:21 147:5,24       going 6:4,8,11,13
                          general 75:17 77:2
      119:24 122:6                                 148:1 153:15,17         6:16 7:18 12:5
                            77:7 106:16
      123:10 129:15                                153:18,25 154:1         20:7,8 26:5,10
                            150:19 171:24
      180:3                                        154:16,18,20            31:15 35:7,10
                            174:14,15
    four 9:17,19 69:6                              155:18,24 157:10        42:7,16 46:25
                          generally 77:9,17
      69:6 71:23 86:11                             157:13,24 158:4,9       51:8,18 52:21
                            175:8
      86:12 89:11 109:2                            161:15                  53:19 57:21 64:3
                          generic 108:6,10
      111:3 135:1 154:6                          global's 120:14           64:14,17 72:5,21
                          geographic 15:20
      154:7 155:9                                  140:6                   80:6,9,12,15 83:21
                          getting 30:18
      158:19,19 178:17                           go 4:21 6:4 11:13         87:22 89:5 90:4
                            57:21 89:13 100:8
    fourteen 162:15                                11:24 13:3,4            94:18 95:12
                            100:9 120:4 140:7
      162:17                                       16:21 19:10 20:7        103:12,15 104:2,3
                            151:23 152:3
                                                   20:20 22:4,20           104:5,20 111:1
                            181:10,11

                                                                                     Page 15
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 202 of 225 Page ID
                              Robert#:481
                                     Romero- 11/13/19
   [going - holland]

      112:8,15 119:3,17   greenspan 121:20         33:19,24 36:10,18       115:11 116:4
      120:10 121:19         124:6,8                57:15,24 67:8           157:3 158:21,22
      122:25 124:6,8,12   grew 71:24 77:5          70:19                   161:7,10 165:25
      124:20 126:5,13     ground 6:6             hanging 28:12             166:5,14
      127:22 128:5,9      group 118:4            happened 19:3           higher 98:1
      130:5,5,6 131:1,6   guess 7:15 22:20         82:15 109:24          highlight 104:6
      133:7,10,17,19        108:18 132:25          123:19                  149:21
      138:10 139:12,15      137:12 168:14        happens 11:12           highly 165:25
      140:19 141:16,20    guessing 97:13           93:19 109:23          hills 151:6
      141:23 143:15,17    guideline 41:23          122:17                hindsight 56:10,13
      143:22 145:22,23      69:21 174:14         happy 47:23 82:19       hired 10:24,25
      146:8,25 147:6,16   guidelines 174:13        118:18 119:1            11:3 16:7 45:12
      147:23 148:21,23    guy 118:22             harassment 33:5           45:19 83:17
      150:12 151:22       guys 42:22 59:5        hard 43:22 89:16          101:12
      153:1 154:20,21       74:12 91:14 92:17      126:6,8 142:14        historic 72:14,15
      155:14 158:9,10       96:23 97:23            146:3,7,8 156:20        72:19,20 73:4,7,14
      159:21 160:21         101:12 112:5           170:7                   73:23 74:4 75:21
      166:7,12 170:8        115:7 117:18         haul 86:14                75:23 76:8,19
      171:14,16,17          135:19 147:9         hear 151:22               99:12
      178:12 181:2,4,7      151:23 162:6         heard 57:19 145:5       historical 71:22
      181:19                        h            height 156:2              116:20 117:16
    good 4:2 5:17                                helmets 118:23            165:7
                          h 3:7
      16:22 54:13 69:21                          help 26:13 49:20        history 54:10,11
                          half 42:7 74:4
      78:1 103:18 108:7                            83:12 123:3             54:13
                            95:12 101:20
      156:22 158:22                                133:16 134:12         hit 9:20
                            137:4
      169:24                                       142:6                 hmm 18:14 47:25
                          hallway 110:23,25
    gotta 162:2                                  helped 117:8              55:2 57:13 68:3
                            111:2,4,5 170:1,7
    grade 90:6 108:5                               166:10                  69:11 70:16 72:2
                          hampton 2:12
      108:11 111:17                              helpful 52:13             77:20 79:23 98:17
                          hancock 74:4 86:1
      152:13 157:2                               helps 72:16,17            99:22 100:11
                            116:6,12 151:2
      158:18,22,22                               hereto 185:14             104:22 108:12
                            166:2
      163:1 170:14                                 186:10                  117:10 123:19
                          hand 5:9 132:5
    graduate 8:24                                hey 45:7 57:21            126:18 145:12,19
                            167:24
    grand 84:3                                     73:19 138:12            165:9 168:7,9,14
                          handbook 68:2
    great 6:16 8:9 63:2                            146:22 147:9            171:11 172:9
                          handle 15:20
      65:10 142:24                                 171:15                hold 10:12 18:19
                            55:23 56:8
    green 117:15                                 high 4:13 8:19,20         134:16
                          handled 48:9 56:7
    greene 117:15,15                               8:21,24 9:3 43:8      holidays 181:17
                            56:9 61:8 116:17
      117:19,19 118:12                             54:20,22,24 85:2      holland 43:10
                            181:21
      118:12                                       86:9 95:17 101:14       56:23,25
                          handling 9:23
                                                   111:20 113:5
                            11:11 26:21 33:18

                                                                                     Page 16
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 203 of 225 Page ID
                              Robert#:482
                                     Romero- 11/13/19
   [home - income]

    home 24:15,20          99:8,21 100:20,25      87:24 138:13                     i
     38:18,25,25 39:10     101:3,11 102:7,16      140:11,13,15,18        idea 51:7 78:5,7
     39:19 72:14,19,20     102:20 103:3,10        171:5,9                identification
     73:4,6,7,14,23        103:17 107:25         house 11:12 12:16          20:11 47:7 66:19
     74:4 76:21 78:4       108:20,25 109:19       39:14,15,17,25            83:23 86:21
     100:12 166:2          110:16 116:11          43:4 45:19 54:19       identified 104:8
     172:17 176:23         117:9 118:10           57:2,9 71:18,20,22     identify 4:23
    homeowners             119:10 120:3           71:24,25 72:6,8,9         104:17 108:4
     95:18                 121:3 122:9 123:4      72:11 76:6,8,9,18         126:11 134:23
    homes 12:21 72:12      123:14 125:15          82:3,22 88:9,13           154:24
     75:21,24 90:12        126:4,22,25            90:17 95:9,11          identifying 119:4
     117:5,7 165:8         127:12,16,22           113:18 116:10,12       iicrc 41:23 43:12
     176:23 177:6,6        128:1,3,11,23          116:18,20,22,23        illinois 12:8
    honest 60:4            129:20,23 130:3,9      116:25 117:14,15       immediately 42:24
    honestly 57:18         130:18 131:8,25        117:15,19 118:12       important 6:9
    hook 2:3,4 3:3         132:22 133:2           121:18,19 124:3           19:21 55:4 67:7
     4:25,25 5:16,20       134:1 135:12           125:11,12 146:20          67:10 77:21
     21:5,22 24:9          136:4,16,20,24         159:13 166:6              126:14
     27:17 28:1,14         137:2,13,21,25         173:4 174:3            impossible 16:18
     29:13 30:14 31:10     138:12,19 139:9       hpoz 71:21                 55:3
     32:7 33:9 34:11       139:17 140:2,8,12     hpozs 117:6             impression 35:22
     34:15 35:3,6,12       140:15,24 141:18      huge 158:25             improper 130:23
     36:5,7 37:22 38:9     141:25 142:17         huh 42:22 59:7          inch 95:12 120:14
     38:22 39:8 40:15      145:9 147:8            61:20 86:17               120:15,16,16
     40:23 41:11 45:18     148:11 149:13,17       114:20 135:14          inches 115:2
     46:4,17 47:4,13,15    149:23 150:15          154:2 155:7            incident 21:8
     48:15 50:6,13,24      152:6 161:21          human 30:12             inclined 20:4
     51:10 52:2,5,10,14    164:21 166:9           56:14                  include 134:3
     52:20 53:5,8,10       172:15,21 173:12      humidifiers 55:6           177:13,21,23
     54:8 55:13,19         173:25 175:4,23       hundred 42:19              178:1 180:1
     56:2,24 58:1,7,12     176:17 178:3,11        95:20 99:12            included 44:13
     59:24 61:4,9,16       179:20 180:12,19       100:11 122:14             107:1,13 112:23
     62:9,14,16,18 65:1    180:23 181:2,9,18     hundreds 16:17          includes 17:4 53:2
     65:6,25 66:10,15      182:2,20 183:2         23:20 55:1                85:11 88:3 106:1
     66:20 70:3,8         hope 8:18 79:2         hurricane 9:20,22          106:7 107:19,19
     71:10 73:3,12,19     hoping 141:13          hypothetical            including 22:23
     73:21 74:11 76:4     hoses 159:20            38:21 45:24 72:23         52:25 104:9
     76:25 77:19 78:9     hour 42:7 137:4         73:9 125:7                107:15 138:1
     79:15 80:6,11,17      149:15 182:24         hypothetically             181:12
     82:5 90:1,9 97:7     hours 7:6 84:19,22      173:9                  income 55:14
     97:15,21 98:16,24     85:14,19 86:4

                                                                                    Page 17
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 204 of 225 Page ID
                              Robert#:483
                                     Romero- 11/13/19
   [incomplete - item]

    incomplete 38:20       injury 13:24             53:23 57:20 71:3         120:8 122:22
      45:24 72:23 73:9     innovation 74:2          71:8 82:16 83:15         156:6
      125:7                  74:15,24 75:3,9        98:9,12 100:2         involves 39:10
    incorrect 50:9           78:10 103:6            101:16 110:3          issue 26:24 28:24
      147:15                 117:24,25 118:4        118:5 123:6,12,15        59:12 90:7 111:7
    incurred 87:21         innovations 74:17        123:17 125:9             118:17,22,23
    independent 43:9         75:12 78:12,13,18      151:3 162:20,23          132:24 137:6,8
      45:1 96:10 100:6     ins 113:13 161:3       insurers 174:22            150:25 151:16
      108:15 109:13        inside 12:16           intended 4:15              152:13
      138:2                inspect 121:17,19        107:21                issued 42:11
    indicates 145:6        inspected 68:18        intentional 47:12       issues 26:20 54:5
    indicating 137:6         88:13 95:24 123:1      47:13                    69:25 82:3 169:21
    indication 114:11        134:24               intentionally           issuing 12:1
    individual 41:4        inspection 84:8          59:13,16              it'd 55:3
      54:16 88:4 143:21      105:22 121:22,25     interest 51:22          it'll 62:6 63:21
    industry 46:21,24      inspections 70:15      interested 185:14       itel 95:16 96:13
      69:22 87:20 98:8     install 156:1            186:11                   97:20 98:22 100:5
      98:15,17 99:3,15     installed 90:12        interesting 181:25         108:8,15 110:9,11
      117:11,13 124:25       114:10               interim 181:20             110:13 112:3,6
      174:13 177:5         instantly 79:16        interior 117:17            138:14 152:16,18
    inflated 45:3 46:1       81:1,7               intern 10:20               156:12 157:3
      69:10,13,14 84:14    insufficiencies        internal 31:11,17          163:5
      84:20,21 85:1,3,15     67:23                  32:9                  item 44:16 69:5
      115:17               insurance 1:7 5:7      internship 11:2            84:18 86:11,12,23
    influence 15:14          5:22 31:12,17        interpretation             86:24 87:6 88:2,6
    informal 112:10          32:10,20 33:14         107:22                   88:8,16 90:5,18
      182:24                 36:8,25 45:13,20     introduce 5:19             91:1 94:1,2,6,21
    information 32:18        46:19 58:8,13,17     introduced 5:17            95:4,15 104:12,13
      35:23 37:20 42:2       59:11 60:2,18,20     inundates 38:25            104:24 105:4,10
      43:6,14,15,16          61:15 96:11 110:4    invades 55:18              105:12,14,25
      44:25 46:12,14,20      175:16 178:23        investigate 11:14          106:3,22 107:17
      56:21,22 63:23         180:7,10               152:23                   108:6 109:11
      64:16,18,19 67:4     insured 39:9,18        investigated 66:2          111:9,10,13,16,18
      67:11,16 79:22         40:20,21 54:2        investigation              111:19 112:13,14
      92:12 93:10            119:1 121:21           65:21 170:12             120:11,12,17,19
      123:18 127:1,5,9       125:3 145:18,21      invoice 3:11 44:3          120:23 121:12
      171:1                  150:3 151:7 162:3      44:17 56:9 64:13         129:7 133:13
    initial 69:3 138:2       177:11,20              66:12 68:9,11            148:5,13 152:10
    initially 11:19        insured's 68:3           79:25                    153:3 155:3 157:3
    injureds 49:24         insureds 38:17         involved 46:6              158:16 159:3
                             39:2 45:5,9,11         49:20 50:12 56:18        160:23 163:12,14

                                                                                      Page 18
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 205 of 225 Page ID
                              Robert#:484
                                     Romero- 11/13/19
   [item - las]

      165:13 168:6,25       143:4 149:15       85:16 86:18 87:21            185:9 186:6
      170:4,18,22           150:8 152:15       88:4,5,11 91:4,14         knows 52:9 168:21
      171:17 177:21         154:24 174:16      92:11,25 93:2                        l
    itemize 176:8           175:10             94:10,11 96:2
                                                                         l 96:13
    itemized 70:2         kitchen 105:9        97:19 101:25
                                                                         l.a. 17:15 117:3
    items 50:18 88:4        121:14             103:23 104:6,23
                                                                         lab 108:15,15
      93:23 106:16        kitchens 170:14      105:5,21 107:15
                                                                            109:13
      107:8 124:16        knocked 145:19       107:21 108:6
                                                                         labeled 146:7
      145:13 148:22,24    know 8:1 9:15        109:10,22 113:15
                                                                         labor 85:4,5
      149:8,10,21 150:2     11:11,12 12:18,24  113:18 114:8
                                                                         laboratory 95:24
      154:24 161:22         13:5,6,6 15:22,25  116:1,16 118:25
                                                                            96:11 98:22 100:6
      171:13 174:3          16:2,8,19 18:17,19 119:2 122:1,21,23
                                                                         laborers 87:13
              j             19:2,13,13,15 20:3 122:25 123:21
                                                                         lacks 27:13 30:24
                            20:13 22:17 23:23  124:1,7 125:6,8
    j 2:11                                                                  39:3 45:15 46:9
                            24:2,14,15,17,19   126:6 127:16
    jack 17:21                                                              50:1 53:25 55:11
                            25:19 26:12 27:5   129:1,19 130:11
    january 47:17                                                           58:10 61:6 66:5
                            27:6 28:6,7,16     133:22 134:9
      49:12 92:18                                                           71:5 72:22 73:8
                            29:2 30:5,12       136:1 138:12
    jim 43:10 56:23,25                                                      74:6 78:8 79:11
                            31:16 32:15,16,17  141:15 143:16
    job 1:22 11:6,8                                                         97:18 100:15
                            33:22 34:3,17,20   144:1,3,3,5 145:15
      13:19,21 54:4                                                         102:2 108:24
                            39:13 40:5,20      145:17 146:9,16
      56:18 77:18 85:3                                                      116:7 119:24
                            41:24 43:7,8,19    147:9 149:24
      118:17 156:22                                                         122:6 123:10
                            45:7,16,23,25 46:1 151:10,13 152:12
      171:20                                                                129:15 178:7
                            49:9,17 51:12,15   152:13,14,20,21
    journey 85:7                                                            180:3
                            52:8,23 53:1,15,15 153:8,20 154:9,11
    jumping 143:16                                                       land 179:18,23
                            53:16 54:11 56:16  156:3,8,8,11,22
    june 10:21,22                                                        landing 150:20
                            56:19 57:10,10,22  157:16,16,18
    jury 151:21                                                             170:6
                            58:8 59:22 63:4    158:24 159:5,5
             k                                                           laptop 131:9,12,13
                            65:7 67:20 68:1    162:19,22,24
                                                                            131:14,19 136:11
    keep 23:10 94:18        68:18,19 69:8,21   163:11,16,24
                                                                            137:9,14 141:10
      112:8 119:3,3         70:11 71:15,16,16  164:5,10 165:10
                                                                            156:20 171:2
      120:9 124:19          71:17,17,21,23     165:19,20,25
                                                                            176:20
      125:22 126:5          72:3,4,16,24,25    166:18 167:3,7,20
                                                                         lara 186:2,19
      136:2 139:3           73:2,15,15,24 74:7 169:3 170:10,13
                                                                         large 7:22 9:23
      147:16,16,23          74:8,10,16,22,24   170:13,21 171:8,9
                                                                            39:1 57:14 75:12
      148:21 150:12         75:1,3,5,6,15,21   171:12 172:6,6,8
                                                                            100:18 107:8
      154:21 155:14         75:23 76:7,12      173:8,21 175:24
                                                                            149:20 164:2
      158:6,9,10 160:21     77:9,11 78:6,15,18 176:7,21 177:6
                                                                         largest 164:4,6,23
      166:11                78:24,25 79:4,7,24 180:2,5,7 182:24
                                                                         larry 186:2,19
    kind 89:16 101:15       81:18,19 82:12,13 knowledge 54:17
                                                                         las 21:9 71:19
      107:5 130:11          82:20 83:9 85:12   93:8,9 98:14

                                                                                     Page 19
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 206 of 225 Page ID
                              Robert#:485
                                     Romero- 11/13/19
   [late - loss]

    late 79:9 181:10       limit 118:16,22,23        169:16 170:5,11        124:3 127:8,24
    lath 71:22 76:10       limited 22:24             180:14 182:11          128:14 131:10
       88:8 94:3 100:5     linda 5:1,20            live 76:7                132:12 136:3,8
       111:14              line 10:5 13:14         living 40:1,2 93:22      137:11 138:8,24
    law 2:4 6:23 30:25        26:15 42:2 44:16       94:20 106:14           143:16,18,20
       58:11 176:9 178:8      45:2 67:3,3 69:13      125:12                 144:22 145:22
       178:10                 81:8,11 84:8,18      llp 2:12                 146:5,8 147:5
    laws 174:22 184:6         86:23,24 87:6        load 14:25 15:10         149:4 150:7,8
    lawsuit 5:21,23           88:2,4 91:22 92:6      86:25                  152:14,21 156:20
       32:2,13,14             93:23 94:6,17        loan 179:19              157:7 158:20
    lawyer 36:2               104:12,13 105:25     locate 34:21             163:21 164:11
    layer 152:10              106:22 107:17        located 9:10 142:1       166:18 167:22
    laying 169:5              108:6 109:11         location 1:16            168:6,8 170:10
    leader 10:5 13:15         124:16 143:1,15        14:13                  178:12,15
       18:6                   143:15 146:21,21     lock 34:3              looked 27:23
    learn 16:13 56:14         148:23 149:7         log 152:5                43:13 48:12 81:8
       178:4                  153:10 154:24        logs 41:25 43:17         127:5 139:24
    leave 182:17              155:3 158:16           46:23 57:7             142:25 161:12
    left 9:20 35:16           161:22 170:24        long 9:12 10:14        looking 43:17
       104:11,23 140:11       171:16 177:21          11:23 12:4 13:8        47:23 52:19 54:12
       140:14 141:6        linear 69:8,23            13:12 33:22,23         56:6 63:1 64:6
       143:1                  91:22 113:2,24,24      50:7 56:15 78:21       66:25 85:14 86:6
    legal 1:16 31:23          114:22,25 115:19       85:16 116:2            86:15 91:7 94:25
       36:3 40:12 58:5        115:21,22 116:4        164:24 182:8           109:2 111:12
       59:19 172:13           143:21 155:25        longer 48:16             133:6,20 134:21
       173:7 175:16,22        156:2 161:8            162:12                 135:5,9,11 136:2
       176:11,11 177:24       165:22 167:9,23      look 19:14 20:8          136:13 139:21
    letters 22:24 26:25       167:24 168:2,3,4,5     22:18 23:7,18          140:3 141:1,3
    letting 53:16             168:10,12 170:15       24:19 25:12 27:18      143:18 144:4,7,11
    level 48:2 56:5           170:15                 27:21,24 28:4,7,17     148:16,17 150:19
    license 10:12 77:7     lines 92:8 161:2          29:10 30:2,7,19,21     150:23 152:8
       160:22              list 48:17 121:10         34:5 35:21 36:22       154:8 158:3
    licensed 77:2          listen 98:25              42:6,15 43:7,9         161:11,22,24
       81:17 102:25        litigation 19:4           44:16,25 48:17       looks 45:2 83:24
       174:15                 130:12                 50:17 52:10 54:16      94:22 134:5 135:1
    life 16:2,3 163:12     little 15:17 32:1         54:25 55:1 57:23       143:19 167:8
    light 89:16 94:19         51:19 63:12,19         61:24 62:6 65:4        169:8,9,24
       105:16                 82:1 86:8 88:5         66:12 69:5 78:23     los 1:18 4:11 8:23
    lights 89:18              95:17 140:10,18        79:6 85:5 88:2         9:6,8 86:2 101:14
    likewise 6:16             149:16 150:7           89:7 96:5,5          loss 16:13 21:8
                              151:21 157:3           110:24,25 120:5        24:19 38:16,18

                                                                                      Page 20
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 207 of 225 Page ID
                              Robert#:486
                                     Romero- 11/13/19
   [loss - measurements]

      40:3 42:22 53:24     magnitude 67:24        manual 17:2 33:21       mayeda 1:23 4:3
      61:12 81:24,24,25    mail 23:11 24:3,6      maple 113:16             185:2,20
      100:18 101:7          24:12,17,20 25:6,7    mapping 41:24           mean 9:14 10:3
      104:19 110:12         25:9,12,13,22,24      marc 2:11 5:4 17:7       11:15 13:23 14:11
      122:25 123:1          25:25 26:6,9,14,16     17:10                   14:12,13,21 16:15
      151:9 159:5 160:6     26:17 27:12,24        mark 102:2               16:15 17:3 23:19
      163:5,17,23,25        28:4 31:6 32:2        marked 20:10             23:20 25:13 27:3
      164:3 165:1,4,14      45:7 47:1,16,22        47:6 66:18 83:22        34:1,24 49:5,24
      171:18 172:7,20       48:18,20 49:9,10       86:20                   53:11 66:13 69:9
    losses 9:23 11:11       63:21,23 64:16        market 117:4,4           69:25 72:18 75:19
      11:13 75:13,13        164:3,11               180:8                   82:2 84:10 85:8
      146:24               mailed 26:15           marsh 18:4,8,21          91:17 93:20 98:22
    lost 182:25             70:20                  19:2                    107:2 108:19
    lot 7:22 13:3 27:10    mails 17:2 22:24       marsh's 18:5 19:6        109:8,14 113:6
      27:11 57:22 62:6      23:13 24:11,24        mask 125:24              115:12 116:23
      75:22 104:1           25:11,16 26:25        masking 105:7            117:7 118:8 122:2
      124:23 133:21,22      27:4,16,25 28:4,11     124:18,18 125:12        124:23 125:16
      134:21 159:23         28:11,16 29:1          125:14,20 156:23        128:21 129:9
      165:7                 30:9 32:13,17          157:1                   132:8 143:25
    lots 11:15 57:10        63:3,6,8 64:4,15      massive 41:6 73:5        145:10 146:24
      60:10                 130:19                 114:23 115:5            148:7 149:11
    loud 133:13            main 15:21 106:19       116:5                   150:25 151:25
    lower 101:16           maintain 182:18        master 46:13             154:4,8,10 155:19
      110:17                182:19,21              166:22 167:6,9,21       159:7 160:3 162:6
    lowest 145:2           maintaining 24:23       169:24                  162:21 165:5
    lucas 1:23 4:3         major 10:9 117:16      match 97:20 167:2        168:23 170:14
      185:2,20              119:16 143:19         material 53:1,1          171:16 174:20
    luminite 96:6          making 6:7 40:17        95:13 99:10,10          178:19,20 179:9
    lunch 103:11            53:24 82:13 124:5      104:2 109:12            180:9
             m             man 165:1               159:24 163:4           means 160:25
                           manageable 15:25       materials 12:18          172:22
    m 8:12,15
                           manager 13:15,17        32:20,22 33:2,4,10     meant 164:16
    mackey 3:11 53:3
                            13:21 14:6,19          33:17 34:21 35:18      measure 12:20
      61:22 62:5,7,20
                            15:4                   35:21 36:9,15          measurement
      65:12 66:11 67:5
                           manager's 13:19         99:13                   69:25 157:9,19
      67:6,9,15 68:9,19
                           managers 11:23         math 69:9                166:24
      70:7,9,11 79:21
                            14:6,23               matter 4:8 77:13        measurements
      80:22,25 90:13
                           mandate 48:1            77:17 82:10,13          69:24 91:21 144:5
      100:4 121:22
                           manner 102:15           98:9 176:24 177:2       146:10 154:9
      171:21 173:21
                           mansion 116:6          matters 177:1            157:14,24 171:3
    mackey's 64:13


                                                                                     Page 21
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 208 of 225 Page ID
                              Robert#:487
                                     Romero- 11/13/19
   [mechanically - neither]

    mechanically         minute 80:9            molding 71:17,23        necessarily 71:13
     112:14               177:17                 89:9 135:2 150:24        109:8 125:2
    mechanism 101:4      minutes 131:5,6         151:12 155:19            146:19
    medication 7:5,9      140:18 180:17         money 44:23 45:5        necessary 56:23
    meet 171:15          misrepresenting         50:7 55:20,21            72:17 88:21 90:17
    meeting 17:5,19       59:10,13,16 60:2       57:21 82:22 85:9         105:22 115:20
    memorized 31:24      missed 9:24             126:1 133:25             182:23
     58:21 175:2,6,21     146:22 156:9           145:14 173:1,14        need 7:24 29:17
     178:20              missing 63:14,15        173:16 174:5             30:6 31:8 32:4
    memory 31:6          misspoke 19:9          month 28:20               33:6 41:24,24
    men 85:8              68:12 113:2            85:20                    43:16 45:1 47:2
    mention 19:17         164:22                months 10:23              59:21 64:3,15,24
    mentioned 103:22     misstates 30:25         16:19 42:21 43:3         66:8 67:25 69:12
     104:12,13 132:13     58:11 128:19           44:22 46:8,16            90:4,19 91:9
     138:24 149:20        178:7                  53:24 85:18              92:11 100:24
     155:14              mistake 90:25          morning 4:2 5:17          103:23 114:9
    merchandise           154:6 163:11          motels 75:22              125:9 131:3
     40:20                167:8 168:19,20       mouse 134:10              135:15 136:3
    merit 39:7 61:8      misunderstanding       move 56:17 80:9           145:16 146:5,5,8
    mess 159:19           148:25                 90:21 110:23             146:23 156:5,11
    message 19:11        mitigate 40:20          124:14 134:17            159:6,13 161:6
    messages 22:25       mitigating 39:5         144:17 153:10            170:11 175:16
    met 17:11 45:17      mitigation 40:22       moved 135:4               181:3 182:9
    mfeldman 2:15         41:23 42:1 43:8       movers 43:20            needed 42:2 43:14
    michael 164:17        43:19 49:19 86:25     moving 149:6              67:4,12,16 70:13
    michelle 73:13,15    mitigations 54:20       161:2 165:15,16          100:13 111:22
    microphones 4:18     mm 18:14 47:25         mullin 2:12 21:24         147:14 163:23
    microscope 97:3,8     55:2 57:13 68:3       multi 117:6,14          needs 15:14 18:18
    microsoft 25:14       69:11 70:16 72:2      multiple 176:23           40:21 65:4 115:5
     25:16                77:20 79:23 98:17     must've 27:23             121:14 152:3
    middle 134:10,16      99:22 100:11          mutually 181:14           155:3 177:8
    midwest 78:19         104:22 108:12                 n               negative 38:1,11
    mil 148:10            117:10 123:19                                 negotiate 49:20
                                                n 2:1 3:1 4:1 14:12
    milliliter 148:20     126:18 145:12,19                                57:4
                                                nail 48:6
    million 74:4          165:9 168:7,9,14                              neighborhood
                                                name 4:2 5:2 8:11
     101:21 117:6,14      171:11 172:9                                    76:7,8
                                                 14:9,11,14 18:3
     166:2               mmm 87:15                                      neighborhoods
                                                 78:10 140:20
    mills 116:18,19      modify 22:20                                     86:2
                                                name's 5:19
    mind 62:16 142:4      143:9                                         neither 185:10
                                                names 78:15 110:6
    minor 20:4           moisture 41:24                                   186:6
                                                 146:25 152:9
                          46:23 57:9 163:10

                                                                                    Page 22
                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 209 of 225 Page ID
                              Robert#:488
                                     Romero- 11/13/19
   [never - okay]

    never 10:1,3 27:4     notification 32:14     objections 36:4         17:11 18:12 19:10
      54:19,19 62:16      notify 182:22            93:23 172:18          19:16 21:18 22:4
      67:9 72:20 73:7     november 1:14          obligated 130:19        22:9,15,22 23:6
      87:8,15 88:13         4:10                 obligates 6:24          24:8 25:3,16 26:2
      116:3 125:9         number 14:15           obligation 54:4         26:19 28:15,21
      128:25 129:2          21:7 22:22 23:22       130:16 137:21         29:2,10,14,14 30:2
      163:12                29:15,20 31:11       obligations 132:9       32:6,19 33:8
    new 33:24 94:15         32:8,19 35:17          174:22                34:14,18 35:1,13
      94:15 105:22          36:8,11,17,24        obliged 30:19,21        35:16,25 36:17
      133:22 160:8,10       37:15 38:1 84:19     observation             37:10 39:9,18,24
    nice 158:23 170:14      86:11,12,24 87:6       155:21                40:3,24 41:5,12,20
    nickel 107:5            88:6,8,8 90:5,6,11   obtain 22:5 101:18      44:2,21 45:19
      148:20                94:21 95:4,6,15      obtained 100:1          47:14,19,21 48:20
    nine 104:12,23          104:24 105:4,10      obtaining 102:9         48:24 49:1,14
      105:16 142:16         105:12,14 106:3      obviously 130:17        51:2 52:14 53:9
      155:25 156:2          106:22 110:18          165:11                53:21 54:15,18
      168:15,15,15          111:9,13,16,18       occurred 21:8           56:6 58:16 59:15
    nnn 14:13               113:3 120:17,22      october 62:8 65:11      59:25 60:17,23
    noises 4:19             120:23 142:7           65:13,17 68:10        63:2 64:5,8,12
    normal 119:14           143:21 144:13,16     odd 163:8 167:8         65:7,8,20 67:5
      130:16                145:22,25 146:2        167:11                68:6,9 69:14
    normally 26:16          148:6,13 150:17      offers 36:4             71:11 73:13 74:12
      119:14 150:23         153:6,18,24          office 2:4 7:21         75:8 76:17 77:23
      151:18 159:1,7,15     154:14,15 155:4        15:21 20:18,24,25     78:3,6 80:5,18
      159:16 163:9,14       157:7,8 160:23         24:16 32:11 33:1      81:17,20 82:6,10
      171:18                161:14,14 163:6        128:16 130:10,22      82:15 83:12,15,19
    northbrook 12:8         163:20 168:6           182:14                84:2,5,10,18 85:19
    northridge 54:9         170:4,18             officer 185:2           86:5,6,14 87:5,10
    notary 1:23 4:4       numbers 43:18          offices 15:18           87:15,18 89:4,12
      185:1,21              172:7                oh 25:15,24 43:24       89:24 90:5,10
    note 4:18 6:21                  o              55:10 73:20 125:9     91:13,24,25 92:7
      55:5,7                                       133:8 134:13,18       92:12,14,17 93:13
                          o 4:1 8:12,12,13,15
    notes 25:21 51:24                              141:9 142:13          93:16,25 94:9,17
                          oak 90:5 95:4,15
      52:18 53:11,13                               153:5 155:13          95:14 96:1,3,17
                            95:20
      62:3 63:17,22,25                             156:15 162:15         99:2,22 103:4,8,10
                          oath 6:22 35:14
      64:6,9,12,22                                 164:14,16,22          103:22,24 104:16
                            80:19 103:20
      114:10                                       179:23                104:20,21,25
                          oaths 4:5
    notice 3:9 20:17                             okay 5:25 6:19,20       105:6,13,18 106:5
                          object 27:13
      21:4 31:1 182:24                             7:5,18 9:9,12         108:3,3,12,21
                          objection 37:19
    noticing 153:14                                10:12 13:8,12         109:5,6,14 110:8
                            38:6 40:18 68:6
                                                   14:2,9,25 15:7,10     110:17,20,23
                            136:20,22

                                                                                   Page 23
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 210 of 225 Page ID
                              Robert#:489
                                     Romero- 11/13/19
   [okay - parties]

      111:2 112:9            160:7                  65:22 98:20 99:17      132:7,17,21
      114:13,16 115:4      oliver 5:1,21            102:3 109:18           135:16,17 137:9
      115:23 117:18,23     once 22:19 51:19         119:7 122:19           140:1 143:10
      118:19 119:3           112:22                 172:12 173:6           178:17
      120:9,11 122:2,17    one's 90:13 109:8        174:25                paid 42:3,22 44:20
      124:1,11,13            167:3                overhead 94:11           45:8,8,10,12 47:24
      125:16 126:5,9       ones 91:15             overland 2:5             55:20 56:15,21
      127:25 129:4,10      ongoing 124:2          overlap 93:20            84:22 118:25
      129:14 130:3,9       online 13:3 52:16      oversight 93:19          119:2 147:17
      134:7,25 135:1,13      52:18                owe 174:4,4              165:10
      137:2,25 138:23      open 104:20            owed 98:5,6,7,10        paint 13:6 150:24
      139:1,9,22 140:3     openings 153:16                 p               150:25 151:3,11
      141:18 142:4,18      operation 177:7,8                               151:13,17 153:22
                                                  p 2:1,1 4:1 8:15
      142:24 143:7,14      opinion 57:4,6                                  156:24
                                                  p.m. 80:16 103:13
      143:24 144:10,13       81:13 98:13,13                               paint's 155:19
                                                    103:16 128:7,10
      145:25 146:1,12        160:19,20 176:12                             palmas 21:9 71:19
                                                    139:13,16 141:21
      146:17 147:16,23     opposed 110:18                                 paper 63:20,20
                                                    141:24 181:5,8
      148:19,25 149:1        114:1 137:9                                   64:3 136:10 151:6
                                                    183:5
      149:25 150:5,6,13    opposite 136:9                                 paragraph 102:1
                                                  pack 121:1,10
      150:16,17,19,21      order 59:23                                    parameters 75:9
                                                  pad 109:6 110:20
      151:8,15,17,20,24    organizer 167:9                                park 74:5 86:1
                                                    110:21,22
      152:9,19 153:2,5       168:3,9                                       116:6,13 151:2
                                                  page 3:2,8 20:22
      153:11 154:23        organizing 40:16                                166:3
                                                    25:20 53:14 69:8
      155:1,13,13,14,17    original 44:2                                  part 41:13 59:6,8
                                                    84:2 89:10,11
      156:7,8,17,19,24       62:21 70:19 71:24                             67:7,10 68:15
                                                    92:8 104:7,7,11,23
      157:2,8,15 158:2,7     95:9,11 111:6                                 71:21 75:6 94:17
                                                    106:21,22 111:12
      158:8,14,15,24,25      141:2 182:18,19                               104:17 118:4
                                                    112:9 120:9 126:5
      160:2,4,7,12,15,19     182:23,25                                     129:1 130:6
                                                    130:1 137:11
      160:21,23 161:4      originally 14:3                                 132:13 142:12
                                                    138:8,9,9 142:6,12
      161:13,24 162:9        15:3                                          169:8
                                                    142:18,22 144:12
      162:11,11,14,25      outcome 185:15                                 particles 124:19
                                                    144:13 148:13
      164:8,19 165:9         186:11                                       particular 155:3
                                                    150:18 152:10
      166:21 167:3,5,18    outlets 88:22,23                               particularized
                                                    153:3 155:5
      168:6,18,22,24       outlook 25:14,15                                176:22
                                                    161:18,20 166:23
      171:4 173:20         outs 160:25 161:3                              particularly 23:6
                                                    167:16,23 170:1
      174:11,17 177:5      outsource 74:13                                parties 4:12,20
                                                    179:8
      177:12 178:4         outstanding                                     54:5 56:18 74:21
                                                  pages 1:24 7:21
      179:8 180:13           179:18                                        118:2 156:6
                                                    42:10,16 51:17,18
      181:10,18            overall 157:17                                  185:11,14 186:8
                                                    63:6 64:6 69:7
    old 76:7 95:20         overbroad 38:20                                 186:10
                                                    112:8 128:17
      99:13 100:12           57:16 60:25 61:13
                                                    129:5,8 130:7

                                                                                     Page 24
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 211 of 225 Page ID
                              Robert#:490
                                     Romero- 11/13/19
   [partly - portion]

    partly 147:22           91:17 96:4           photographs               111:14 133:9,23
    parts 84:15 127:7     perfect 6:4 7:12,15      37:10,12 95:3           133:25 134:4,4,6
    party 74:16 103:8       30:8,12 134:18         158:21 161:9,12         134:22 152:11
      118:3 138:5         perfectly 20:6           166:7,19 170:11         153:4 155:7,11
    pasadena 117:4        perform 118:11         photos 93:6,7             170:3,3,19
    passage 48:16         performance 10:5         128:21 133:7,11       plastic 125:21
    pause 8:5               13:15 15:13,17         135:9 170:24            148:10,10,20
    pay 11:14 40:25         38:2 55:15,23        physical 22:13          play 141:16
      41:20 42:17 43:3    perimeter 167:23         40:6 171:3 177:14     please 4:18,23 5:8
      44:2 45:21 54:1       168:12                 177:21 180:1            8:10 20:13 29:18
      55:8,14 56:16       perjury 182:16         physically 41:12          47:3 62:10 101:10
      85:2,7,9,21 98:4      184:6                pick 74:12 107:7          104:15 108:4
      118:14,19 145:17    permanent 10:21          133:18 147:2            142:5 152:5
      147:13,18 162:2       10:25                picked 109:11           plugs 95:16
    paychecks 37:16       permissible              131:1                 plumbing 160:24
      37:24                 177:13,20            picking 27:8 88:3         165:13,14,15
    paying 69:5 84:24     permitted 4:16         pickup 86:25            plus 94:11 95:20
      86:3 88:17            70:16 110:7          picture 161:4,6           100:12
    payment 47:23         person 14:18           pictures 88:12,14       plywood 104:13
      53:23                 26:25 45:1             94:25 95:9 111:8      point 16:1,22
    payments 48:4         person's 170:5,6         131:7 133:20,21         19:17 31:3,3
    pdf 128:16,18,24      personal 23:12           134:21 158:19           56:20 70:25 93:25
      128:25 129:5          25:8 26:3,4,4,6,9      165:18                  104:7 109:9 145:5
      142:19                26:21 27:12 28:4     piece 71:23 135:1         149:10 179:8
    pedestal 159:8,9        48:5 93:8,9            136:10 159:11           181:25
      159:10 160:11,13    personally 30:21       place 60:1,6 101:6      pointed 135:21
      160:16                117:7                  101:18 102:9          pointing 17:7
    peel 148:6            pertaining 24:2          122:1                   142:6
    pegged 77:12          pertains 29:5          plaintiff 2:2,19 5:3    policies 24:23 60:6
      111:6               pertinent 25:6         plaintiffs 1:5 5:1      policy 11:22,22
    pen 133:5               59:11 60:2             5:20 29:16,21           12:6,9 17:2 24:10
    penalty 182:16        ph 25:10 44:12           30:1                    28:23 29:1,2,4
      184:6                 56:18 73:13 77:3     plan 9:13                 46:19,24 57:13
    penciling 82:13         81:19 84:23 88:5     plans 8:17                59:11,25 60:3,20
    pending 8:4,6 32:5      96:6 102:15          plaster 71:22             61:5,7,10 67:22
    people 26:16 27:1       105:19 107:3           76:10 86:7 87:3         95:19 102:8,13
      46:20 49:22 84:24     118:1 140:20           88:7,16,18,20,24        118:16,23 119:5
      85:12,22 93:17        148:4 161:17           90:22 91:2 93:14        119:12,21 172:10
      112:12 117:11       phone 4:19 24:18         94:2,3,6,13,15,16     pops 112:6
    percent 15:6 27:8       27:9                   99:11 100:4,5         portion 39:1 70:19
      55:8 65:19 82:7                              104:9 105:2,3,12

                                                                                    Page 25
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 212 of 225 Page ID
                              Robert#:491
                                     Romero- 11/13/19
   [pose - provide]

    pose 6:18               175:17               privilege 35:4          prohibited 58:16
    position 11:5         present 2:18 17:5      privileged 24:7           60:17 179:10
      13:14 54:3            17:9,10,19,21,21       31:21 34:10,13        project 85:16,17
    positions 130:12        37:1,17 39:24        probably 15:9             85:20 87:12
    possible 4:15 25:4      41:12                  16:14,15 19:20        promise 53:18
      25:5 53:19 153:15   presently 176:19         22:7 42:12 124:25     promoted 13:13
      157:12              preserved 35:5           137:6 147:3           prompt 65:21
    possibly 59:22        preserving 24:10       problem 51:4,20         promptly 41:20
      117:2               president 47:1           103:23 144:19           60:19 66:2 70:4,9
    potentially 40:11     presumably 91:15         146:1 149:14          proper 147:19
      55:17 152:20        pretty 23:25 31:5        153:12                  151:10
      172:13 173:7          48:11 63:25 71:15    problems 101:24         properly 11:25
    powder 111:12,16        83:24 118:3 122:2      123:6                   12:1,20
    power 87:19 165:1       154:15               procedural 4:17         properties 72:15
    powering 154:22       prevent 60:1           procedure 39:19           102:10
    practice 59:10        previous 142:12          39:22 101:18          property 11:10,21
      110:12 119:14       previously 17:12         102:9 181:22            12:6,10,12,20 14:4
      146:23 180:8          133:23               procedures 59:25          14:5 33:11,19,24
    practices 58:18       price 84:22 95:25      proceeding 4:4,9          37:10 38:16 39:10
    pre 151:9 172:20        96:16,18,19,20         4:13,14 6:6,8 8:6       40:3,8 57:14
    predictor 99:4          97:9,14 109:13,14      183:8 186:4             68:18 70:15,21
    preface 71:6            112:3,25 113:5,23    proceedings 185:3         98:18 99:5 101:19
    preference 125:3        114:2 119:6            185:4,5,8 186:5         102:17,19,21
    preferences 125:9       120:13 133:9         process 39:11,12          104:10 116:5,17
    premises 125:18         148:16 162:16,17       39:15 66:22 67:8        134:24 145:15
    premium 108:5,7         165:17 166:13,16       67:11 68:22 74:20       150:3 172:16
      108:11 113:6,8,9    priced 145:3             75:6,7,14,15          propose 182:11
      113:14,19,22        prices 85:21 99:15     processed 66:3          protech 117:20
      116:10 152:13         100:10 172:5         processing 65:21          118:4,5,11,20
      158:18,22 161:8     pricing 95:1 97:20     produce 20:19             119:1
      163:1 166:12,13       110:15 143:18          36:4 130:10,16,19     protect 117:21
      170:13                156:11 158:12          130:21 131:2            148:9
    prep 156:24           primary 49:3           produced 7:21           protected 37:20
    preparation 19:7        57:14                  20:21 31:1 32:11        38:6 110:3,4
      28:3                primrose 8:15            37:13 51:24 52:24     protection 148:7
    prepare 103:5         printed 63:13            63:5 130:14           protocol 22:17
      177:12,19 182:13    prior 71:2 80:21         132:24 136:10         provide 11:18
    prepared 19:18          154:9 185:4          professional 10:12        33:4 46:20 73:22
      80:1 186:3          privacy 38:7 110:4     profit 94:11              75:11 76:20 83:19
    preparing 22:2        private 37:20          program 12:22             97:23 101:13
      72:18 75:8 175:15                            95:21,22                123:20 127:1,5

                                                                                     Page 26
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 213 of 225 Page ID
                              Robert#:492
                                     Romero- 11/13/19
   [provided - record]

    provided 20:25        quarter 138:16         reach 120:6             reasonably 59:4
      21:24 33:1 36:3     quarters 9:25            122:24 123:3,23         60:19
      123:20,22 128:15    question 6:12,18       reaching 119:15         reasons 77:8
      128:15 138:7          8:3,4,6 26:12        read 20:14 28:25        rebuild 39:11
    providence 116:20       27:21 32:5 33:7        29:1 46:25,25         rebuilding 76:10
    providing 7:13          34:20 36:12 48:14      47:8 57:7 62:9        recall 7:7 23:12,17
      31:22 99:25 101:6     55:12 62:9,14,21       89:17 174:20            26:23 27:7,15
      138:25                62:22,23,24 65:5       178:16,19 179:11        31:6 33:23 38:14
    provisions 59:11        71:6 76:1 82:1         179:15,24               44:15 59:2 110:5
      60:3                  99:1 100:21,24       reading 68:1 90:2         110:12 176:15,18
    public 1:23 83:17       101:2,24 102:1,5       169:15                receipt 182:17
      110:9,13 171:19       107:24 119:19        readings 46:23          receive 25:11 30:9
      185:1,21              128:20 129:16        ready 139:22              43:6 46:13 61:22
    pulled 115:6            135:11 136:23        real 14:14                62:19,23 64:16
    pumped 95:21,22         145:7 148:3,4        really 15:25 40:19        173:17
    purportedly 21:24       149:5,12 150:10        44:15 72:16 73:1      received 22:23
    purpose 4:16            150:11 151:19          98:18 101:13            29:16,21 32:20
      138:20 183:1          177:18                 107:4 122:20            33:3,10 34:21
    pursuant 155:2        question's 149:14        143:13 148:10           35:18 41:25 63:6
      181:21              questioning 143:1        150:1 158:23,23         63:18 64:13,20,21
    put 18:18 24:12       questions 32:24          172:5 176:15            65:2,12,14,17
      25:3 26:21 32:12      33:15 52:22            180:4                   66:22,23,24 79:9
      32:16 52:9 75:9       126:24 132:23        reason 6:11 7:2           92:17 132:10
      75:12 110:14          133:4 149:19           19:25 54:6 65:16        141:12 171:7
      115:6 151:9           151:23 158:7           114:4 121:20          receiving 23:12,17
      154:18 168:3          162:5 180:16           124:9 125:13            33:24
      172:5,20              181:1                  129:9 131:17,19       recessed 94:19
    putting 94:15         quick 127:25             145:13 148:19           105:16
             q              144:2,8                159:10,12,18,19       recite 6:22
                          quickly 7:19,23          160:17,24 165:14      recognize 128:17
    qualifications
                            138:8,10               182:25                  129:2
      73:11,14,22,24
                          quite 7:20 118:2       reasonable 41:1         recognized 76:14
      82:24
                          quote 83:16              48:2 53:22 56:8       recollection 7:12
    qualified 57:11
                            101:19 145:3           68:17 79:17 84:6        7:15 30:8
      72:7,12 75:10
                                    r              85:19 97:24,25        reconvene 137:15
      76:20,24 77:4,6
                                                   99:25 112:6             181:14,19
      83:13 103:1,5       r 2:1 4:1 8:12,12
                                                   126:11 130:7,10       recor 5:18 139:25
      116:18 185:7          8:12,12,15,15
                                                   145:4 174:4,9,12      record 4:4,6,12,20
    quality 4:13 113:1    raise 5:8 181:24
                                                   175:11                  4:21,23 5:18 8:11
      165:19,24 166:1     ranges 142:5
                                                 reasonableness            20:23 31:2 35:6,7
      170:10,22 174:16    rate 108:9
                                                   119:13,21               35:9,11,13 36:1,6
      175:11

                                                                                    Page 27
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 214 of 225 Page ID
                              Robert#:493
                                     Romero- 11/13/19
   [record - report]

      52:3 62:1,11,15      reflect 63:17 69:1       80:25 135:20          remove 120:20
      80:13,14,16,18         163:4 177:3            138:22                  159:8,10,11,20
      103:13,14,16         reflected 81:14        rejected 148:19         removed 86:8 87:3
      128:3,6,8,10         reflects 41:18           150:4                   87:4 114:20
      129:23 130:8,8         68:25 124:7          rejection 79:4          renovation 133:22
      133:13,17 138:13     refreshment 7:25       rejections 91:15        rental 44:14
      139:7,10,13,14,16    refrigerator           relate 22:25            repair 59:17 76:21
      139:18,23 140:3,5      120:20 121:5         related 28:5 41:2         83:19 85:17
      140:9,14,16,17       reg 178:22               68:25 69:2 81:14      repaired 38:18
      141:16,17,18,21      regard 21:21             177:4 185:10            159:6 163:23
      141:22,24 179:12       152:25 172:16          186:7                 repairing 72:5,11
      181:5,6,8,11 183:4   regarding 17:24        relating 31:12            99:13
      183:6 185:9 186:5      23:2,7 29:6,8          32:10 37:11 59:11     repairs 83:7 84:3
    recorded 4:9             36:15 60:2 67:4      relative 185:12           100:19 102:15
      185:6                  138:21 157:24          186:9                   103:2 114:20
    recording 6:7,10         174:18,22 175:8      reliable 98:18            117:22 119:1,18
      185:8 186:3          regards 33:18          relied 36:18              173:2 174:5,15
    records 29:3,5           172:14               relocate 8:17           repeat 177:17
    recover 172:22         regional 15:18         rely 103:8              rephrase 101:10
    recoverable 180:9        18:6                 relying 141:7           replace 106:23,24
    redocument 64:17       register 106:15,25     remain 4:20               109:15 112:16
    reduced 185:6            107:3 112:15         remediation 43:3          163:15,16 173:4
    reducing 44:19         registers 106:8        remember 13:10            175:10
    redundant 63:22          107:20                 15:9 16:14,18         replaced 48:1
      64:18                regs 61:15 175:2,7       48:25 49:13 53:17       123:7,13 159:13
    redwood 100:5          regulating 178:23        53:19 54:25 65:14     replacement 95:19
    refer 22:25 38:3       regulations 58:14        67:18 83:14 86:25       99:4 112:24
      40:22 143:3            174:18 175:5           102:5 117:2,5           114:14 134:3
      154:13                 176:21 178:6,13        118:3,16,21,22          146:4 156:4,10,15
    reference 147:25         178:25 179:3,6         121:25 122:5,7          159:1,3 172:23
      154:18 157:13        reinspect 81:23,25       123:11,12,15,17         173:3,5,9,11
      158:4                  122:25                 123:25 141:4,6          174:19,23 175:9
    referenced 36:18       reinspecting             164:3                   175:13,17 177:12
    referred 33:22           105:21               remembered                177:20 178:15
    referring 99:11,11     reinspection             121:15                  179:16,22,25
      99:12 119:9            121:15               remodel 161:1           replacing 99:13
      154:11 164:15        reinstall 121:4        remodeling                106:5,8 114:5,7
      167:18               reinstallation           165:15                  155:25
    refinish 169:7           114:13               removal 117:11          replayed 62:11,15
    refinishing 169:2      reject 58:23 61:18       119:11                report 97:20
      169:4                  62:22,25 78:21                                 108:15 110:14

                                                                                     Page 28
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 215 of 225 Page ID
                              Robert#:494
                                     Romero- 11/13/19
   [report - rip]

      138:14 152:16,18      159:2 160:16,17      retention 29:3,4       70:25 71:12,14
      163:5                 163:15               reused 159:9           72:9,12,15 74:13
    reported 1:23         resetting 106:2,7        160:8                77:4,25 79:18
    reporter 4:2,3 5:8      107:20 114:4         review 16:15,22        80:22 81:2 82:11
      6:7,21 35:7,10        159:17                 16:25 18:20 19:19    83:16,19 86:1,3
      62:11,13,15 80:12   residence 101:20         20:12 21:18,23       87:7,12,16,22,23
      80:15 103:12,15     residential 12:21        22:1 59:22 60:9,9    89:7 91:19 92:16
      128:5,9 139:12,15     84:19 164:23           60:15 84:10          92:21 93:5,11
      140:10,13,17        residents 21:9           107:10 115:13,13     94:2,19 96:14
      141:20,23 181:4,7   resistant 96:7           121:2,9 129:18       97:4,9,9,24 98:1,6
      182:13 183:3        resolved 49:21           130:1,7 139:19       98:10 100:9
    reports 22:24           162:19,23              143:7,13 144:2,9     101:23 104:1
    represent 5:20        respect 6:1 16:12        146:11 176:14        105:9 107:10
      52:2 121:21           24:23 32:8 54:24       182:15,15 185:24     108:1,16 109:8,8
    represented 31:2        55:15 57:14 58:18    reviewed 17:1          110:3,4 112:6,8
      51:25                 60:19 61:11,11         34:7 49:18 81:7      113:10,12 115:7
    representing            66:1 98:13 106:15      93:6,7 180:7         120:9 122:10,13
      124:9                 107:3 143:9          reviewing 22:3         123:7,9 124:17,22
    request 20:19,20        174:22                 60:15 145:1          125:19 126:1,8
      21:3,6 31:4,14      respond 6:18 59:3      reviews 38:2,11        127:17 128:12
      34:6 35:17,20         60:24 83:3             60:16 180:8          131:3,7 132:25
      36:12,20 37:2,18    responded 31:3,21      revised 43:13 91:4     133:20 137:7
      38:5 75:9 132:10    responding 61:11         91:5 141:3,5         138:4 139:6,18
      138:1,1               137:1                  142:25 143:8         142:1,20,24,24
    requested 56:22       response 20:25         rewalk 146:24          143:3,5,18,25
      62:12,15 110:10       21:1,3 31:23,25      rfp 138:6              144:15,16 145:24
      185:24                59:4                 richter 2:12           147:14,20,23
    requesting 46:20      responses 36:3         ride 11:23 60:10       148:16,17,23
      68:19               responsibility         ridiculous 136:4       153:13 154:20
    requirement             15:22                  136:14,19            155:12,14,23
      46:18               responsible 14:22      riding 60:14           157:4,6 160:19
    reregister 9:25         40:10,13,16          right 4:24 5:9 8:1     161:5 162:13,16
    resale 179:17,23      responsive 31:13         9:11 11:1 14:7       163:3,23 164:2,3,9
    researched 117:13       34:6 35:20 36:11       16:21 20:1,17        165:4 166:14,21
    reservations 104:3      36:19,22 37:2,17       30:16,18 36:5        167:24 168:11
    reserved 183:7          38:5                   37:15 38:7 44:16     169:12 170:12
    reset 88:22 106:10    restaurant 121:13        45:5 46:2,3,5,7      172:23 173:5,22
      106:25 112:14       retail 95:25 96:16       47:12 50:5,8,11      174:9 176:9,15,15
      114:10,22 115:24      100:7 109:14           52:10,11 54:1,20     179:21 180:2,5,14
      116:3 120:21        retaining 24:24          56:14 64:7 65:18   rip 42:10
      121:14 156:4                                 68:3,14 70:1,22,24

                                                                                  Page 29
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 216 of 225 Page ID
                              Robert#:495
                                     Romero- 11/13/19
   [robert - sequence]

    robert 1:11 4:7 5:6   ruler 144:3              150:19 156:5,11         140:21,23 142:15
      5:11 8:12 26:2      rules 4:17 6:6           171:24 172:2,4,8        149:2 151:17
      151:20 183:4          130:20 175:8         scratch 88:18 96:7        152:15,18,21
      184:5,13            running 43:18          screen 153:7              153:9 154:17
    role 13:12,16           168:17               scroll 127:17             155:13,18 156:9
      122:18              rush 134:8               134:9,19,19             156:15 157:8,11
    romero 1:11 4:7                 s              137:10 140:1            158:4,5 165:10,18
      5:6,11,17 8:12,12                            141:17 142:8            165:18 166:19
                          s 2:1 3:7 4:1 8:15
      31:2,22 35:13                              scrolling 131:4           167:22,24 168:10
                          sake 5:18
      36:2 51:23 80:18                             136:3 139:3             169:14 171:12,13
                          sample 95:23
      103:18 182:15                              seal 148:6                171:13 174:14
                          san 2:14 17:15,18
      183:4 184:5,13                             search 23:22            seeing 48:25 54:19
                            75:23 101:22
    romero's 21:2                                second 16:21 35:2         76:17
                          sanctions 130:22
      26:3 181:19                                  38:24 89:14 109:2     seen 20:15 52:17
                          sand 111:23
    roof 160:25                                    135:7,8 142:2           81:24 87:15 88:14
                            125:25
    room 71:15 90:21                               143:3 159:24            116:3 128:25
                          sanded 125:18
      90:24 93:2,22                                160:6 179:8 182:8       129:2,4 134:5
                          sanding 90:16,19
      94:10,12,20                                secondary 10:7            163:12 164:4
                            92:4 105:5 111:11
      106:14,15 107:4                            secretary 18:17         select 74:18 90:13
                            111:19 120:12,19
      109:4 111:12,16                              19:6 22:7,12,16       selected 100:19
                            121:12 124:15
      112:10 125:22,23                           section 178:13,14         117:24 118:5,9,11
                            125:1,10,14
      146:9,10,11 148:7                          secured 107:3           selecting 100:13
                            156:23 168:25
      148:8,9,9 156:25                           securing 68:21,22       selection 162:22
                            169:4 170:17,22
      157:17 165:21                              security 34:2           sell 96:14
                          save 55:20 65:9
      166:19,23 168:12                           see 21:9 24:8           send 27:4 30:5,9
                            88:25 126:1
      169:13                                       25:21 29:21 30:3        109:12
                            132:15
    rooms 93:21                                    46:22 47:10,16        sending 31:6 45:1
                          saved 25:16,19
      110:24 134:23                                48:6,20 49:20         sends 26:25
                          saw 47:19 75:22
      144:20 146:6,25                              54:5 57:24,25         senior 48:2
                            76:9 88:12 124:1
      152:9 153:14                                 58:3 64:15 69:13      sense 63:24 146:13
                            158:19 161:4,6
      154:9,12,13 157:5                            75:21 76:15 87:6        147:1
                          saying 24:4 78:1,2
      167:13 170:25                                91:9,20,23 94:24      sensitive 4:19
                            93:23 95:6 107:13
    rough 160:23,24                                95:2,2,5,6,8          sent 11:19 19:11
                            113:21 123:12
      160:25 161:3                                 105:20 107:6,9          20:17 22:23 29:16
                            124:15 146:21
      165:13,14                                    110:20,21 111:7         29:21 95:23
                          says 98:15 155:24
    roughly 140:10,13                              112:25 114:11,15      separate 23:9
                          scale 144:4
    row 9:25                                       114:16,17 119:17        167:13
                          school 8:19,20,21
    ruben 49:19                                    121:9,10 125:11       separately 63:14
                            8:24 9:3 11:21
    rule 127:20 132:9                              131:19 133:22         september 21:8
                            12:7
      138:6                                        134:16 135:9          sequence 144:20
                          scope 114:7
                                                   136:6 138:15
                            143:19 148:17

                                                                                    Page 30
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 217 of 225 Page ID
                              Robert#:496
                                     Romero- 11/13/19
   [series - spoke]

    series 3:10 33:15       136:9                  159:12,23 167:16      sooner 61:2
      47:5                showed 12:18,19          178:15,18             sorry 17:21 22:14
    serious 39:9 123:6      12:19                sit 27:7 30:17            24:22,25 29:19
    serve 11:18 13:12     shower 163:14            137:16 148:23           51:14 73:20 89:13
    servepro 43:25        showing 51:23          site 87:8 172:8           90:10 95:5 113:2
      44:22 46:19 47:1      132:11 137:10        sitting 24:16 64:6        133:19 134:8
      47:22 50:15 53:2      141:11               situation 156:25          142:13 151:25
      53:16 54:9 56:7     shutters 105:19        situations 101:6          153:7,11 154:5
      57:5 164:17         sic 26:2 46:13         six 16:9,19 92:8          156:15 161:19
    servepro's 41:21        111:13 181:8           106:22 110:19           164:22 169:15
      41:22 51:3 53:13    side 86:9                115:22 116:3            179:14,24 180:4
    server 25:17          sign 76:14,15,17         120:14,16             sort 124:4 139:11
    service 11:15           182:15               sixty 154:6,7           sounds 65:18
      46:13               signature 183:7          156:14,14               157:6
    session 181:13          185:19 186:18        size 152:21 153:14      south 8:15
      182:9               significance 14:14       165:2                 spaces 96:6
    set 58:17 149:9       significant 93:3       sized 164:25            speak 6:9 123:15
      176:9                 153:21               sketch 69:24 111:8        162:4
    settlement 101:16     signing 40:14            134:23 144:2          speaking 36:2
    settling 55:15        signs 76:9               146:6 163:21            136:20
    seven 16:9 60:15      silence 132:19         skill 77:20             special 100:12
      138:13              similar 38:3 72:3      skilled 84:24 85:7      specific 66:9
    seventy 158:17          76:11 164:25           85:12,13,13,13,22       106:15 117:1
    sexual 33:5           single 14:18 16:19     skills 185:9 186:6        132:12 172:7
    shades 90:1             128:16 171:16        skim 94:15              specifically 9:9
    share 37:24             176:23 177:6         skimmed 94:13             54:23 162:5
    shared 30:20          sink 159:9,9,11,17     skip 126:7              specifics 118:24
    sheathing 95:1,5,7      159:18 160:9,10      slight 146:1            specify 176:21
      95:8 104:12           160:11,14              158:12                speculate 56:19
    sheeting 94:24        sir 5:8,23 8:11,14     slightly 128:20           171:10
    sheppard 2:12           8:19 17:8 20:15      slower 134:13,14        speculation 45:14
      21:24                 21:10 23:2 24:22     slows 28:22               56:12 57:17
    sheppardmullin....      28:2 29:22 31:14     small 11:11 15:20       spell 8:11
      2:15                  32:22 36:12,20         75:13 106:11          spend 173:1,10,14
    shoe 69:23              37:2,14 98:25          150:25                  173:16,20 174:2,3
    short 140:5 161:16      102:21 104:14        smooth 94:14            spending 15:23,24
      162:2                 128:17 136:20,24     soft 124:24             spent 68:20
    show 12:17 49:9         137:21 139:18        soliloquy 102:6         split 153:7
      50:22 63:4 65:8       140:25 141:7         solutions 1:16          spoke 34:7 43:7
      86:22 92:5 127:10     142:1 144:18         somebody 84:25            67:9,14
      132:15 134:15         148:18 158:6           101:22

                                                                                    Page 31
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 218 of 225 Page ID
                              Robert#:497
                                     Romero- 11/13/19
   [spoken - sure]

    spoken 17:23 19:7       176:9 177:5          stopped 34:24           substantially
    spring 132:14           178:14                 139:5                   143:19
    square 38:24          standing 52:17         stress 45:22            substantively
      71:17 91:10 95:19   stands 150:10          stressful 45:11           18:20
      111:2 112:2 113:1   start 10:18 22:21      strictly 85:23,24       suffers 39:9
      143:20 144:4,6        84:18 141:5          struck 144:25           suggested 95:24
      146:9 150:18        started 10:20          structure 56:4            96:16 100:7
      153:13,17,18,20       14:12 136:25         stuck 136:11              109:13,14
      153:20 154:16       starting 71:3            145:3                 suite 1:17 4:10
      157:9,11,12           142:5,18             stuff 13:6 17:4         summation 42:14
      158:12 161:15,16    starts 134:19            24:18 32:15 34:3      summer 10:20
      161:17 163:6,7        142:10                 44:13,15 57:10          11:2
      166:22 169:10,10    state 4:6 5:2 8:10       86:8 91:10 128:22     supervise 13:20
      169:13                9:6 20:24 104:4        143:22 145:16         supervised 15:11
    ss 184:1                184:1,6 185:22       style 27:3                16:5
    stacked 63:7          statement 99:5         sub 100:4               supervises 14:19
      168:14                107:23               subcontractors          supervising 15:1
    stages 12:17          statements 6:17          73:1,2 77:10,18       supervision 84:19
    stain 90:8 111:23       151:21                 87:14                   85:23,25 86:1
    stairs 152:8,9        states 1:1             subfloor 169:1          supervisor 14:16
      163:18              stating 49:4 142:4     subject 22:25 23:2        16:10 51:11 85:2
    stall 46:8            status 182:12            26:15 31:12 32:10       85:24 122:18
    stalling 46:12,14     statute 178:18           36:10,19 37:1,11        123:16 137:3
    stalls 48:4           stay 127:18              37:16 49:24 52:15     supervisor's
    stamp 142:4,9         staying 127:19           104:3 130:22            123:18
      144:17              step 14:24 38:19         178:25                supervisors 17:24
    stamped 129:1           39:1 179:9           submit 32:17            supplement 91:20
    stamps 47:10          steps 32:8 34:20         38:17                 supplied 21:17,19
    stand 144:8 150:8       38:16                submitted 68:9,13         23:4 31:16,17
      161:25 171:13       stick 162:13             147:18                  32:25 35:23 56:23
    standard 46:21,24     stipulated 183:2       subpoena 32:18          supply 32:17
      69:17,20 87:20      stipulation 181:23     subpoenaed 30:25        supporting 88:2
      90:6 99:15 110:11   stitch 108:9           subroom 126:7             107:1,18,18
      117:11 124:25       stole 8:5                167:19,20,23          supposed 45:21
      151:5               stolen 182:25          subs 78:2                 179:2,5
    standards 43:12       stone 152:12,15,18     subsection 179:10       sure 8:3 11:24
      43:13 46:22 65:20     152:22               subsequent 92:18          15:16,24 20:21
      69:22 98:8 99:3     stood 149:3            substantial 39:11         25:13 32:2,9 34:2
      117:13 151:2          155:21                 41:9 69:10 108:10       34:25 35:3,4 37:8
      174:18 175:9,12     stop 24:21               122:12 133:25           40:7,17 46:2
      175:16,20,24                                 156:2                   50:25 51:4 54:4

                                                                                     Page 32
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 219 of 225 Page ID
                              Robert#:498
                                     Romero- 11/13/19
   [sure - thought]

      60:7 63:25 66:24      35:1 38:15,23          109:24 129:11           171:13 172:5
      68:24 74:20 75:10     39:2 42:7 43:9         144:6 146:3             182:4
      81:8 82:2,13          48:17 51:8,18          163:20 180:11         think 7:4 10:21
      89:15 91:10,21        54:7 66:12 78:21     telling 45:7 64:5         12:7 13:2,13 16:2
      92:11 93:17,19        80:7,8,11 85:18        77:21,24 123:13         25:25 26:12,13,24
      99:25 101:12          87:14 103:10,23        127:9                   27:1 28:24 30:25
      102:14 104:1,22       124:3 127:25         tells 107:18              42:13 43:6,11
      111:1,5,7 112:11      129:20 137:14        temporary 87:19           44:5,7,19 45:6,6,9
      113:14 116:19         144:18 145:24          87:19                   45:11 46:1,11
      118:3 120:24          147:10 152:14,21     terms 14:25 36:3          47:21 49:19 50:15
      121:13 123:20,21      157:7 159:22,22        165:1                   52:5,13 53:21
      128:2 129:20          162:12 166:18        test 33:12                56:8 62:4 63:8,14
      141:2,19 144:23       178:12,15 180:16     testament 62:20           66:25 68:11 71:8
      145:17 148:5,8        180:19,23 181:3,3    testified 5:14            71:9 72:17 76:16
      152:7 153:9 160:8   taken 4:8 7:5          testify 7:7               78:19 79:13,21
      161:5,16 162:1        185:3,12 186:8       testifying 185:5          81:18,20 82:1
      166:11 167:7        talk 7:22 24:5 27:1    testimony 6:1 7:3         83:5 84:13 89:16
      174:20 176:10         34:10 49:8 80:4        7:10 19:20,22           89:24 95:16 96:19
      177:17,19 180:5       120:5 131:3 149:6      101:25 128:20           96:23 98:9 100:7
      180:25              talked 18:13,15          138:21                  100:12,23 101:17
    surprise 79:8,14        34:24 54:21,22       text 19:11 22:24          105:18 107:11,12
      178:4                 112:9 122:23         thank 8:2 73:18           111:15,20 113:5
    suspend 182:4           172:7,8                103:18,25 128:4         117:25 119:4
    switched 146:2        talking 27:9 35:16       129:22 134:13,20        124:7 125:1
    sworn 5:12 185:5        112:2 149:7          thick 148:10              128:19 130:7,9
    system 56:3             153:21 156:13        thickness 96:5            131:5,20 137:2
      100:18 101:1,5        164:14               thin 88:16 91:1           142:11 146:2,14
      108:11 114:24       talks 164:12             111:13 152:10           147:3 149:6,8
      115:5 153:16        taught 12:20             153:3 155:7             153:9 158:20
      177:9,9             teach 13:4             thing 46:2,3,5,7          165:21 166:12,16
    systems 3:12 80:1     technical 11:21          50:5,12 88:5            169:1,21,22 171:5
      83:18 91:8 128:13     12:7,11,12 181:3       100:9 114:3             171:9,16 177:1
      134:2 143:2,11      technician 88:1          120:25 132:11           180:21
              t           technicians 87:23        143:15 146:18         thinking 181:17
                          techy 25:18              167:22                third 74:16,21
    t 3:7 8:12 71:17
                          tell 5:13 6:23,24      things 7:12 11:15         103:8 118:2,3
      96:13
                            23:21 27:8 34:23       15:23 30:19 44:6      thirty 167:17
    t&g 71:24 77:11
                            39:15 45:2 49:14       44:7 59:9 88:6        thought 43:24
      111:6
                            54:23 64:13 66:21      119:4 143:16            44:4,5 51:1 62:21
    take 4:4,5 7:9,19
                            67:5,6,11,15 68:22     144:7,24 150:7,8        87:11 96:17,20
      7:24 10:22 13:5
                            78:17 92:8,10          161:24 162:12           104:7,18 113:20
      20:7 32:9 33:15

                                                                                     Page 33
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 220 of 225 Page ID
                              Robert#:499
                                     Romero- 11/13/19
   [thought - type]

       139:22 149:2           121:8,22 122:1      tons 28:11 133:21       truth 5:13,13,14
       164:14                 123:1,1 124:10        145:14                  6:23,24 98:3,4
    thousand 42:17            127:20 128:6,10     tooth 48:6              truthful 30:13
       53:22                  129:21 130:1,6,24   top 111:24 141:5        try 6:14,15 7:18
    thousands 93:2            131:7 132:15          160:3,6,25 161:2        7:23 16:2 24:12
       135:16,17              135:15 136:5          164:23 167:24           25:3,3 26:10
    threads 63:7              139:7,13,16 140:8     169:3,6                 30:12 44:22 47:25
    three 11:20 12:2,7        141:21,24 144:2     topical 160:5             56:20 61:15 104:2
       12:10 32:21 33:2       144:18 145:24       torrance 15:18            119:15 120:6
       33:11,25 34:1,22       150:8 151:14        toss 30:3                 123:2,3 124:3
       35:18 69:6 74:4        155:20 164:25       total 84:3 141:4          138:9 143:16
       84:19 88:7,17          171:24 172:3        totally 20:2 94:7         147:5 162:13
       90:8,22 91:2 94:2      181:5,8 183:5         130:25 145:2,11         170:8 180:16
       101:20 105:11       times 36:6 166:6       touch 4:19              trying 24:25 52:12
       111:3 122:3,5,7        168:20 172:4        tough 16:20               53:17,18 62:4
       126:9 133:25        tired 154:5 169:16     tract 176:23 177:6        80:23 102:22
       140:11,13,18           176:15 180:5,15     train 11:18               122:24 134:8
       150:24 151:3,10        180:17,24,25        training 11:17,22         135:18 136:13
       154:6 155:11           181:11                12:3,6,9,22 13:3        144:7,22,25
       161:14,14 162:15    title 10:4 13:9,10       32:20,22 33:2,4,5       145:20 149:17
       162:15,17 163:1        18:5                  33:10,17,21,24          162:10
       164:4,5,23 168:20   today 6:1 7:3,10         34:21 35:17 36:9      tub 163:14
       170:2                  7:19 16:23 19:22      36:15 98:14           turn 89:18
    threshold 149:9           20:19 21:13 22:4    transcribed 6:8         turned 103:20
    throw 57:22               23:2 27:7 28:3      transcriber 186:1       twice 171:22
    ticket 148:22             29:24 30:17,22      transcript 4:14         two 9:20,24,25
       149:7,21               31:14 32:22 35:19     6:11 19:18,23           12:6,9 13:2 17:13
    tile 146:4 158:13         36:20 37:2 45:17      20:5 181:20,25          17:13,16 42:17,19
       158:21,23 163:12       50:20 52:21 53:7      182:12,13,17            69:6 71:16 106:22
    tiles 158:19              53:8 131:18           185:24 186:3,4          111:15 122:8,10
    time 1:15 4:22            137:22 138:4        transcriptionist          122:11 126:15
       6:10 7:19 9:21         141:14 152:1          185:7                   142:16 144:14,16
       10:14 11:4,5,23        182:5               trial 4:15 19:23          145:23,25 146:2
       12:4 16:10 27:8     today's 19:8 95:25     trim 105:17               148:13,13 150:17
       33:22,23 35:8,11       138:20              truckloads 86:7           150:25 155:4,6,8,9
       36:25 45:17 47:16   toilet 87:19           true 30:16 94:14          155:19,20 156:14
       47:19 51:19 53:18   told 9:25 18:9 49:9      97:22 98:2 99:19        156:14,14 158:17
       56:15 57:19 65:3       65:4 74:3,8 82:16     100:4 130:18            162:15 163:6,20
       65:9 68:21 80:13       87:7 127:4,7          184:7 185:8 186:5       171:5,9
       80:16 103:13,16        135:11 164:19       trust 177:8,9           type 11:17 26:25
       109:23 116:2           175:6                                         71:25 85:12 90:11

                                                                                      Page 34
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 221 of 225 Page ID
                              Robert#:500
                                     Romero- 11/13/19
   [type - wait]

      95:13 108:8         unfair 58:18 59:10     upgrade 174:2           vandalism 11:12
      113:17,18 118:2     uniform 175:11         ups 38:2                various 20:19
      152:12 171:6        uninhabitable          urethane 121:11         vendor 40:17
    types 111:16           39:25                 usage 87:20               45:12,19 49:2
    typewriting 185:6     union 85:9             use 4:15 25:12            56:8 67:11,23
    typical 38:15         unique 98:18 99:4        68:4 72:25 77:9         96:9,10 108:13,14
    typically 19:17        101:7,19 102:9,17       77:17,18 96:8,11        108:16,19 110:17
      60:23 99:15          102:21 165:1,4          100:1 103:6 108:7       145:3
      122:17 126:24       unit 13:15,17,19         109:9 110:8,11,14     vendor's 108:23
      127:4                13:21 14:5,5,6,9        117:18 125:20         vendors 41:23
              u            14:11,12,14 19:11       127:21,22 129:25        68:1 71:4 97:23
                           67:2 69:16,17           147:24 148:1          vents 106:2
    uh 61:20 114:20
                           71:11 84:23 85:4        157:13 159:8          verbally 67:21
      154:2 155:7
                           85:21 114:2 115:1       174:13 177:5          verify 103:4
    unable 149:18
                           119:6,13,22           uses 4:16 99:15           120:16,25 156:5
    unclear 169:17
                           159:11,21,22            108:16                  156:11 166:23
      182:12
                           161:11 166:16         usually 63:19           verifying 150:18
    uncommon 146:24
                          united 1:1               87:20 121:1           veritext 1:16 4:3
    underlayment
                          units 14:7               124:21 163:25         version 129:2
      163:9
                          university 9:6                  v                141:10
    underneath 114:6
                          unknown 121:20                                 vertical 94:25
    understand 5:25                              v 1:6
                           124:9                                         vet 73:25 74:17,19
      6:2,25 7:16 19:16                          vacant 90:18
                          unnecessary 94:7                                 75:1,5
      19:24 26:11 35:14                            125:11
                           124:16                                        vets 74:24 103:6
      80:19,23 87:25                             vacation 14:22
                          unqualified                                    vetted 74:2,8 75:3
      101:9 103:20                               vague 21:20 27:22
                           101:13                                          102:14
      115:3 140:3 142:1                            39:3 40:11 41:8
                          unreasonable 49:4                              vetting 75:14,15
      144:23 150:12,14                             55:17,25 60:25
                           49:23 50:16 51:3                              video 6:10
      159:23,25 166:10                             61:13 65:22 66:5
                           53:14 86:3,4 92:2                             view 54:4 113:22
      175:18 176:5                                 69:4,19,19 70:6
                           92:9,22 97:25                                 violation 130:21
      177:18                                       81:22 98:20 99:6
                           104:8,18 107:12                                 178:5
    understanding                                  99:17 100:15
                           108:4 115:7 119:6                             visqueen 125:21
      21:16 23:3 32:24                             101:8 102:3,11,18
                           129:13 135:20                                   148:21
      37:12 65:11 96:3                             108:17 118:7
                           148:15 150:3                                  voice 27:9,9
      96:4 107:8 144:10                            172:12 173:6,24
                           152:19 154:25                                 volume 1:12 63:6
      150:7 151:5 178:9                          valid 78:4
                           161:23 169:1                                    184:14
      178:21,22                                  value 117:16
                          unrelated 104:19                               vs 4:8
    understands                                    173:19 174:19,23
                          unusual 165:25                                          w
      149:11                                       175:9,13,17
                          unusually 164:2
    undertake 12:23                                177:20 178:15         wages 85:9
                          unwieldy 130:23
      35:20                                        179:17,23             wait 53:24 56:15
                           149:20
                                                                           90:10,10 95:5

                                                                                     Page 35
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 222 of 225 Page ID
                              Robert#:501
                                     Romero- 11/13/19
   [wait - works]

     137:17 177:17        123:13 127:7          whispering 4:19          151:25 152:5
    waiting 24:16,21      128:14 137:20         width 105:19             161:20 164:19
    walk 56:18 146:20     138:24 143:3          willing 132:17           172:14,19 173:8
     147:24 171:17,19     149:2 152:3           wilshire 1:17 4:10       175:1 176:14
     171:20 172:3        wanting 149:21         window 89:22             178:1,9 179:16
    walked 172:1         wants 56:15            witness 5:6,12           180:4,21 181:12
    walls 93:15 111:2     151:21                 21:21 24:8 27:15        185:4
     112:20 125:24       waste 53:17             27:23 28:10 29:12      wonder 141:5
     133:8 144:5         watch 84:25             30:11 31:5 32:1,6      wonderful 136:21
     153:17,22           water 11:13 16:13       33:8 34:14 37:21       wondering 22:15
    want 7:15,23 15:5     21:8 38:16,24,25       38:8 39:4 40:13        wood 71:22,24
     15:7,24 20:14,24     39:21 40:1 43:3        40:19 41:9 45:16        76:10 88:8 94:3
     27:20 35:2 37:24     53:24 159:1 161:2      45:25 46:11 47:8        95:20 96:14 97:14
     42:10 45:8 46:2,3    163:17,23,25           50:2,11 51:7 52:6       98:21 111:23
     50:5,11,22 52:18     164:2 165:14           52:7,19 54:1 56:1       113:17 114:5,10
     56:16,16 66:17      way 24:20 26:20         56:13 57:18 59:21       162:18,22 169:6
     68:24 72:6,11,14     49:25 56:6,8,9         61:1,7,14 62:4          169:19,20
     73:6 74:9,23,23      88:18 110:2            64:24 65:23 66:7       wooden 114:23
     75:14 89:6 92:5      130:20,22 134:9        69:20 70:7 71:8        word 57:22
     98:25 104:10         137:16 138:16          72:24 73:10,18         work 14:9 16:2
     107:7 110:5          162:8                  74:7 76:3,23            23:25 24:15,18
     125:16,17 127:10    we've 52:23,24          77:16 79:13 81:23       25:8 26:6,9 27:5
     127:21 129:21,25     53:3 140:17            89:23 90:4 97:12        28:10 45:20 72:12
     132:12,14,15,16      143:10 171:4           97:19 98:12,21          73:6,14 74:9
     132:20,22 133:5      181:11,12              99:7,19 100:17          75:17,23 84:24,25
     133:12 136:7        wear 90:2               101:9 102:13,19         85:12 86:7 101:14
     137:10 138:8,15     website 75:22           102:25 108:18           101:15 106:1,5,8
     138:17 141:1        wednesday 1:14          110:8 115:10            106:23,25 107:14
     143:9 147:10,13     week 11:20 12:2         116:9 117:3 118:8       115:19 118:2
     147:18 149:4,9       13:2 55:1 137:15       119:8 120:1,23          147:14
     150:1,4,22 151:20   weeks 12:6,7,9,10       122:7,20 123:11        worked 72:20 73:7
     151:23 152:1         17:13,14,16            125:8 127:24            78:3 116:12
     158:6 162:4,6       weigh 54:2              128:4,21 129:18         117:10,14
     164:11 171:10       weight 108:9            129:22 131:4           workers 85:23
     175:3 176:20        went 11:22 12:25        133:6,15,19 136:8      working 9:21
     178:16 180:24        19:3 20:25 41:16       136:11,12 138:10        85:24 122:24
     181:22 182:18,19     45:9 83:15 84:7        138:14 139:5            124:23
    wanted 19:15 20:1     114:5 135:9            140:6,21,23            workmanship
     44:24 45:9 49:17     165:19 171:8           142:10,13,16            102:15
     57:11 81:23 91:23   west 2:13 15:19         147:4 148:1,5          works 73:16 74:18
     110:14 115:6                                149:18 150:13           78:15 88:18 162:7

                                                                                   Page 36
                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 223 of 225 Page ID
                              Robert#:502
                                     Romero- 11/13/19
   [worry - zipper]

    worry 62:16             106:6,24 107:11
    worth 101:20            112:3,21 113:11
    would've 24:1           114:18,21 115:3
      56:9 121:15           115:16 120:13
      166:10                121:6 122:11,16
    write 38:2 66:17        124:5 126:12
    writing 31:22           128:1 130:3
      43:13 67:19,20        131:25 133:2,15
    writings 36:9,17        134:15 135:22,23
      38:3                  135:24 142:8
    written 20:25 21:1      146:14 147:4
      22:22 23:1 29:15      148:1 150:10
      29:20 31:24 36:3      153:9 155:16
      182:13                156:18 159:23
    wrong 15:6 50:14        164:22 165:3,5
      70:2 96:24 108:2      166:7 167:22
      108:3 109:8           168:1 169:17
      111:17 137:7,25       172:19 180:21,23
      169:15              year 8:17 9:1,13
    wrote 43:12 45:6        9:17,19,23 10:18
      46:19 47:1            16:19 95:20 99:12
              x             100:12
                          years 9:16,17
    x 3:1,7 129:7
                            12:25 15:11 16:9
      185:24
                            32:21 33:2,11,25
              y             34:1,22 35:18
    yard 154:16             38:4 136:7 164:24
      157:12              yesterday 17:1,10
    yarn 108:9,9            47:20 48:23 51:13
    ye 7:17                         z
    yeah 13:10 15:5
                          zip 74:9,18 75:15
      17:13 19:25 20:2
                            75:19,20
      22:15 25:6 28:22
                          zipper 148:6
      33:19 34:11 41:17
      44:15 46:18 47:3
      55:20 70:22 71:9
      72:10 76:14 77:9
      80:4,8,11 82:23
      85:6 86:13 87:13
      91:9 93:12,16
      99:12 101:12

                                                                         Page 37
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
           
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 224 of 225 Page ID
                                   #:503


                       )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                       5XOH



           H 5HYLHZ%\WKH:LWQHVV&KDQJHV

            5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

          GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

          FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

          DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

          WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

           $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

           % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

          VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

          UHDVRQVIRUPDNLQJWKHP

            &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

          7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

          E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

          DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

          PDNHVGXULQJWKHGD\SHULRG




          ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

          $5(3529,'(')25,1)250$7,21$/385326(621/<

          7+($%29(58/(6$5(&855(17$62)$35,/

          3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

          2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 2:19-cv-08024-ODW-JC Document 26-4 Filed 12/03/19 Page 225 of 225 Page ID
                                   #:504
                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

     Veritext Legal Solutions represents that the
     foregoing transcript is a true, correct and complete
     transcript of the colloquies, questions and answers
     as submitted by the court reporter. Veritext Legal
     Solutions further represents that the attached
     exhibits, if any, are true, correct and complete
     documents as submitted by the court reporter and/or
     attorneys in relation to this deposition and that
     the documents were processed in accordance with
     our litigation support and production standards.

     Veritext Legal Solutions is committed to maintaining
     the confidentiality of client and witness information,
     in accordance with the regulations promulgated under
     the Health Insurance Portability and Accountability
     Act (HIPAA), as amended with respect to protected
     health information and the Gramm-Leach-Bliley Act, as
     amended, with respect to Personally Identifiable
     Information (PII). Physical transcripts and exhibits
     are managed under strict facility and personnel access
     controls. Electronic files of documents are stored
     in encrypted form and are transmitted in an encrypted
     fashion to authenticated parties who are permitted to
     access the material. Our data is hosted in a Tier 4
     SSAE 16 certified facility.

     Veritext Legal Solutions complies with all federal and
     State regulations with respect to the provision of
     court reporting services, and maintains its neutrality
     and independence regardless of relationship or the
     financial outcome of any litigation. Veritext requires
     adherence to the foregoing professional and ethical
     standards from all of its subcontractors in their
     independent contractor agreements.

     Inquiries about Veritext Legal Solutions'
     confidentiality and security policies and practices
     should be directed to Veritext's Client Services
     Associates indicated on the cover of this document or
     at www.veritext.com.
